Exhibit 10.1

Portions of this Exhibit were omitted and filed separately with the Secretary of
the Commission pursuant to an application for confidential treatment filed with
the Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934,
as amended. Such omissions are designated as **.

LICENSE AGREEMENT

dated as of April 7th, 2004

by and between

Unigene Laboratories, Inc.

and

Novartis Pharma AG



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS    1 ARTICLE II LICENSE GRANTS    7      2.1.    License
Grant from Unigene to Novartis    7      2.2.    Reservation of Rights to the
Licensed Technology    7      2.3.    Novartis Sublicensing Rights    8   
  2.4.    Improvement License Grants from Novartis to Unigene to manufacture API
   9      2.5.    Improvement License Grants from Novartis to Unigene to
manufacture proteins or peptides other than API    10      2.6.    Licensed
Technology Facilities    10 ARTICLE III PAYMENTS    10      3.1.    Initial Fee
to Unigene    10      3.2.    Milestone Payments to Unigene    10      3.3.   
Unigene Licensed Technology Royalties    11 ARTICLE IV TECHNOLOGY TRANSFER    14
     4.1.    Unigene Know-How and Material Transfer    14      4.2.   
Assistance    15      4.3.    Technical Support beyond the Technology Transfer
Plan    15      4.4.    Cost of Technology Transfer    15 ARTICLE V SUPPLY AND
MANUFACTURE    15      5.1.    Unigene Supply to Novartis    15      5.2.   
Novartis Supply to Unigene    15 ARTICLE VI INTELLECTUAL PROPERTY    16   
  6.1.    Ownership and Inventorship of Sole and Joint Improvements    16   
  6.2.    Filing, Prosecution, Maintenance and Enforcement of Patents    17
ARTICLE VII REPRESENTATIONS, WARRANTIES AND COVENANTS    20      7.1.   
Warranties    20



--------------------------------------------------------------------------------

ARTICLE VIII CONFIDENTIALITY AND EXCHANGE OF INFORMATION    21      8.1.   
Confidential Information    21      8.2.    Permitted Disclosures    22   
  8.3.    Public Announcements    23      8.4.    Publications    23      8.5.
   Bankruptcy    24 ARTICLE IX INDEMNIFICATION    24      9.1.   
Indemnification of Novartis    24      9.2.    Indemnification of Unigene    24
     9.3.    Procedure    25 ARTICLE X DISCLAIMER OF WARRANTIES    25 ARTICLE XI
TERM AND TERMINATION    26    11.1.    Term    26    11.2.    Termination for
Material Breach    26    11.3.    Termination for Insolvency; Retention of
License    26    11.4.    General Effect of Termination    26 ARTICLE XII
MISCELLANEOUS    28    12.1.    Governing Law    28    12.2.    Waiver    28   
12.3.    Assignment    28    12.4.    Notices    29    12.5.    Force Majeure   
30    12.6.    Independent Contractors    30    12.7.    Other Obligations    30
   12.8.    Severability    30    12.9.    Further Assurances    31    12.10.   
Entire Agreement, Waivers, Etc    31    12.11.    Headings, Construction and
Interpretations    31    12.12.    Counterparts    31

 

- ii -



--------------------------------------------------------------------------------

This License Agreement (this “Agreement”), dated as of April 7th, 2004 (the
“Effective Date”), is made between Novartis Pharma AG, a Swiss corporation
(“Novartis”) and Unigene Laboratories, Inc., a Delaware corporation (“Unigene”)
(each a “Party” and collectively, the “Parties”).

R E C I T A L S

WHEREAS, Unigene has developed certain proprietary technology related to the
manufacture of API, Intermediate and Amidating Enzyme;

WHEREAS, Unigene is the owner of all right, title and interest in, or otherwise
controls, certain Unigene Patent Rights and Unigene Know-How which relate to the
manufacture of API, Intermediate and Amidating Enzyme;

WHEREAS, Unigene desires to grant to Novartis and Novartis desires to obtain, an
exclusive, worldwide license under this Agreement for Novartis and/or its
Affiliates to develop, have developed, manufacture, use, import and export API,
Intermediates and Amidating Enzyme for use in Novartis and Unigene Drug
Products;

WHEREAS, Unigene desires to supply, and Novartis desires to be supplied with API
suitable for a ** and/or ** Clinical Study for the development of Novartis’ Oral
Product according to the terms of the Clinical Supply Agreement attached hereto
as Exhibit A;

WHEREAS, the parties shall negotiate in good faith the terms and conditions of a
clinical and a commercial supply agreement to cover the supply of API for
clinical and commercial use in Unigene’s Drug Products (“Product Supply
Agreement” and the “Contract Manufacturing Agreement) as set forth below.

NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Agreement, Novartis and Unigene, intending to be legally bound, hereby agree as
follows:

ARTICLE I

DEFINITIONS

1.1. “Affiliate” means any legal entity (such as a corporation, partnership, or
limited liability company) that Controls, is Controlled by or is under common
Control with a Party to this Agreement. For the purposes of this definition, the
term “Control” means: (i) beneficial ownership of at least fifty percent
(50%) of the voting securities of a corporation or other business organization
with voting securities (or such lesser percentage which is the maximum allowed
by a foreign corporation in a particular jurisdiction); (ii) a fifty percent
(50%) or greater interest in the net assets or profits of a partnership or other
business organization without voting securities; or (iii) the ability to direct
the affairs of any such entity.

1.2. “Amidating Enzyme” means a recombinant enzyme used to convert non amidated
peptides or proteins to amidated peptides or proteins.



--------------------------------------------------------------------------------

1.3. “API” or “Active Pharmaceutical Ingredient” means recombinant salmon
calcitonin manufactured under or using the Licensed Technology in bulk active
ingredient form.

1.4. “Calendar Quarter” means a period of three (3) consecutive calendar months
ending on March 31, June 30, September 30 or December 31.

1.5. “Calendar Year” means a period of twelve (12) consecutive calendar months
beginning on January 1 and ending on December 31.

1.6. “Clinical Supply Agreement” means that certain clinical supply agreement,
dated as of the date hereof, by and between Novartis and Unigene, which is
attached hereto as Exhibit A.

1.7. “Commencement of **” means the date the first ** by or on behalf of
Novartis in the first ** for **.

1.8. “Commencement of **” means the date the first ** by or on behalf of
Novartis in the first ** for **.

1.9. “Competing Product” means any product sold by a Third Party that contains
API. Affiliates, sublicensees, Joint Ventures and distributors of Unigene shall
not be considered to be Third Parties.

1.10. “Confidentiality Agreement” means the Confidentiality and Non-Disclosure
Agreement, dated November 6, 2002, between Novartis AG and Unigene.

1.11. “Confidential Information” means (i) any proprietary or confidential
information or material in tangible form disclosed hereunder that is marked as
“Confidential” at the time it is delivered to the receiving Party,
(ii) proprietary or confidential information disclosed orally hereunder which is
identified as confidential or proprietary when disclosed and such disclosure of
confidential information is confirmed in writing within forty-five (45) days
thereafter by the disclosing Party.

1.12. “Contract Manufacturing Agreement” shall have the meaning assigned to it
in Section 5.2.1.

1.13. “Control,” “Controls,” “Controlled,” or “Controlling” means (except with
respect to “Affiliate” as defined in Section 1.1) possession of the ability to
grant the licenses or sublicenses as provided herein without violating the terms
of any license agreement or other arrangement with any Third Party, or any
government regulation or statute.

1.14. “Effective Date” means the date set forth above.

1.15. “Field” means the use by oral administration of the API for the
prophylactic and/or therapeutic treatment of any human diseases or disorders,
including, but not limited to, osteoporosis.

 

- 2 -



--------------------------------------------------------------------------------

1.16. “FDA” means, with respect to the United States, the United States Food and
Drug Administration, any successor entity thereto, or any equivalent foreign
regulatory authority(ies) in a particular country of the Territory.

1.17. “First Commercial Sale” means the first sale of any Novartis Drug Product
to a Third Party by Novartis or its respective Affiliates or permitted
sublicensees.

1.18. “Future Novartis Products” means any and all drug products developed or
licensed by Novartis for use outside the Field during the term of this
Agreement, but not yet developed or licenced upon Effective Date, in any
formulation containing or incorporating API, alone or in combination with any
pharmacologically active ingredient.

1.19. “Improvements” shall collectively mean Joint Improvements, Novartis
Non-Severable Sole Improvements, Novartis Severable Sole Improvements and
Unigene Sole Improvements, and Non-Severable Joint Improvements.

1.20. “Intermediate” means API precursors generated during the process of
manufacturing API.

1.21. “Joint Improvements” means any improvements, inventions, discoveries,
processes, improved cell lines, cell banks, clones, vectors, cassettes, and
other knowledge, whether or not patentable (including patents, patent
applications, divisions, continuations, continuation-in-part, reissues,
reexaminations, extensions or supplemental patent certificates) that are
(a) jointly made after the Effective Date of this Agreement by at least one
individual or individuals under an obligation to assign their rights to such
improvements to Unigene and/or its Affiliate as applicable and at least one
individual or individuals under an obligation to assign their rights to such
improvements to Novartis and/or its Affiliate as applicable and (b) implemented
in ** by Novartis and/or its Affiliate and (c) not derived from Unigene
Confidential Information, Unigene Licensed Technology or from technology
disclosed in any patent which is owned or controlled, in whole or in part, by
license from a Third Party, assignment and (d) not derived from Novartis
Confidential Information or from technology disclosed in any patent which is
owned or controlled, in whole or part, by license from a Third Party, assignment
or otherwise by Novartis and/or its Affiliate as applicable.

1.22. “Joint Venture” means any entity, collaboration or association between
Unigene and a Third Party for, inter alia, manufacturing API solely for use in
Other Unigene Products, in which Unigene has a ** or greater direct ownership of
the interest of such entity, collaboration or association and has a significant
and active management role.

1.23. “Licensed Technology” means the Unigene Know-How and the Unigene Patent
Rights.

1.24. “Net Sales” means with respect to the Novartis Drug Products, the gross
amount invoiced by Novartis, its Affiliates, its sublicensees, its co-promoters,
its co-marketers or a joint venture to which Novartis, its Affiliates or
sublicensees are a party, to unrelated Third Parties on

 

- 3 -



--------------------------------------------------------------------------------

sales of Novartis Drug Product in the Territory less the following customary and
reasonable deductions for the Novartis Drug Products:

Trade, quantity and cash discounts allowed;

Commissions, discounts, refunds, rebates, charge-backs, retroactive price
adjustments, and any other allowances related directly to the Novartis Drug
Product which effectively reduce the net selling price,

Actual Novartis Drug Product returns and allowances;

Delayed ship order credits and discounts pursuant to **, including, but not
limited to, ** and coupon discounts;

Any tax, tariffs or duties imposed on the production, sale, delivery export or
use of the Product, including, without limitation, sales, use, excise or value
added taxes.

1.25. “Non-Severable Joint Improvements” means all improvements, inventions,
discoveries, processes, improved cell lines, cell banks, clones, vectors, and
cassettes, and other knowledge, whether or not patentable (including patents,
patent applications, divisions, continuations, continuation-in-part, reissues,
reexaminations, extensions or supplemental patent certificates) that are
(a) derived from Unigene Licensed Technology, or from technology disclosed in
any patent which is owned or controlled, in whole or in part, by license,
assignment or otherwise by Unigene and/or its Affiliates as applicable, and
implemented in the ** by Novartis and/or its Affiliate and (b) made after the
Effective Date of this Agreement solely by an individual or individuals having
access to Unigene Know How and being under an obligation to assign their rights
to such improvements to Novartis and/or its Affiliate as applicable, provided,
however, that if such improvement was made jointly with an individual or
individuals being under an obligation to assign their rights to such improvement
to Unigene and/or its Affiliates, as applicable, Unigene’s and/or its
Affiliate’s right, title and interest in such Non-Severable Joint Improvements
shall be deemed to be a **. Novartis’ and/or its Affiliate’s right, title and
interest in such Non-Severable Joint Improvements shall be deemed to be a **.

1.26. “Novartis Non-Severable Sole Improvements” means all improvements,
inventions, discoveries, processes, improved cell lines, cell banks, clones,
vectors and cassettes, and other knowledge, whether or not patentable (including
patents, patent applications, divisions, continuations, continuation-in-part,
reissues, reexaminations, extensions or supplemental patent certificates) that
are (a) derived from Unigene Licensed Technology, or from technology disclosed
in any patent which is owned or controlled, in whole or in part, by license,
assignment or otherwise by Unigene and/or its Affiliates as applicable, and
implemented in the ** by Novartis and/or its Affiliate and (b) made after the
Effective Date of this Agreement solely by an individual or individuals having
access to Unigene Know How and being under an obligation to assign their rights
to such improvements to Novartis and/or its Affiliate as applicable.

 

- 4 -



--------------------------------------------------------------------------------

1.27. “Novartis’ Oral Product” means the drug product for use in the Field in
development by Novartis upon the Effective Date, in finished pharmaceutical form
suitable for oral administration, containing or incorporating API, alone or in
combination with any pharmacologically active ingredient.

1.28. “Novartis Drug Products” means (a) the Novartis Oral Product, (b) the
Future Novartis Products and (c) the Other Novartis Products.

1.29. “Novartis Severable Sole Improvements” means all improvements, inventions,
discoveries, processes, improved cell lines, cell banks, clones, vectors,
cassettes, and other knowledge, whether or not patentable (including patents,
patent applications, divisions, continuations, continuation-in-part, reissues,
reexaminations, extensions or supplemental patent certificates) that are either
(a) derived from other than Unigene Licensed Technology upon having been made
after the Effective Date of this Agreement solely by an individual or
individuals being under an obligation to assign their rights to such
improvements to Novartis and/or its Affiliate as applicable and implemented in
the ** by Novartis and/or its Affiliate or (b) derived by any individual or
individuals under an obligation to assign their rights to such improvements to
either Novartis, Unigene, or their Affiliates after the Effective Date of this
Agreement from Novartis Confidential Information or from technology disclosed in
any patent which is owned or Controlled, in whole or part, by license from a
Third Party, assignment or otherwise by Novartis and/or its Affiliate as
applicable and implemented in the ** by Novartis or its Affiliates.

1.30. “Other Novartis Products” shall mean any and all drug products developed
or licensed by Novartis for use outside the Field upon the Effective Date, in
any formulation containing or incorporating API, alone or in combination with
any pharmacologically active ingredient.

1.31. “Other Unigene Products” shall mean any and all drug products developed or
licensed by Unigene for use outside the Field upon the Effective Date and/or
during the term of this Agreement, in any formulation (in particular but not
limited to nasal and/or injectable), containing or incorporating API, alone or
in combination with any pharmacologically active ingredient.

1.32. “** Clinical Studies” means the ** clinical study for ** in patients to
determine ** and/or **.

1.33. “** Clinical Studies” means ** clinical trials for **, as prescribed by
applicable FDA regulations.

1.34. “Process Transfer Information” means the information to be supplied by
Unigene as set forth in Section 4.1.

1.35. “Term” means the term of this Agreement as set forth in Section 11.1.

1.36. “Territory” means all the countries and territories of the world.

 

- 5 -



--------------------------------------------------------------------------------

1.37. “Third Party(ies)” means any party(ies) other than Unigene, Novartis or
their respective Affiliates.

1.38. “Unigene’s Oral Product” means the drug product in development by Unigene
upon Effective Date for use in the Field, containing or incorporating API, alone
or in combination with any pharmacologically active ingredient.

1.39. “Unigene Drug Product” means (a) the Unigene Oral Product and (b) the
Other Unigene Products.

1.40. “Unigene Know How” means all cell lines, cell banks, clones, vectors,
cassettes, separations, purifications, ideas, inventions, data, instructions,
processes (including, without limitation, the process of manufacturing API
through a fermentation process or through the employment of **), formulas,
expert opinions and information, including, without limitation, biological,
chemical, pharmacological, physical and analytical, clinical, safety,
manufacturing and quality control data and information, in each case, which are
necessary or useful for the development, testing, use, manufacture or sale of
API, ** and which is in the possession of and owned or Controlled by Unigene
and/or its Affiliate as applicable. For avoidance of doubt, Unigene Know-How
shall include all **, and Unigene inventions in existence as of the Effective
Date or during the Term of this Agreement, but does not include any ** made
after the Effective Date for so long as such are included in the Unigene Patent
Rights except for those ** set forth by title in **. Upon filing of the
corresponding patent applications, such patent applications shall be Unigene
Patent Rights deemed to exist prior to the Effective Date. Unigene Know-How
shall be Confidential Information of Unigene as defined in Section 1.11 and
shall be documented to the extent reasonable in written and/or electronic form.

1.41. “Unigene Patent Rights” means: (i) all patents and patent applications in
existence as of the Effective Date or during the Term of this Agreement claiming
generically or specifically the manufacture of API, ** including, without
limitation, a process for manufacturing API, ** that contain a Valid Claim which
would be infringed by making, using, selling, offering for sale, or having made
API in the Territory or by the importation of API into the Territory; and
(ii) any divisions, continuations, continuations-in-part, reissues,
reexaminations, patents of additions, extensions, supplemental patent
certificates, corresponding patents or patent applications in the same or other
countries claiming priority from a patent a patent application in existence as
of the Effective Date, including those in patent applications or patents derived
from Unigene Sole Improvements set forth in Exhibit D that contain a Valid Claim
which would be infringed by making, using, selling, offering for sale, or having
made API in the Territory or by the importation of API into the Territory, or
other governmental actions which extend the term of any Valid Claim of the
patent applications or patents in clause (i) above, and any substitutions,
confirmations, registrations or revalidations of any of the foregoing, in each
case which is owned or Controlled, in whole or part, by license, assignment or
otherwise by Unigene and/or its Affiliate as applicable as of the Effective
Date. The Unigene Patent Rights are set forth in Exhibit E.

 

- 6 -



--------------------------------------------------------------------------------

1.42. “Unigene Sole Improvements” means all improvements, whether or not
severable, inventions, discoveries, processes, improved cell lines, cell banks,
clones, vectors, cassettes, separations, purifications and other knowledge,
whether or not patentable (including patents, patent applications, divisions,
continuations, continuation-in-part, reissues, reexaminations, extensions or
supplemental patent certificates), derived from Licensed Technology and made
after the Effective Date of this Agreement solely by an individual or
individuals under an obligation to assign their rights to such improvements to
Unigene and/or its Affiliate as applicable. Unless patented, or a published
patent application, all Unigene Improvements shall constitute a part of the
Unigene Know-How.

1.43. “U.S. Territory” means the United States of America and all of its
territories and possessions, and shall include Puerto Rico.

1.44. “Valid Claim” means a claim in an unexpired and issued patent or pending
patent application included in Unigene Patent Rights that has not been
disclaimed, revoked or held invalid or unenforceable by a final unappealable
decision of a government agency or court of competent jurisdiction, or
unappealed within the time limit allowed for appeal, or which has not been
admitted to be invalid or unenforceable through reissue, reexamination or
disclaimer or otherwise.

ARTICLE II

LICENSE GRANTS

2.1. License Grant from Unigene to Novartis. Subject to the terms and conditions
of this Agreement, Unigene hereby grants to Novartis and its Affiliates an
exclusive license under the Licensed Technology to develop, manufacture, sell,
use, import and export API, Intermediate and Amidating Enzyme in the Territory
solely for the purpose of

 

  (a) developing, having developed, manufacturing, using, selling, having sold
importing and exporting Novartis Drug Products and/or

 

  (b) manufacturing and selling API to Unigene for use in Unigene Drug Products,
by Unigene its Affiliates, licensees or distributors.

2.2. Reservation of Rights to the Licensed Technology.

2.2.1. Unigene’s Oral Product. Notwithstanding the exclusive license granted to
Novartis in Section 2.1.1, Unigene shall have the right to

 

  (a) manufacture API, Amidating Enzyme and Intermediates for use in Unigene’s
Oral Product needed until completion of **;

 

  (b) have manufactured API for use in Unigene’s Oral Product for commercial
sale exclusively by Novartis and/or its Affiliates, as per the terms of the
Contract Manufacturing Agreement;

 

- 7 -



--------------------------------------------------------------------------------

  (c) have manufactured API for use in Unigene’s Oral Product by a Third Party,
in the event ** according to the terms of this Agreement and/or as contemplated
by the Contract Manufacturing Agreement.

 

  (d) In the event that the Parties shall not negotiate and execute the Contract
Manufacturing Agreement as contemplated in Section 5.2 below, or such Contract
Manufacturing Agreement shall be terminated, the license granted to Novartis in
Section 2.1 (b) shall terminate, and Unigene shall be free to manufacture or
have manufacture API for use in Unigene’s Oral Product by a Third Party and/or a
Joint Venture.

2.2.2. Other Unigene Products. Notwithstanding the exclusive license granted to
Novartis in Section 2.1.1, Unigene shall have the right to

 

  (a) develop, manufacture, have manufactured by a Joint Venture, sell, use,
import and export API, Intermediates and Amidating Enzyme to the extent it is
used in Other Unigene Products, it being understood that such Joint Venture
shall have the rights to manufacture API solely for use in Other Unigene
Products;

 

  (b) have manufactured API for use in Other Unigene Products by Novartis and/or
its Affiliates, as per the terms of the Contract Manufacturing Agreement;

 

  (c) have manufactured API for use in Other Unigene Products by a Third Party,
in the event **, or as contemplated by the Contract Manufacturing Agreement, it
being understood that such ** shall have the rights to ** solely for use in **;

 

  (d) In the event that the Parties shall not negotiate and execute the Contract
Manufacturing Agreement as contemplated in Section 5.2 below, or such Contract
Manufacturing Agreement shall be terminated, the license granted to Novartis in
Section 2.1 (b) shall terminate, and Unigene shall be free to manufacture or
have manufacture API for use in Other Unigene Products by a Third Party and/or a
Joint Venture.

2.2.3. Right of **. Each Party and its Affiliates will, upon reasonable request,
provide the other Party with a right of ** related to **, including but not
limited to **, other than the ** for **. ** will have the right to ** relating
to the **, including ** shall have the right to ** related to **.

2.3. Novartis Sublicensing Rights.

2.3.1. Novartis shall not be permitted to sublicense the manufacture of API,
Amidating Enzyme or Intermediates or provide any Third Party with access to the
cell lines, cell banks, clones, vectors, cassettes, separations and
purifications or any other Unigene Know-How

 

- 8 -



--------------------------------------------------------------------------------

included within the Licensed Technology without consent and prior written
approval from Unigene, which approval shall be within Unigene’s sole discretion.

2.3.2. Novartis shall have the right to sublicense tableting, filling,
packaging, finishing and similar aspects of secondary manufacture, of Novartis
Drug Products (but excluding **) without consent or approval from Unigene.

2.4. Improvement License Grants from Novartis to Unigene to manufacture API.

2.4.1. For Novartis Non-Severable Sole Improvements and Non-Severable Joint
Improvements.

2.4.1.1. During the term of the Contract Manufacturing Agreement and/or this
Agreement. During the term of the Contract Manufacturing Agreement and/or this
Agreement Novartis and/or its Affiliate as applicable shall upon implementation
of Novartis Non-Severable Sole Improvements or Non-Severable Joint Improvements
in its manufacture of API, Intermediates or Amidating Enzyme, grant to Unigene,
its Affiliates and/or Joint Ventures a ** (except as to **), ** license, without
the right to **, to Novartis Non-Severable Sole Improvements solely to
manufacture API, Intermediates or Amidating Enzyme.

2.4.1.2. Upon termination of the Contract Manufacturing Agreement and this
Agreement. After both the Contract Manufacturing Agreement and this Agreement
have terminated any license granted to Unigene under Section 2.4.1.1 above shall
be converted to a ** (even as to **), ** license with the right to **, to
Novartis Non-Severable Sole Improvements and Non-Severable Joint Improvements
solely to manufacture and have manufactured API, Intermediates or Amidating
Enzyme.

2.4.1.3. Novartis and its Affiliates shall not at any time license Novartis
Non-Severable Sole Improvements and/or Non-Severable Joint Improvements to any
Third Party, and shall only employ Novartis Non-Severable Sole Improvements
and/or Non-Severable Joint Improvements to manufacture API, Intermediates or
Amidating Enzyme for Novartis Drug Products or for Unigene.

2.4.2. For Novartis Severable Sole Improvements.

2.4.2.1. During the term of the Contract Manufacturing Agreement and this
Agreement. During the term of the Contract Manufacturing Agreement and this
Agreement Novartis and/or its Affiliate as applicable shall upon implementation
of Novartis Severable Sole Improvements in its manufacture of API, Intermediates
or Amidating Enzyme, grant to Unigene, its Affiliates a ** license, without the
right to **, to Novartis Severable Sole Improvements solely to manufacture API,
Intermediates or Amidating Enzyme, said licenses to expire upon termination of
the **.

2.4.2.2. Upon termination of the Contract Manufacturing Agreement and/or the
term of this Agreement. Upon termination of the Contract Manufacturing Agreement
and/or the term of this Agreement the Parties shall negotiate in good faith the
terms

 

- 9 -



--------------------------------------------------------------------------------

of a ** license, without the right to ** solely to manufacture or have
manufactured for Unigene, its Affiliates and/or Joint Ventures API,
Intermediates or Amidating Enzyme.

2.4.3. Third Party Manufacturing. Unigene shall have the right to grant the
rights granted under ** to a ** and/or ** in case ** for use in ** by a ** is
required as per Section ** and/or as contemplated under the terms of the **,
provided that such ** and/or ** is bound to confidentiality with respect to any
information shared in the implementation of such rights and such ** and/or **
are bound by the terms and limitations of such licenses as set forth herein.

2.5. Improvement License Grants from Novartis to Unigene to manufacture proteins
or peptides other than API.

2.5.1. For Novartis Non-Severable Sole Improvements. Upon the request of
Unigene, the Parties shall negotiate in good faith the terms of an ** license
for ** for use in the production of proteins or peptides other than API. Such
licenses will be negotiated on an ** basis, unless agreed to the contrary in
writing by the Parties. The right to ** will also be negotiated in good faith on
an ** basis.

2.5.2. For Novartis Severable Sole Improvements. Upon the request of Unigene,
the Parties shall negotiate in good faith the terms of a ** license for ** for
use in the production of proteins or peptides other than API. Such licenses will
be negotiated on an ** basis, unless agreed to the contrary in writing by the
Parties. The right to ** will also be negotiated in good faith on an ** basis.

2.6. Licensed Technology Facilities. Prior to the commencement thereat, Novartis
shall notify Unigene of each location at which Novartis will utilize the
Licensed Technology, with respect to the manufacture of API, Amidating Enzyme,
Intermediates and/or Novartis Drug Products.

ARTICLE III

PAYMENTS

3.1. Initial Fee to Unigene. In partial consideration for the license to
Licensed Technology granted to Novartis under Section 2.1 of this Agreement,
Novartis shall pay to Unigene three million five hundred thousand U.S. dollars
(U.S. $ 3,500,000) within fifteen (15) days following execution of this
Agreement, which amounts shall be non-refundable and not creditable against
other amounts due Unigene under this Agreement.

3.2. Milestone Payments to Unigene.

3.2.1. Milestone Schedule for Novartis’ **. In partial consideration for the
license to Licensed Technology granted to Novartis under Section 2.1 of this
Agreement, Novartis shall pay Unigene the amounts set forth below following the
first achievement by Novartis its respective Affiliates or permitted
sublicensees, as applicable and as the case may be, of each of the following
milestones with respect to the Novartis’ ** (“Milestones”):

 

- 10 -



--------------------------------------------------------------------------------

Milestone

   Amounts  

1. The sixtieth (60th) day after initiation of the technology transfer in
accordance with the Technology Transfer Plan

   U.S. $ 2,000,000  

2. **

   U.S. $ 2,500,000  

3. ** Commencement of Phase III Clinical Studies by Novartis, **

   U.S. $ 3,000,000  

4. **

   U.S. $ * *

5. **

   U.S. $ * *

3.2.2. For the avoidance of doubt, the parties hereby acknowledge, ** to
determine the Milestones listed in Section 3.2.1 shall only relate to **.

3.2.3. Novartis shall provide written notice of achievement of all Milestones
other than Milestone 1 to Unigene within fifteen (15) days after such event. For
Milestone 1, Novartis shall notify Unigene in writing of the initiation of the
Technology Transfer.

3.2.4. If Unigene has shipped API in accordance with the Clinical Supply
Agreement, **.

3.2.5. Upon receipt of an invoice from Unigene specifying the Milestone
achieved, Novartis shall pay such Milestone within forty-five (45) days after
receipt of such invoice.

3.2.6. Each such payment shall be made only one time, based upon achievement of
a particular Milestone, regardless of how many times such Milestone is achieved.

3.2.7. Each such payment shall be non-refundable and non-creditable to Novartis
against other amounts due to Unigene under this Agreement.

3.3. Unigene Licensed Technology Royalties.

3.3.1. Royalties on Net Sales of Novartis’ Oral Product and Future Novartis
Products. In partial consideration of the license and rights granted under the
Licensed Technology hereunder, Novartis shall pay royalties to Unigene on Net
Sales of Novartis’ Oral Product and Future Novartis Products in the Territory as
follows:

3.3.1.1. ** percent ** of annual Net Sales up to and including ** U.S. dollars
**;

 

- 11 -



--------------------------------------------------------------------------------

3.3.1.2. ** percent ** of annual Net Sales in excess of ** U.S. dollars ** up to
and including ** U.S. dollars **;

3.3.1.3. ** percent ** of annual Net Sales in excess of ** U.S. dollars ** up to
and including ** U.S. dollars **; and

3.3.1.4. ** percent ** of annual Net Sales in excess of ** U.S. dollars **;

provided that, for purposes of this Section 3.3.1, achievement of the Net Sales
thresholds set forth shall be determined by adding the total annual Net Sales of
all Novartis Drug Products during each Calendar Year in all countries of the
Territory. The royalty rates so determined shall solely be paid on Net Sales of
Novartis’ Oral Product and Future Novartis Products.

By way of examples: **.

3.3.2. Royalties on Net Sales of Other Novartis Products. In partial
consideration of the license and rights granted under the Licensed Technology
hereunder, Novartis shall pay ** percent ** royalties to Unigene on ** Net Sales
of Other Novartis Products.

3.3.3. Unigene Licensed Technology Royalties. Except for ** which ** existing as
of the Effective Date and the ** (which are deemed to be ** as of the Effective
Date), ** filed during the term of the Agreement shall be evaluated by the
Parties as to their value and utility, and if employed by Novartis or its
Affiliates the Parties shall negotiate in good faith as to their inclusion and
value on a case by case basis.

3.3.4. Royalty Term. In accordance with Section 3.3.1 and 3.3.2 Novartis shall
be obliged to pay royalties until the termination of this Agreement pursuant to
Article 11 as follows:

3.3.4.1. Novartis shall pay royalties as per Section 3.3.1 and 3.3.2 on a
country by country basis until the later of (a) the expiration of the last to
expire Valid Claim of the Unigene Patent Rights as listed in Exhibits D and E
attached hereto in the country where Novartis Drug Products are sold or (b) with
respect to the territory of the European Union and rest of world ten (10) years
after First Commercial Sale of each Novartis Drug Product, and with respect to
the U.S. Territory fifteen (15) years after First Commercial Sale of each
Novartis Drug Product.

3.3.4.2. Loss of Market Exclusivity. After the occurrence of the later event for
a Novartis Drug Product in a country under Section 3.3.4.1, the royalty on the
Net Sales for such Novartis Drug Products shall be reduced by ** percent ** in
such country.

3.3.4.3. Market Approval of a Competing Product. In the event a Competing
Product enters the market with respect to a Novartis Drug Product in a country
during the term of this Agreement, royalty payments as per Section 3.3.1 and/or
3.3.2 with respect to such Novartis Drug Product(s) in such country shall be
reduced by ** percent **, it being agreed, that in **, such ** percent **
reduction shall be in addition.

 

- 12 -



--------------------------------------------------------------------------------

3.3.5. Payment of Royalties. Payment of royalties shall be made forty five
(45) days after the end of each Calendar Quarter on all Net Sales in the
preceding quarter (“Quarterly Payment”). For each quarter, a detailed report
shall be delivered to Unigene forty-five (45) days after quarter end setting
forth the total Net Sales by country in the Territory for the preceding Calendar
Quarter. Such report shall include gross sales in local currency, number of
units sold, the weighted average selling price per unit of Novartis Drug
Product, the itemized deductions to arrive at the Net Sales, Net Sales in local
currency and in US Dollars, and the (calculated) currency conversion rates. In
the event that a Net Sales threshold as described in Section 3.3.1 is met during
a Calendar Quarter, **.

3.3.6. Single Royalty; Non-Royalty Sales. No royalty shall be payable under
Section 3.3.1 and 3.3.2 above with respect to sales of the Novartis Drug
Products among Novartis its Affiliates and permitted sublicensees for resale to
a Third Party. In no event shall more than one such royalty be due to Unigene
hereunder with respect to the sale of each Novartis Drug Products.

3.3.7. Third Party Fees or Royalties. Novartis shall be fully responsible for
the payment of any additional royalties, license fees, milestones and any and
all other payments due to Third Parties that are required for Novartis, its
Affiliates or licensees to develop, use, market, sell or import unless, prior to
the Effective Date, Unigene was aware of and did not disclose to Novartis Third
Party rights that would be infringed by the development, use, marketing, sale or
importation of API. In such case, Unigene shall be responsible for the payment
of such additional royalties, license fees, milestones, and any and all other
payments due to Third Parties required for Novartis, its Affiliates or licensees
to develop, use, market, sell or import **.

3.3.8. Currencies. Payments under this Agreement shall be made in United States
Dollars. Net Sales for each country shall be converted into United States
Dollars using Novartis’ then current standard exchange rate methodology ** for
converting such local currency to the United States Dollar.

3.3.9. Manner of Payments. All sums due to Unigene under this Agreement shall be
payable in United States Dollars by bank wire transfer in immediately available
funds to such bank account as Unigene shall designate. Novartis shall notify
Unigene, in advance, as to the date and amount of any such wire transfer. For
any payment made more than forty-five (45) days from the due date, Novartis
shall pay interest at the ** on the unpaid amount (unless a lower percentage is
required by law).

3.3.10. Tax Withholding. Any tax, duty or other levy paid or required to be
withheld by Novartis on account of royalties or other payments payable to
Unigene under this Agreement shall be deducted from the amount of royalties or
payments otherwise due, provided that Novartis shall make such deductions only
to the minimum extent required by the relevant jurisdiction. Novartis shall
secure and send to Unigene proof of payment of any such taxes, duties or other
levies withheld and paid by Novartis for the benefit of Unigene, and cooperate
at Unigene’s reasonable request to ensure that amounts withheld are reduced,
creditable (or otherwise recoverable) to the fullest extent permitted by the
relevant jurisdiction.

 

- 13 -



--------------------------------------------------------------------------------

3.3.11. Financial Records and Audits; Unigene’s Right to Audit. Unigene, at its
own cost, through an independent auditor (who will have executed a
confidentiality agreement with Novartis) reasonably acceptable to Novartis, may
inspect and audit the records of Novartis and its Affiliates (including, without
limitation, Sandoz), as may be necessary and for the sole purpose of verifying
the accuracy of all financial and numerical information and calculations
provided in the reports of Novartis relating to the sale of Novartis Drug
Product and any royalties due to Unigene under Section 3.3. Novartis shall, and
shall cause its Affiliates (including, without limitation, Sandoz), provide
access to such records during reasonable and regular business hours. Such audits
shall not be conducted more than once in any four (4) consecutive calendar
quarters during the period that Novartis has an obligation to pay Royalties
hereunder. The auditors shall report to Unigene only the amount of Royalty due.
Unigene shall provide Novartis with written notice of its election to inspect
and audit the records related to the royalty due hereunder not less than thirty
(30) days prior to the proposed date of review of such records by Unigene’s
auditors. Novartis shall, and shall cause its Affiliates (including, without
limitation, Sandoz) to, maintain sufficient records to permit the inspection and
auditing permitted hereunder for three (3) years after the date of each
respective reporting period (or such longer period as such records are required
to be maintained by applicable law, rule, regulation or similar requirement).
Novartis shall, and shall cause each of its Affiliates (including, without
limitation, Sandoz) to, prepare its records and reports according to IAS rules
(International Accounting Standards) consistently applied. Should the auditor
find any underpayment of royalties by Novartis, Novartis shall promptly pay
Unigene the amount of such underpayment, plus interest ** per annum or portion
thereof on the amount of any underpayment from the date payment was due, and
shall reimburse Unigene for the cost of the audit should such underpayment equal
or exceed ** of royalties paid in any Calendar Quarter.

3.3.12. Bundling. When a Novartis Drug Product is bundled with one or more other
Novartis Drug Products or one or more other products sold by Novartis which are
not Novartis Drug Products, the selling price for each such Novartis Drug
Product shall be the ** sold to a Third Party in an arm’s length transaction.
However, in no event shall Novartis be constrained in pricing any Novartis Drug
Product and in no event shall Novartis be required to reveal to Unigene the
pricing of any Novartis Drug Product or any other product sold by Novartis as
part of the bundle.

ARTICLE IV

TECHNOLOGY TRANSFER

4.1. Unigene Know-How and Material Transfer. Upon written notice from Novartis
Unigene shall use its reasonable commercial efforts to promptly transfer, or
cause to be transferred to Novartis and/or its designated Affiliate a copy of
Unigene Know-How reduced to written or electronic form and all Process Transfer
Information that is reasonably required by Novartis and or its Affiliates in
accordance with the Technology Transfer Plan, it being understood that
initiation of the technology transfer and locations as determined in the
Technology Transfer Plan in Exhibit C attached hereto may be adjusted by
Novartis as needed, it being further understood, that provided the Licensed
Technology shall be transferred to Novartis’ Affiliate Sandoz, Kundl, the
locations as determined in Exhibit C shall remain

 

- 14 -



--------------------------------------------------------------------------------

unchanged. Unigene Know-How shall remain the exclusive property of Unigene and
shall be deemed to be Unigene’s Confidential Information.

4.2. Assistance. In accordance with the Technology Transfer Plan and upon
written request by Novartis and/or its Affiliates Unigene shall provide the
Novartis Affiliate with technical support with respect to the transfer,
implementation and use of the Unigene Know-How in the manufacture of API,
Amidating Enzyme and Intermediates (the “Technical Support”). The Technical
Support as agreed on in the Technology Transfer Plan will be provided ** in
connection with the provision of the Technical Support. The Technical Support
will be provided at the locations designated in the technology transfer plan,
and shall include access to documents and key personnel necessary to allow
Novartis to develop the expertise to manufacture, and access and visits to the
Unigene facilities to observe the manufacturing; provided, however, that
Technical Support provided at Unigene’s facilities shall not be permitted to
interfere with the day-to-day operations thereof. It is understood, that the
Technical Support to be provided by Unigene ** shall be limited to **, provided
that such man days may be reallocated by Novartis and/or its Affiliates to
different tasks of the Technology Transfer Plan as needed, except as to the
designated locations to provide the Technical Support, which shall remain
unchanged. All Technical Support shall be provided in English. All information
provided by Unigene in carrying out the Technical Support shall be deemed to be
Unigene Know-How.

4.3. Technical Support beyond the Technology Transfer Plan. It is understood
that activities, scale, locations, timing and man days as listed in the
Technology Transfer Plan are best estimates only and may require adaptation as
well as additional activities and additional man days by Unigene. All costs and
out -of-pocket expenses incurred by Unigene for Technical Support requested by
Novartis in addition to the Technical Support agreed on in the Technology
Transfer Plan shall be borne by Novartis. Such additional Technical Support
shall be reimbursed at the rate of Euro ** per man-day with each man-day equal
to at least eight (8) working hours.

4.4. Cost of Technology Transfer. All other cost of such technology transfer
shall be borne by Novartis. If the parties come to an agreement on the Contract
Manufacturing Agreement as set forth in Section 5.2.2, then all costs of such
technology transfer shall be borne by Novartis, whether or not Novartis
continues to develop Novartis’ Oral Product. Termination of this Agreement shall
not relieve the obligation of Novartis to bear all such costs, provided the
parties have agreed on the Contract Manufacturing Agreement pursuant to
Section 5.2.2. below.

ARTICLE V

SUPPLY AND MANUFACTURE

5.1. Unigene Supply to Novartis. Unigene hereby agrees to manufacture, sell and
deliver API for use in the development of Novartis’ Oral Product pursuant to the
Clinical Supply Agreement attached hereto as Exhibit A, which terms shall be
incorporated herein.

5.2. Novartis Supply to Unigene.

 

- 15 -



--------------------------------------------------------------------------------

5.2.1. Clinical and Commercial Supply of API for use in Unigene Drug Products.
Within ** days following Effective Date, which may be extended by mutual
agreement (the “Negotiation Period”) Novartis and Unigene shall negotiate in
good faith toward concluding a clinical supply agreement (“Product Supply
Agreement”) and a commercial supply agreement (the “Contract Manufacturing
Agreement”). Such Product Supply Agreement and Contract Manufacturing Agreement
shall incorporate the principles as set forth in Exhibits B, C and F, provided,
however, that Exhibits B, C and F shall be legally nonbinding to both parties
and are subject to final senior management approval of both parties.

5.2.2. In the event that Sandoz, Kundl, shall be appointed by Novartis to be the
party to the Contract Manufacturing Agreement, the Contract Manufacturing
Agreement (Exhibit B), the Product Supply Agreement (Exhibit F) and the
Technology Transfer Plan (Exhibit C) shall be binding on both parties, provided,
however, that the initiation of the Technology Transfer Plan and the Obligated
Date in the Product Supply Agreement shall be adjusted as needed.

5.2.3. In the event that no Contract Manufacturing Agreement shall be concluded
and executed within the Negotiation Period despite good faith negotiations, the
license granted to Novartis under Section 2.1 (b) shall terminate.

ARTICLE VI

INTELLECTUAL PROPERTY

6.1. Ownership and Inventorship of Sole and Joint Improvements.

6.1.1. Ownership. Unigene shall solely own all right, title, and interest in all
Unigene Sole Improvements. Novartis and or its Affiliates shall solely own all
right, title, and interest in all Novartis Non-Severable Sole Improvements and
Novartis Severable Sole Improvements. Each Party shall own an undivided right,
title, and interest, as defined under the applicable U.S. law, in any Joint
Improvements and Non-Severable Joint Improvements, and whether patentable or not
patentable subject to the provisions of this Agreement. Each Party shall
reasonably promptly disclose to the other Party all Improvements made by it.
Each Party shall notify the other Party if it wishes to file a patent
application concerning an Improvement no later than thirty (30) days before the
anticipated date of such filing. If an express grant of rights from one Party to
the other is required in any country to give full force and effect to this
provision, the Parties shall execute any instrument necessary to accomplish the
intent of the foregoing grant.

6.1.2. Inventorship. Inventorship and, subject to this Agreement the rights of
ownership, of inventions and other intellectual property rights conceived and/or
reduced to practice in connection with the development activities hereunder
shall be determined in accordance with the laws of the United States. It is
understood that, except as otherwise provided herein, neither Party shall have
any obligation to account to the other for profits, or to obtain any approval of
the other Party to license, assign, mortgage or exploit a Joint Improvement by
reason of joint ownership of any such intellectual property, and may otherwise
undertake all activities a

 

- 16 -



--------------------------------------------------------------------------------

sole owner might undertake with respect to such Joint Improvement without the
consent and without accounting to the other joint owner, except as otherwise
provided in this Agreement or as the Parties may otherwise agree in writing.

6.2. Filing, Prosecution, Maintenance and Enforcement of Patents.

6.2.1. Licensed Technology. If Unigene elects not to prosecute or maintain such
patent applications or ensuing patents or claims included in Unigene Patent
Rights in any country of the Territory, Unigene shall give Novartis notice
thereof within a reasonable period prior to allowing such patent applications or
patents or such claims encompassed by such patent applications or patents to
lapse or become abandoned or unenforceable, and Novartis shall thereafter have
the right, at its sole expense, to prepare, file, prosecute and maintain such
patent applications and patents or divisional applications related to such
claims encompassed by such patent applications or patents in countries of
Novartis’ choice throughout the world. Patents which Novartis has assumed the
prosecution and maintenance of shall no longer be included in the Unigene Patent
Rights.

6.2.2. Sole Improvements. Each of Unigene and Novartis (“Filing Party”) shall be
responsible for the reasonable and diligent filing and prosecution of all patent
applications relating to its Sole Improvements under this Agreement, but no
party shall have an obligation to file an application relating to such Sole
Improvement. Each Filing Party shall bear the cost and responsibility for the
filing and prosecution of all such patent applications. The Filing Party shall
provide the other Party with (a) a brief summary of the Sole Invention, and
(b) the main claim at least thirty (30) days before the patent application is
planned to be filed. The other Party may comment and make recommendations about
content and filing strategy, which comments the Filing Party shall take under
consideration. The Filing Party shall also keep the other Party informed of all
material issues relating to the preparation, filing and prosecution of such
patent applications. Neither Party shall file any patent application which shall
lead to the disclosure of the other Party’s Confidential Information unless the
other Party has first agreed in writing to the filing. If Novartis decides not
to continue to prosecute or maintain a patent application or patent in a country
for Novartis Non-Severable Sole Improvements after such patent or patent
application has been published and Unigene wishes to do so, then the Novartis
Non-Severable Sole Improvement and resulting patent applications and patents
shall be assigned to Unigene and such patent applications and patents shall
become part of Unigene Patent Rights and shall no longer be a Novartis
Non-Severable Sole Improvement. Prior to publication, Novartis and/or its
Affiliates will have no obligation to assign such patents or patent applications
to Unigene.

6.2.3. Joint Improvements. In the case of Joint Improvements and Non-Severable
Joint Improvements, the Parties shall decide whether or not to secure patent
protection and which Party shall bear the primary responsibility for preparing,
filing and prosecuting the Patent applications resulting there from.
Patent-related expenses for Joint Improvements and Non-Severable Joint
Improvements are **. If the Parties cannot agree which Party shall bear the
primary responsibility for preparing, filing, and prosecuting Patent
Applications resulting from a Joint Invention or a Non-Severable Joint
Improvement, then counsel mutually agreeable to the Parties shall prepare, file
and prosecute the patent applications and the Parties shall ** related

 

- 17 -



--------------------------------------------------------------------------------

thereto. Each Party shall promptly render all necessary assistance reasonably
requested by the other Party in applying for and prosecuting the patent
applications. Neither Party shall file any patent application on Joint
Improvements or a Non-Severable Joint Improvement which shall lead to the
disclosure of the other Party’s Confidential Information, unless the other Party
has first agreed in writing to the filing. If a Party responsible for the
prosecution or maintenance of a patent or patent application directed to a Joint
Improvement or a Non-Severable Joint Improvement elects not to continue
prosecution or maintenance of such patent or patent application, the Party will
give the other Party notice of such election within a reasonable period prior to
allowing such patent or patent application to lapse or become unenforceable, and
the other Party will have the right to continue prosecution or maintenance of
such patent or patent application; and if ** decides not to file a patent
application for a Non-Severable Joint Improvement, Unigene shall be permitted to
do so. If a Party (the “Relinquishing Party”) declines to pay its share of
patent-related expenses for any patent application or patent directed to a Joint
Improvement or a Non-Severable Joint Improvement, the other Party may assume
payment of the Relinquishing Party’s share of the patent-related expenses, and
the Relinquishing Party will assign title to such patent application or patent
to Party assuming payment.

6.2.4. Enforcement of Unigene Patent Rights. Subject to Section 6.2.5 below, in
the event that a Party learns that any Unigene Patent Rights necessary for the
manufacture, use and/or sale of API are infringed or misappropriated by a Third
Party in any country in the Territory, or is subject to a declaratory judgment
action arising from such infringement in such country, such Party shall promptly
notify the other Party hereto. Unigene shall have the initial right (but not the
obligation) to enforce such Unigene Patent Rights by initiating an appropriate
suit or action against such Third Party, or defend any declaratory judgment
action with respect thereto, at its expense, and to use Novartis’ name in
connection therewith; provided that such use without Novartis’ written consent
may only occur where necessary or indispensable for Unigene to bring such suit
or action. Novartis shall have the right to join in any suit or action initiated
by Unigene within 90 days of the bringing of such suit or action by Unigene.
Novartis may retain counsel of its choosing, at Novartis’ sole expense, or
Novartis may utilize the counsel selected and directed by Unigene and share
equally in the costs associated therewith. In the event that Unigene fails to
initiate a suit or action to enforce such Unigene Patent Rights against such a
Third Party in any jurisdiction in the Territory within ninety (90) days after
notification of such infringement, Novartis may initiate such suit or action in
its own name with regard to the applicable Unigene Patent Rights against such
infringement, at the expense of Novartis, and to use Unigene’s name in
connection therewith; provided that such use without Unigene’s written consent
may only occur where necessary or indispensable for Novartis to bring such suit
or action. If Novartis initiates such a suit or action, Unigene will have the
right to join within ninety (90) days of the bringing of such suit or action by
Novartis. Unigene may retain counsel of its choosing, at Unigene’s sole expense,
or Unigene may utilize the counsel selected and directed by Novartis and share
equally in the costs associated therewith. If only one Party is prosecuting a
suit or action, the Party involved in the suit or action (the “Enforcing
Party”), shall keep the other Party hereto reasonably informed of the progress
of any such action. Unigene and/or Novartis shall recover their respective
actual out-of-pocket expenses, or equitable proportions thereof, associated with
any litigation or settlement thereof from any recovery made in a suit or action
to which they were an active Party. Any excess amount recovered shall be
allocated as follows: if

 

- 18 -



--------------------------------------------------------------------------------

the suit is joined by both Parties, the excess amount recovered is divided
equally, and if only one Party brings the suit (the “Litigating Party”) and is
not joined by the other Party, then only the Litigating Party shall receive the
excess amount recovered.

6.2.5. Enforcement of Joint Improvement Patent Rights. Notwithstanding anything
to the contrary in Section 6.2.4 above, in the event that any patent that is
jointly owned by Unigene and Novartis under Section 6.1.1 of this Agreement is
infringed or misappropriated by a Third Party, Novartis and Unigene shall
discuss whether, and, if so, how, to enforce such jointly owned patent or defend
such jointly owned patent in an infringement action, declaratory judgment or
other proceeding. In the event only one Party wishes to participate in such
proceeding, it shall have the right to proceed alone, at its expense, and may
retain any recovery; provided, however, that at the request and expense of the
participating Party, the other Party agrees to cooperate and join in any
proceedings in the event that a Third Party asserts that the coowner of such
Joint Improvement patent rights or Non-Severable Joint Improvement patent rights
is necessary or indispensable to such proceedings. The participating Party shall
keep the other Party hereto reasonably informed of the progress of such
proceeding. Damages recovered by a Party or Parties in an action under this
Section 6.2.5 are to be allocated according to the scheme set out in
Section 6.2.4, above.

6.2.6. Infringement Claims. If the manufacture, use, or sale of API in the
Territory pursuant to this Agreement results in any claim, suit or proceeding
alleging patent infringement against Unigene or Novartis, or their Affiliates,
such Party shall promptly notify the other Party hereto. If Novartis or its
Affiliate is not named as a Party in such a claim, suit or proceeding, Novartis
or its Affiliate may, at its own expense and through counsel of its own choice,
seek leave to intervene in such claim, suit or proceeding. Unigene agrees not to
oppose such intervention. If Novartis or its Affiliate, and not Unigene, is
named as a Party to such claim, suit or proceeding, Novartis shall have the
right to control the defense and settlement of such claim, suit or proceeding,
at its own expense, using counsel of its own choice. Unigene, however, at its
own expense and through counsel of its own choice, may seek to intervene if the
claim, suit or proceeding relates to the commercialization of the API in the
Field, and in such event, Novartis and its Affiliates agree not to oppose such
intervention. If Novartis or its Affiliate is named as a Party, or if Novartis
or its Affiliate is successful in intervening in actions brought against Unigene
or its Affiliate, and Unigene shall, at any time, tender its defense to Novartis
or its Affiliate, then Novartis shall defend Unigene in such claim, suit or
proceeding, at Novartis’ own expense and through counsel of its own choice, and
Novartis shall control the defense and settlement of any such claim, suit or
proceeding; provided, Novartis shall not enter into any agreement which
(i) extends or purports to exercise Novartis’ rights under Unigene’s Licensed
Technology beyond the rights granted pursuant to this Agreement, (ii) makes any
admission regarding (a) wrongdoing on the part of Unigene, or (b) the
invalidity, unenforceability or absence of infringement of any Unigene Patent
Rights or patent claiming a Joint Invention, without the prior written consent
of Unigene, which consent shall not be unreasonably withheld. The Parties shall
cooperate with each other in connection with any such claim, suit or proceeding
and shall keep each other reasonably informed of all material developments in
connection with any such claim, suit or proceeding.

 

- 19 -



--------------------------------------------------------------------------------

6.2.7. Litigation Activities Update. The Parties shall keep one another informed
of the status of and of their respective activities regarding any litigation or
settlement thereof concerning API, provided however that no settlement or
consent judgment or other voluntary final disposition of any suit defended or
action brought by a Party pursuant to this Article 6 may be entered into without
the written consent of the other Party, which consent shall not be unreasonably
withheld or delayed.

ARTICLE VII

REPRESENTATIONS, WARRANTIES AND COVENANTS

7.1. Warranties.

7.1.1. Unigene. Unigene warrants and represents to Novartis that:

7.1.1.1. as of the Effective Date, and except as otherwise disclosed to
Novartis, it has full Control of the Licensed Technology to grant the rights and
licenses granted hereunder, and that it otherwise has the full right and
authority to enter into this Agreement;

7.1.1.2. as of the Effective Date, there are no existing or threatened actions,
suits or claims pending against it with respect to the Licensed Technology or
its right to enter into and perform its obligations under this Agreement;

7.1.1.3. as of the Effective Date, to the best of Unigene’s knowledge, there are
no existing intellectual property rights that would be infringed by Novartis’
practice of the Licensed Technology in the Territory or by the developing,
making, use or importation by Novartis of API in the Territory;

7.1.1.4. as of the Effective Date, it has not granted, and will not grant during
the Term of this Agreement, any right, license or interest in or to the Licensed
Technology that is in conflict with the rights or licenses granted under this
Agreement, nor as of the Effective Date, has it encumbered any Unigene Know-How
and/or Unigene Patent Rights, except as set forth on Exhibit G, attached hereto
and incorporated herein;

7.1.1.5. as of the Effective Date, it has no knowledge from which it concludes
that the process by which it manufactures API would infringe patent rights of
Third Parties in the Territory;

7.1.1.6. there is nothing in any Third Party agreement Unigene has entered into
as of the Effective Date, which, in any way, will limit Unigene’s ability to
perform all of the obligations undertaken by Unigene hereunder, and that it will
not enter into any agreement after the Effective Date under which Unigene would
incur any such limitations;

7.1.1.7. it has not intentionally concealed from Novartis the existence of any
pre-clinical or clinical data or information concerning API, or anticipated
components thereof, which suggests that there may exist quality, toxicity,
safety and/or efficacy concerns

 

- 20 -



--------------------------------------------------------------------------------

which may materially impair the utility and/or safety of API, or anticipated
components thereof; and

7.1.1.8. it will perform all of its obligations under any Third Party agreements
necessary to maintain Unigene Patent Rights as set out in Appendix E, and will
maintain such agreements in full force and effect and will not terminate or
amend such agreements without Novartis’ written approval.

7.1.2. Novartis. Novartis warrants and represents to Unigene that:

7.1.2.1. as of the Effective Date, it has the full right and authority to enter
into this Agreement;

7.1.2.2. as of the Effective Date, there are no existing or threatened actions,
suits or claims pending against it with respect to its right to enter into and
perform its obligations under this Agreement;

7.1.2.3. as of the Effective Date, it has not granted, and it will not employ or
license, right, title or interest in or to the Novartis Non-Severable
Improvements, the Novartis Severable Sole Improvements and/or Joint Improvements
which is in conflict with the rights or licenses granted to Unigene under this
Agreement, or is inconsistent with this Agreement and

7.1.2.4. there is nothing in any Third Party agreement Novartis has entered into
as of the Effective Date, which, in any way, will limit Novartis’ ability to
perform all of the obligations undertaken by Novartis hereunder, and that it
will not enter into any agreement after the Effective Date under which Novartis
would incur any such limitations.

ARTICLE VIII

CONFIDENTIALITY AND EXCHANGE OF INFORMATION

8.1. Confidential Information. Except as expressly provided herein, the Parties
agree that, for the Term of this Agreement and for ten (10) years thereafter,
the receiving Party shall keep completely confidential and shall not publish or
otherwise disclose and shall not use for any purpose except for the purposes
contemplated by this Agreement any Confidential Information furnished to it by
the disclosing Party hereto pursuant to this Agreement, except that to the
extent that it can be established by the receiving Party by competent proof that
such Confidential Information:

8.1.1. was already known to the receiving Party, other than under an obligation
of confidentiality, at the time of disclosure;

8.1.2. was generally available to the public at the time of its disclosure to
the receiving Party;

 

- 21 -



--------------------------------------------------------------------------------

8.1.3. became generally available to the public after its disclosure and other
than through any act or omission of the receiving Party in breach of this
Agreement;

8.1.4. was independently developed by the receiving Party without reference to
any information or materials disclosed by the disclosing Party; or

8.1.5. was subsequently disclosed to the receiving Party by a person other than
a Party without breach of any legal obligation to the disclosing Party.

The foregoing obligations shall be in addition to, and not in lieu of, the
obligations of confidentiality set forth in the Confidentiality Agreement.

8.2. Permitted Disclosures.

8.2.1. Each Party hereto may disclose the other’s Confidential Information to
the extent such disclosure is reasonably necessary in connection with the
conduct of the development activities to be conducted hereunder, prosecuting or
defending litigation, complying with applicable governmental regulations or
otherwise submitting information to tax or other governmental authorities or
conducting clinical trials, provided that if a Party is required to make any
such disclosure of another Party’s Confidential Information, it will give
reasonable advance notice to the latter Party of such disclosure and, will use
its commercially reasonable best efforts to secure confidential treatment of
such information prior to its disclosure (whether through protective orders or
otherwise). In no event shall Novartis, its Affiliate or any Third party include
Unigene Confidential Information in any patent application without written
consent from Unigene, nor disclose such information to any non-governmental
Third Party unless the Third Party has entered into a Confidentiality Agreement
at least as protective as this Article 8. Similarly, in no event shall Unigene,
its Affiliate or any Third Party include Novartis Confidential Information in
any patent application without written consent from Novartis, nor disclose such
information to any non-governmental Third Party unless the Third Party has
entered into a Confidentiality Agreement at least as protective as this Article
8.

8.2.2. Notwithstanding anything in this Agreement or in any other agreement to
the contrary, each Party to this Agreement (and each employee, representative,
or other agent of each Party) may (but is not required to) disclose to any and
all persons, without limitation of any kind, the tax treatment and tax structure
of the transaction contemplated by this Agreement and the other agreements and
instruments to be executed in connection herewith, as of the earlier of (a) the
date of public announcement of discussions relating to the transactions
contemplated by this Agreement, (b) the date of public announcement of such
transactions, or (c) the date of the execution of the Agreement to enter into
such transactions; provided, however, that such disclosure shall be prohibited
to the extent required to comply with any applicable federal or state securities
laws; and provided further that the confidentiality provisions of this Agreement
and the other agreements and instruments relating to the transactions between
the Parties shall continue to apply to information that is irrelevant to
understanding the tax treatment or tax structure of the transactions
contemplated hereby and thereby (including, without limitation, the names and
other identifying details of any Party to this Agreement). The preceding
sentences are

 

- 22 -



--------------------------------------------------------------------------------

intended to cause the transaction contemplated herein to be treated as not
having been offered under conditions of confidentiality for purposes of
Section 1.6011-4(b)(3) (or any successor provision) of the Internal Revenue Code
(the “Code”) and shall be construed in a manner consistent with such purpose.
Each Party recognizes that the privilege each has with respect to the
confidentiality of the transaction contemplated by this Agreement or the
confidentiality of a communication relating to such transaction, including a
confidential communication with its attorney or with a federally authorized tax
practitioner under Section 7252 of the Code, is not intended to be waived by the
foregoing.

8.2.3. Novartis and its Affiliates hereby agree to be parties to the
Confidentiality Agreement described in Section 1.10 as of its effective date.

8.3. Public Announcements. No public announcement or other disclosure to Third
Parties concerning the existence of, terms, or subject matter of this Agreement
shall be made, either directly or indirectly, by any Party to this Agreement,
except as may be legally required or as may be required for recording purposes,
without first obtaining the approval of the other Party and agreement upon the
nature and text of such announcement or disclosure. The Party desiring to make
any such public announcement or other disclosure (including, without limitation,
those which are legally required or may be required for recording purposes)
shall inform the other Party of the proposed announcement or disclosure in
reasonably sufficient time prior to public release, which shall be at least
three (3) business days prior to release of such proposed announcement or
disclosure, and shall provide the other Party with a written copy thereof, in
order to allow such other Party to comment upon such announcement or disclosure.
Each Party agrees that it shall cooperate fully with the other with respect to
all disclosures regarding this Agreement to the Securities Exchange Commission
and any other governmental or regulatory agencies, including, without
limitation, requests for confidential treatment of proprietary information of
either Party included in any such disclosure. Notwithstanding the foregoing,
Novartis hereby agrees that Unigene shall be entitled to issue a press release
in the form attached hereto as Exhibit H without the need for further approval
by Novartis.

8.4. Publications. Neither Party shall submit for written or oral publication
any manuscript, abstract or the like which includes data or other information
containing the other Party’s Confidential Information without first obtaining
the prior written consent of the other Party, which consent shall not be
unreasonably withheld, and shall be promptly given or refused. In no event shall
either party be required to approve publication of its Know-How or other
Confidential Information. Nothing herein shall be construed to prevent Novartis
from disclosing on a need to know basis any information received from Unigene
hereunder to an Affiliate, Third Party distributor, research or clinical
contractor of Novartis, provided, such recipient shall be bound by
confidentiality obligations as set out herein with respect to Confidential
Information. Nothing herein shall be construed to prevent Unigene from
disclosing any information on a need to know basis received from Novartis or its
Affiliate to a Third Party distributor, research or clinical contractor,
licensee or potential licensee of Unigene provided such recipient shall be bound
by confidentiality provisions set out herein with respect to Confidential
Information.

 

- 23 -



--------------------------------------------------------------------------------

8.5. Bankruptcy. All Confidential Information disclosed by one Party to the
other shall remain the intellectual property of the disclosing Party. In the
event that a court or other legal or administrative tribunal, directly or
through an appointed master, trustee or receiver, assumes partial or complete
control over the assets of a Party to this Agreement based on the insolvency or
bankruptcy of such Party, the bankrupt or insolvent Party shall promptly notify
the court or other tribunal (i) that Confidential Information received from the
other Party under this Agreement remains the property of the other Party, and
(ii) of the confidentiality obligations under this Agreement. In addition, the
bankrupt or insolvent Party shall, to the extent permitted by law, take all
steps necessary or desirable to maintain the confidentiality of the other
Party’s Confidential Information and to ensure that the court, other tribunal or
appointee maintains such information in confidence in accordance with the terms
of this Agreement.

ARTICLE IX

INDEMNIFICATION

9.1. Indemnification of Novartis. Unigene shall indemnify and hold harmless
Novartis and its respective Affiliates, directors, officers, employees, agents
and counsel, and the successors and assigns of the foregoing (the “Novartis
Indemnitees”), from and against any and all liabilities, damages, losses, costs
or expenses (including reasonable attorneys’ and professional fees and other
expenses of litigation and/or arbitration) resulting from a claim, suit or
proceeding brought by a Third Party against a Novartis Indemnitee, to the extent
arising from or occurring as a result of (a) Unigene’s material breach of this
Agreement, or (b) the research, development, commercialization and/or marketing
of any Unigene Drug Products by Unigene, its Affiliates, designees, sublicensees
and Joint Ventures, except, in each case, to the extent caused by the negligence
or willful misconduct of Novartis (including their respective Affiliates and
sublicensees) or to the extent that Novartis is obligated to indemnify Unigene
under Section 9.2 below or pursuant to the Clinical Supply Agreement or Contract
Manufacturing Agreement. It is understood that the foregoing indemnity does not
include any lost profits or consequential damages.

9.2. Indemnification of Unigene. Novartis shall indemnify and hold harmless
Unigene and its Affiliates and their respective directors, officers, employees,
agents and counsel and the successors and assigns of the foregoing (the “Unigene
Indemnitees”), from and against any and all liabilities, damages, costs or
expenses (including reasonable attorneys’ and professional fees and other
expenses of litigation and/or arbitration) brought by a Third Party against a
Unigene Indemnitee, arising from or occurring as a result of: (a) the conduct of
clinical trials and development activities related to API, Amidating Enzyme,
Intermediates and/or Novartis Drug Products by either Novartis or its Affiliates
or sublicensees, (b) the research, development, manufacture, marketing and/or
commercialization of any Novartis Drug Product by Novartis or its Affiliates or
sublicensees (including without limitation, Novartis Drug Product liability
claims, (c) the use of the Licensed Technology by Novartis or its Affiliates or
sublicensees except as is expressly authorized pursuant to this Agreement, or
(d) any material breach of this Agreement by Novartis except, in each case, to
the extent caused by the negligence or willful misconduct of Unigene, its
Affiliates, designees, sublicensees and Joint Ventures or to the extent

 

- 24 -



--------------------------------------------------------------------------------

that Unigene is obligated to indemnify Novartis under Section 9.1. It is
understood that the foregoing indemnity does not include any lost profits or
consequential damages.

9.3. Procedure. A Party (the “Indemnitee”) that intends to claim indemnification
under this Article 9 shall promptly notify the other Party (the “Indemnitor”) in
writing of any loss, claim, damage, liability or action in respect of which the
Indemnitee or any of its Affiliates, sublicensees or their directors, officers,
employees, agents or counsel intend to claim such indemnification, and the
Indemnitor shall have the right to participate in, and, to the extent the
Indemnitor so desires, to assume the defense thereof with counsel mutually
satisfactory to the Parties. The indemnity agreement in this Article 9 shall not
apply to amounts paid in settlement of any loss, claim, damage, liability or
action if such settlement is made without the consent of the Indemnitor, which
consent shall not be withheld unreasonably. The failure to deliver written
notice to the Indemnitor within a reasonable time after the commencement of any
such action, if prejudicial to its ability to defend such action, shall relieve
such Indemnitor of any liability to the Indemnitee under this Article 9. At the
Indemnitor’s request, the Indemnitee under this Article 9, and its employees and
agents, shall cooperate fully with the Indemnitor and its legal representatives
in the investigation and defense of any action, claim or liability covered by
this indemnification and provide full information with respect thereto.

ARTICLE X

DISCLAIMER OF WARRANTIES

THE FOREGOING REPRESENTATIONS AND WARRANTIES ARE IN LIEU OF ALL OTHER
REPRESENTATIONS AND WARRANTIES NOT EXPRESSLY SET FORTH HEREIN. UNIGENE AND
NOVARTIS DISCLAIM ALL OTHER REPRESENTATIONS AND WARRANTIES, WHETHER EXPRESS OR
IMPLIED, WITH RESPECT TO THE LICENSED TECHNOLOGY, EACH OF THEIR RESEARCH,
DEVELOPMENT AND COMMERCIALIZATION EFFORTS HEREUNDER, INCLUDING, WITHOUT
LIMITATION, WHETHER THE UNIGENE AND/OR THE NOVARTIS DRUG PRODUCTS CAN BE
SUCCESSFULLY DEVELOPED OR MARKETED, THE ACCURACY, PERFORMANCE, UTILITY,
RELIABILITY, TECHNOLOGICAL OR COMMERCIAL VALUE, COMPREHENSIVENESS,
MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE WHATSOEVER OF THE UNIGENE
AND/OR THE NOVARTIS DRUG PRODUCTS. EXCEPT AS EXPRESSLY PROVIDED IN THIS
AGREEMENT, IN NO EVENT SHALL EITHER UNIGENE OR NOVARTIS BE LIABLE TO THE OTHER
FOR ANY SPECIAL, INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES UNDER OR
INCIDENTAL TO THIS AGREEMENT, ITS PERFORMANCE OR THE NEGOTIATIONS LEADING UP TO
ITS ENTRY, INCLUDING BUT NOT LIMITED TO LOSS OF PROFITS, LOSS OF OR DAMAGE TO
GOODWILL OR TO ANY OTHER EXPECTATION BENEFIT, OR LIABILITY TO THIRD PARTIES,
EXCEPT AS PROVIDED FOR IN ARTICLE IX.

 

- 25 -



--------------------------------------------------------------------------------

ARTICLE XI

TERM AND TERMINATION

11.1. Term. This License Agreement shall be effective as of the Effective Date.
Unless this License Agreement is otherwise terminated earlier pursuant to
provisions of this Article 11, this License Agreement shall continue in full
force and effect until date which first occurs of (a) the date Novartis and its
Affiliates cease to manufacture API for use in Novartis Drug Products and in
Unigene Drug Products or (b) the date Novartis and/or its Affiliates decide not
to manufacture API.

11.2. Termination for Material Breach. Either Party may terminate this License
Agreement in the event the other Party and/or its Affiliates and/or its Joint
Ventures have materially breached or defaulted in the performance of any of its
obligations hereunder, and if such default is not corrected within sixty
(60) days after receiving written notice from the other Party with respect to
such default, such other Party shall have the right to terminate this Agreement
by giving written notice to the Party in default, provided the notice of
termination is given within one (1) year of when the Party giving notice knew or
should have known of the default and prior to correction of the default;
provided that the time period for providing such notice of termination shall be
extended for so long as the Parties are engaged in good faith negotiations to
resolve the situation. Notwithstanding the above, in the case of a failure of
Novartis to pay any Royalty, and/or Milestone, and/or upfront payment due
hereunder, the period for cure of any such failure to pay following written
notice from Unigene thereof shall be thirty (30) days and, unless payment is
made by Novartis within such period or unless Novartis has notified Unigene that
a good faith dispute exists regarding Novartis’ failure to pay, the termination
shall become effective at the end of such thirty (30) day period.

11.3. Termination for Insolvency; Retention of License. If voluntary or
involuntary proceedings by or against a Party are instituted in bankruptcy under
any insolvency law, or a receiver or custodian is appointed for such Party, or
proceedings are instituted by or against such Party for corporate reorganization
or the dissolution of such Party, which proceedings, if involuntary, shall not
have been dismissed within sixty (60) days after the date of filing, or if such
Party makes an assignment for the benefit of creditors, or substantially all of
the assets of such Party are seized or attached and not released within sixty
(60) days thereafter, the other Party may immediately terminate this Agreement
effective upon notice of such proceeding. Notwithstanding the bankruptcy of a
Party, or the impairment of performance by a Party of its obligations under this
Agreement as a result of bankruptcy or insolvency of such Party, and subject to
such Party’s rights to terminate this Agreement for reasons other than
bankruptcy or insolvency as expressly provided in this Agreement, the other
Party shall be entitled to retain the licenses under the terms and conditions
granted herein.

11.4. General Effect of Termination.

11.4.1. Accrued Obligations. Termination of this Agreement for any reason shall
not release any Party hereto from any liability which, at the time of such
termination, has already accrued to the other Party or which is attributable to
a period prior to such termination, nor

 

- 26 -



--------------------------------------------------------------------------------

preclude either Party from pursuing any rights and remedies it may have
hereunder or at law or in equity which accrued or are based upon any event
occurring prior to such termination.

11.4.2. Return of Materials. Upon any termination of this Agreement except as
for termination by Novartis according to Section 11.2, Novartis shall promptly
return to Unigene all of Unigene’s Confidential Information in Novartis’
possession or control (except for one copy of Confidential Information which is
to be retained in the confidential files of Novartis for record purposes only).
Upon any termination of this Agreement, Unigene shall promptly return to
Novartis all of Novartis’ Confidential Information in Unigene’s possession or
control (except for one copy of Confidential Information which is to be retained
in the confidential files of Unigene for record purposes only).

11.4.3. Stock on Hand. In the event that this Agreement is terminated for any
reason, other than upon the occurrence of a material breach by Novartis pursuant
to Section 11.2, after commencement of commercial sales of Novartis Drug
Products by Novartis and/or its Affiliates and sublicensees, Novartis and its
Affiliates and sublicensees shall have the right to sell (as to Novartis Drug
Product only) or otherwise dispose of the stock of any Novartis Drug Products
then on hand for up to six (6) months after the date of termination, subject to
Article 3 and the other applicable terms of this Agreement, including, but not
limited to, royalty obligations. If Unigene terminates this Agreement pursuant
to Section11.2, Novartis and its Affiliates and sublicensees shall immediately
cease all sales of Novartis Drug Products.

11.4.4. Termination of Licenses for material breach by Novartis. Subject to
Section 11.4.3, upon termination of this Agreement by Unigene due to an uncured
material breach by Novartis pursuant to Section 11.2, the licenses granted to
Novartis under this Agreement shall terminate.

11.4.5. Material Breach by Unigene. In the event of disclosure of Licensed
Technology in violation of this Agreement and/or the Contract Manufacturing
Agreement by Unigene to a Third Party so as to enable a Third Party to
manufacture API for commercial purposes, and at the sole option of Novartis all
provisions of this Agreement shall remain in full force and effect with the
exception of Sections 2.4, 2.5, 3.1, 3.2, 3.3.1, 3.3.2, 3.3.3, 3.3.4 and 3.3.5
which shall terminate with immediate effect, provided Novartis does not
terminate the Agreement as per Section 11.2. In all other events of a material
breach by Unigene, and provided Novartis, in its sole discretion, does not
terminate the Agreement as per Section 11.2, all provisions of this Agreement
shall remain in full force and effect, with the exception that the royalty
obligations pursuant to Section 3.3 shall be reduced by ** percent **, and
Sections 2.4, 2.5, 3.1 and 3.2 shall terminate with immediate effect, provided
Novartis does not terminate the Agreement accordance with Section 11.2.

11.4.6. Bankruptcy Provisions. All rights to the Licensed Technology granted to
Novartis under Article 2 hereof are, and shall otherwise be deemed to be, for
purposes of Section 365(n) of the U.S. Bankruptcy Code, licenses of rights to
“intellectual property” as defined under Section 101(52) of the U.S. Bankruptcy
Code. The Parties agree that Novartis, as licensee of such rights, shall retain
and may fully exercise all of its rights and elections under the U.S.

 

- 27 -



--------------------------------------------------------------------------------

Bankruptcy Code, subject to performance by Novartis of its obligations under
this Agreement. The Parties further agree that, in the event of the commencement
of a bankruptcy proceeding by or against Unigene under the U.S. Bankruptcy Code,
Novartis shall be entitled to a complete duplicate of (or complete access to, as
appropriate) any such intellectual property and all embodiments of such
intellectual property, and same, if not already in its possession, shall be
promptly delivered to Novartis (a) upon any such commencement of a bankruptcy
proceeding upon written request therefore by Novartis, unless Unigene elects to
continue to perform all of its obligations under this Agreement, or (b) if not
delivered under (a) above, upon the rejection of this Agreement by or on behalf
of Unigene upon written request therefore by Novartis, provided, however, that
upon Unigene’s (or its successor’s) written notification to Novartis that
Unigene is again willing and able to perform all of its obligations under this
Agreement, Novartis shall promptly return all such tangible materials to
Unigene.

11.4.7. Survival. Articles 2.4.1.2, 2.4.1.3, 2.4.2.2, 2.4.3 (survives the
License Agreement as long as the Contract Manufacturing Agreement is in effect)
3.7, 3.8, 3.9, 3.10, 6.2.2, 6.2.3, 6.2.5, 6.2.6,8, 9, 10,11, 12.1, 12.3, 12.4,
12.6, 12.9, 12.10, 12.11, shall survive the expiration or termination of this
Agreement for any reason. In addition, any other provision required to interpret
and enforce the Parties’ rights and obligations under this Agreement shall also
survive, but only to the extent required for the observation and performance of
the aforementioned surviving portions of this Agreement.

ARTICLE XII

MISCELLANEOUS

12.1. Governing Law. This Agreement shall be deemed to have been made in the
State of New Jersey, U.S.A., and its form, execution, validity, construction and
effect shall be determined in accordance with, and any dispute arising from the
performance or breach hereof shall be governed by and construed in accordance
with, the laws of the State of New Jersey, without reference to conflicts of
laws principles. Each of the Parties irrevocably submits to the exclusive
jurisdiction of the state and federal courts situated in the State of New Jersey
for purposes of any suit, action or other proceeding arising out of this
Agreement or any transaction contemplated hereby and agrees not to commence any
action, suit or proceeding relating hereto except in such courts. NO PARTY
HERETO SHALL CHALLENGE OR CONTEST THE SUBJECT MATTER OR PERSONAL JURISDICTION OF
ANY SUCH COURT OR ITS VENUE OR ASSERT THE DEFENSE OF “FORUM NONCONVENIENS”.

12.2. Waiver. Neither Party may waive or release any of its rights or interests
in this Agreement except in writing. The failure of either Party to assert a
right hereunder or to insist upon compliance with any term or condition of this
Agreement shall not constitute a waiver of that right or excuse a similar
subsequent failure to perform any such term or condition. No waiver by either
Party of any condition or term in any one or more instances shall be construed
as a further or continuing waiver of such condition or term or of another
condition or term.

12.3. Assignment. This Agreement shall not be assignable by either Party to any
Third Party without the written consent of the other Party hereto; except either
party may assign this

 

- 28 -



--------------------------------------------------------------------------------

Agreement, without such consent, to (i) an Affiliate or (ii) an entity that
acquires all or substantially all of the capital stock, business or assets of
the Party to which this Agreement pertains, (whether by merger, reorganization,
acquisition, sale, or otherwise) and agrees in writing to be bound by the terms
and conditions of this Agreement. The terms and conditions of this Agreement
shall be binding on and inure to the benefit of the permitted successors and
assigns of the Parties.

12.4. Notices. Any notices, requests and other communications hereunder shall be
in writing and shall be personally delivered or sent by international express
delivery service, registered or certified air mail, return receipt requested,
postage prepaid, or by facsimile (confirmed by prepaid registered or certified
air mail letter or by international express delivery mail) (e.g., FedEx)), and
shall be deemed to have been properly served to the addressee upon receipt of
such written communication, to the following addresses of the Parties, or such
other address as may be specified in writing to the other:

 

If to Novartis:

   Novartis Pharma AG    Lichtstrasse 35    4002 Basel, Switzerland   
Attention: Herve Girsault    Telephone: +41 61 324 68 77    Telecopy: +41 61 324
23 22

with copies to:

   General Counsel

All notices properly delivered to Novartis as provided in this Section 12.4
shall satisfy all of Unigene’s notification obligations hereunder.

 

If to Unigene:

   Unigene Laboratories, Inc.    110 Little Falls Road    Fairfield, NJ 07004   
Attention: President    Telephone: 973-882-0860    Telecopy: 973-227-6088

with copy to:

   Dechert LLP    Princeton Pike Corporate Center    P.O. Box 5218    Princeton,
New Jersey 08543-5218

 

- 29 -



--------------------------------------------------------------------------------

  

For deliveries:

  

Dechert LLP

  

Princeton Pike Corporate Center

  

997 Lenox Drive

  

Building 3, Suite 210

  

Lawrenceville, New Jersey 08648

  

Attention:     James Marino, Esq.

  

Telephone:   609-620-3214

  

Telecopy:     609-620-3259

Any Party may change the address to which notices, requests, demands, claims,
and other communications hereunder are to be delivered by giving the other
Parties notice in the manner herein set forth.

12.5. Force Majeure. Neither Party shall be liable to the other for failure or
delay in the performance of any of its obligations under this Agreement for the
time and to the extent such failure or delay is caused by earthquake, riot,
civil commotion, terrorism, war, hostilities between nations, governmental law,
order or regulation, embargo, action by the government or any agency thereof,
act of God, storm, fire, accident, labor dispute or strike, sabotage, explosion
or other similar or different contingencies, in each case, beyond the reasonable
control of the respective Party. The Party affected by force majeure shall
provide the other Party with full particulars thereof as soon as it becomes
aware of the same (including its best estimate of the likely extent and duration
of the interference with its activities), and will use its commercially
reasonable efforts to overcome the difficulties created thereby and to resume
performance of its obligations as soon as practicable. If the performance of any
obligation under this Agreement is delayed owing to a force majeure for any
continuous period of more than six (6) months, the Parties hereto shall consult
with respect to an equitable solution including, without limitation, the
possible termination of this Agreement.

12.6. Independent Contractors. Nothing contained in this Agreement is intended
implicitly, or is to be construed, to constitute Novartis or Unigene as partners
or joint venturers in the legal sense. No Party hereto shall have any express or
implied right or authority to assume or create any obligations on behalf of or
in the name of any other Party or to bind any other Party to any contract,
agreement or undertaking with any Third Party.

12.7. Other Obligations. Except as expressly provided in this Agreement or as
separately agreed upon in writing between Unigene and Novartis, each Party shall
bear its own costs incurred in connection with the implementation of the
obligations under this Agreement.

12.8. Severability. If any of the terms or provisions of this Agreement are in
conflict with any applicable statute or rule of law, then such terms or
provisions shall be deemed inoperative to the extent that they may conflict
therewith and shall be deemed to be modified to conform with such statute or
rule of law. In the event that the terms and conditions of this Agreement are
materially altered as a result of the above, the Parties will renegotiate the
terms and conditions of this Agreement to resolve any inequities.

 

- 30 -



--------------------------------------------------------------------------------

12.9. Further Assurances. At any time or from time to time on and after the date
of this Agreement, either Party shall at the request of the other Party
(i) deliver to the requesting Party such records, data or other documents
consistent with the provisions of this Agreement, (ii) execute, and deliver or
cause to be delivered, all such consents, documents or further instruments of
assignment, transfer or license, and (iii) take or cause to be taken all such
actions, as the requesting Party may reasonably deem necessary or desirable in
order for the requesting Party to obtain the full benefits of this Agreement and
the transactions contemplated hereby.

12.10. Entire Agreement, Waivers, Etc. This Agreement, including all its
Exhibits, together with the Confidentiality Agreement constitutes the entire
agreement, both written or oral, with respect to the subject matter hereof, and
supersedes and terminates all prior or contemporaneous understandings or
agreements, whether written or oral, between the Parties with respect to such
subject matter hereof. In the event of any conflicts among the Agreements, this
Agreement shall govern. No terms or provisions of this Agreement shall be varied
or modified by any prior or subsequent statement, conduct or act of either of
the Parties, except that the Parties may amend this Agreement by written
instruments specifically referring to and executed in the same manner as this
Agreement.

12.11. Headings, Construction and Interpretations. The headings used in this
Agreement have been inserted for convenience of reference only and do not define
or limit the provisions hereof. The Parties have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Parties and no presumption or burden of proof shall
arise favoring or disfavoring any Party by virtue of the authorship of any of
the provisions of this Agreement. Whenever the words “include”, “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation”. The words “hereof”, “herein” and “hereunder” and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement. All
terms defined in this Agreement shall have the defined meanings when used in any
certificate or other document made or delivered pursuant hereto unless otherwise
defined therein. The definitions contained in this Agreement are applicable to
the singular as well as the plural forms of such terms and to the masculine as
well as to the feminine and neuter genders of such term.

12.12. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument even if both Parties have
not executed the same counterpart.

 

- 31 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this License Agreement to be
duly executed by their authorized representatives as of the Effective Date.

 

UNIGENE LABORATORIES, INC.     NOVARTIS PHARMA AG By:  

/s/ Warren P. Levy

    By:  

/s/ Herve Girsault

Name:   Warren P. Levy     Name:   Herve Girsault Title:   President and Chief
Executive Officer     Title:   Head, Global Partnering Date:   4/7/04     Date:
  4/7/04       By:  

/s/ Bettina Egli

      Name:   Bettina Egli       Title:   Legal Counsel       Date:   4/7/04

 

- 32 -



--------------------------------------------------------------------------------

EXHIBIT A

CLINICAL SUPPLY AGREEMENT

THIS CLINICAL SUPPLY AGREEMENT (this “Agreement”) is entered into as of
April 7th, 2004 (the “Effective Date”), by and between Novartis Pharma AG, a
Swiss corporation (“Novartis”), and Unigene Laboratories, Inc., a Delaware
corporation (“Unigene”) (each a “Party” and collectively, the “Parties”). All
terms not otherwise defined herein shall have their respective meaning as set
forth in the License Agreement and the Contract Manufacturing Agreement (as
defined below).

 

1. GENERAL SCOPE OF AGREEMENT

In connection with that certain License Agreement, dated as of the date hereof,
by and between Novartis and Unigene (the “License Agreement”), and that certain
Contract Manufacturing Agreement between Sandoz GmbH and Unigene, Unigene hereby
agrees to manufacture, sell and deliver to Novartis the quantities of material
described in the Task Order attached hereto as Exhibit A (the “Product”), and in
conformity with the terms of the Task Order and the Quality Assurance Agreement
entered into by Unigene and Novartis as of the date hereof attached hereto as
Exhibit B (the Task Order and the Quality Assurance Agreement are referred to
collectively herein as the “Quality Requirements”).

 

2. TERM OF AGREEMENT

Unless sooner terminated pursuant to Paragraph 12, this Agreement shall commence
on the date set forth above and shall continue in force until the Termination
Date as defined herein. The Termination Date shall be the date on which Novartis
accepts the final shipment of Product to be delivered pursuant to Paragraph 3C
of this Agreement.

 

3. ACCEPTANCE AND PAYMENT

 

  A. Acceptance

 

  (1) Product delivered pursuant to this Agreement shall be subject to
inspection at Novartis’ facilities for compliance with the Quality Requirements.

 

  (2) Within forty-five (45) days after the applicable shipment of the Product
is received by Novartis at the specified Novartis location, and Unigene has
provided the documentation required by the Task Order, Novartis may analyze the
shipment of the Product If Novartis determines that any shipment of Product, in
whole or in part, fails to conform to the Quality Requirements, Novartis shall
so inform Unigene in writing describing the reason for such rejection in detail
and providing copies of all written materials upon which such rejection is
based.

 

A - 1



--------------------------------------------------------------------------------

  B. Consequences of Rejection

If Unigene receives a complaint under Paragraph 3(A), the following procedures
shall apply:

 

  (a) If the alleged defect concerns the quantity or quality of the API
delivered and Unigene accepts the details submitted by Novartis as to the API’s
noncompliance, Unigene shall supply to Novartis (at Unigene’s cost, including
the cost of raw materials and components related thereto) the replacement
quantity of the API that was allegedly missing or defective from the original
batch.

 

  (b) If the alleged defect concerns the quantity or quality of the API
delivered and Unigene does not accept the details submitted by Novartis, then
within thirty (30) days from the date on which the details of Novartis’
complaint are received by Unigene, Unigene will appoint an independent
scientific and technical expert acceptable to Novartis to review Novartis’
details supporting its complaint of noncompliance. Novartis shall not
unreasonably refuse to accept the appointment of the independent scientific and
technical expert identified by Unigene. The findings of the expert shall be
final and conclusively binding on the parties as to whether the API complies
with the Quality Requirements. If the analysis of the expert does not confirm
Novartis’ complaint, Novartis shall pay for any replacement quantities delivered
by Unigene. If the expert holds that the API does not meet the Quality
Requirements, all the fees and costs of the expert and the independent
laboratory appointed by the expert to analyze the API shall be paid by Unigene,
and Novartis shall have no obligation to pay for such replacement quantities of
API and Unigene shall be responsible for all costs associated therewith
(including the cost of raw materials, components and shipment related thereto).
If the expert rejects Novartis’ complaint, all such fees and costs of the
laboratory and the expert will be paid by Novartis, Novartis shall pay for any
replacement quantities delivered by Unigene in addition to the original
quantities delivered, and Novartis shall be considered to have finally and
completely accepted such batch of the API.

 

  C.

Except as otherwise provided in Paragraph 3B(b), Novartis shall pay for Product
accepted by it within forty-five (45) days after receipt by Novartis of an
invoice from Unigene unless in dispute. All sums due to Unigene shall be payable
in United States Dollars by bank wire transfer in immediately available funds to
such bank account as Unigene shall designate. The Product will be shipped, at
Novartis’ cost, from Unigene FCA Boonton, New Jersey INCOTERMS 2000 in
accordance with Novartis’ shipping instructions as provided in writing to
Unigene. In addition, Unigene shall use Novartis’ designated carrier and shall
ship the Product to the address designated on the Task Order. Risk of loss in
transit from Novartis’ designated carrier shall lie with Novartis. Unigene shall
cooperate with Novartis’ designated carrier and provide all required carrier

 

A - 2



--------------------------------------------------------------------------------

 

documentation for the shipment of Product. Novartis shall be responsible only
for those taxes imposed on a purchaser by operation of law.

 

  D. Novartis has the right to purchase from Unigene a total of ** of Product
(the “Total Amount”) by ** (the “Obligated Date”) at a price of U.S. ** per **
(the “Obligated Price”). The Total Amount comprises the sum of the “Obligated
Amount” (** of Product) and the “Additional Amount” (** of Product). Upon the
Effective Date, Novartis shall pay to Unigene a non-refundable payment of U.S.
$2,100,000 for the order of the Product equal to the sum of (i) U.S. **, and
(ii) U.S. ** The total of two million one hundred thousand dollars (U.S.
$2,100,000) shall be paid by Novartis to Unigene within ** days of the Effective
Date. The payment in Paragraph 3D(i) is payment in full for the Obligated Amount
to be delivered in accordance with the Task Order. The payment in Paragraph
3D(ii) is the down payment for the Additional Amount to be delivered in
accordance with the Task Order. Novartis shall inform Unigene in writing on or
before ** whether it wishes Unigene to prepare and deliver the Additional Amount
in accordance with the Task Order. Unigene shall credit the U.S.** down payment
in Paragraph 3D(ii) at $U.S. ** of Product on a ** for each shipment invoiced to
Novartis of Product which is part of the Additional Amount, and Novartis shall
pay the remainder of U.S.** of Additional Amount. For example, if Unigene ships
** of Additional Product, the aggregate purchase price will be ** of which will
be credited against the down payment (paid in accordance with Paragraph 3D
(ii) and ** which will be due in accordance with Paragraph 3C. If after Novartis
has provided notice on or before ** that it wishes to purchase the Additional
Amount, Novartis fails to purchase all or part of the Additional Amount by the
Obligated Date, then Novartis shall pay Unigene the difference between (i) the
Additional Amount multiplied by the Obligated Price, and (ii) the amount
actually paid to Unigene by Novartis for the portion of Additional Amount
purchased pursuant to this Agreement.

 

  E. Novartis may employ Product supplied by Unigene under this Agreement in
connection with ** clinical trials.

 

4. COMMUNICATIONS

In the Task Order, the Parties shall identify individuals who shall serve as the
Parties’ representatives as to technical and administrative matters. Except in
case of emergency, all communications between Novartis and Unigene shall be made
through these representatives. Any written communication required or deemed
necessary hereunder shall be deemed to have been properly served or sent if
delivered in person, sent by a recognized overnight delivery service, or
deposited in the United States mail, postage prepaid, for mailing by registered
or certified mail, and addressed to these representatives.

Unigene shall immediately inform Novartis of any occurrence that creates
material uncertainty as to Unigene’s ability to comply fully with any aspect of
the Task Order. Without limiting Unigene’s obligations pursuant to this
Paragraph, the Parties’ technical representatives shall establish a regular
schedule of conferences to facilitate such communications.

 

A - 3



--------------------------------------------------------------------------------

5. INTELLECTUAL PROPERTY

Intellectual property matter shall be governed by Article 6 of the License
Agreement.

 

6. CONFIDENTIALITY AND EXCHANGE OF INFORMATION

Confidentiality and the Exchange of Confidential Information shall be governed
by Article 8 of the License Agreement.

 

7. PUBLICITY

Except as otherwise permitted by Section 8.3 of the License Agreement, neither
Party shall disclose either the fact or terms of this Agreement without the
prior written consent of the other Party except as required by law.

Neither Party will use, or authorize others to use, the name, symbols, or marks
of the other Party in any advertising or publicity material or make any form of
representation or statement with regard to this Agreement or any Task Order
issued hereunder which would constitute an express or implied endorsement by the
other Party of any commercial product or service without that other Party’s
prior written approval.

 

8. DOCUMENTATION, INSPECTIONS AND AUDITING

Unigene will document all aspects of its procedures as described in the Task
Order and Quality Assurance Agreement and will deliver to Novartis (or, where
applicable, make available to Novartis for inspection during mutually agreeable
times during normal business hours) in a timely manner all of the documentation
described in the Task Order. In addition, to the extent that such requests do
not include Unigene proprietary or trade secret information and do not conflict
with other contractual or legal obligations of Unigene, Unigene will cooperate
in good faith to provide any additional documentation that Novartis may
reasonably require to determine whether to accept or reject the Product. If
Unigene declines to provide any additional documentation in its possession and
requested by Novartis, then Novartis may, in its sole discretion, reject the
Product.

During the term of this Agreement and for three (3) years thereafter (or for
such longer period as may be required by law, regulation, or other
administrative requirement), Unigene will maintain all books, records and other
documents (including but not limited to the documents referred to in Paragraph
8A) relating to the performance of this Agreement or required to be kept by law
or permit.

 

9. INDEMNIFICATION

 

  A.

Unigene agrees to indemnify, defend and hold Novartis and its subsidiaries and
affiliates (including all officers, directors, employees, contractors and agents
of the foregoing) harmless from and against any and all third party claims,
demands, causes of action, damages, liabilities, losses, costs and expenses,
including attorneys’ fees (collectively, the “Claims”), arising out of the
negligence or willful misconduct of Unigene in the performance of obligations
under this

 

A - 4



--------------------------------------------------------------------------------

 

Agreement (including, but not limited to, the performance of Unigene’s
employees, subcontractors or agents); or from the breach by Unigene of its
warranties, except to the extent that such Claims were caused by the negligence
or willful misconduct of Novartis. Unigene further agrees to indemnify, defend
and hold Novartis and its subsidiaries and affiliates (including all officers,
directors, employees, contractors and agents of the foregoing) harmless from and
against any and all Claims arising out of the actual or alleged infringements of
any patents, trademarks, copyrights or other third party intellectual property
rights arising from the manufacture of the Product by Unigene.**.

 

  B. Novartis agrees to indemnify, defend and hold Unigene and its subsidiaries
and affiliates (including all officers, directors, employees, contractors and
agents of the foregoing) harmless from and against any and all Claims, arising
out of the negligence or willful misconduct of Novartis in the performance of
its obligations under this Agreement (including, but not limited to, the
performance of Novartis’ employees, subcontractors or agents); or from the
administration or use of the Product by Novartis, except to the extent that such
Claims were caused by the negligence or willful misconduct of Unigene in the
performance of its obligations under this Agreement (including, but not limited
to, the performance of Unigene’s employees, subcontractors or agents); or from
the breach by Unigene of its warranties.

 

  C. The Party seeking indemnification (“Indemnitee”) will notify promptly the
Party from which indemnification is sought (“Indemnitor”) of any complaint,
claim or injury relating to any loss subject to indemnification hereunder.
Indemnitor shall have the right to select defense counsel and to direct and
control the defense or settlement of any such liability, claim, action or suit.
Indemnitee shall cooperate fully with Indemnitor and its legal representatives
in the investigation and defense relating to any loss subject to indemnification
hereunder.

 

  D. EXCEPT AS EXPRESSLY STATED IN THIS AGREEMENT, UNIGENE MAKES NO WARRANTIES
AS TO THE PRODUCT, AND SPECIFICALLY DISCLAIMS ANY IMPLIED WARRANTIES, INCLUDING
AS TO THE MERCHANTABILITY OF THE PRODUCT OR ITS FITNESS FOR A PARTICULAR PURPOSE
OR THAT THE USE OF THE PRODUCT WILL NOT INFRINGE ANY PATENT OR PROPRIETARY
RIGHTS HELD BY A THIRD PARTY.

 

10. INSURANCE

 

  A. Unigene agrees that it shall maintain liability insurance in the amount of
** for a period of five (5) years following termination of this Agreement.

 

  B.

Upon execution of this Agreement, Unigene will provide Novartis with evidence of
Unigene’s insurance. Unigene will name Novartis as an additional insured party
under Unigene’s insurance policy. Unigene will not change or cancel Unigene’s
insurance program and will make all premium payments needed to

 

A - 5



--------------------------------------------------------------------------------

 

keep such insurance in force. In the event that Unigene becomes aware of any
changes to its insurance program, Unigene will promptly notify Novartis in
writing of such changes.

 

11. FORCE MAJEURE

Neither Party shall be liable to the other for any failure to deliver or receive
Product or for any delay in delivery or receipt of Product when such failure or
delay shall be caused (directly or indirectly) by fire; flood; accident;
explosion; equipment or machinery breakdown; sabotage; strike or any labor
disturbance (regardless of the reasonableness of the demands of labor); civil
commotion; riot; invasion; war; act of terrorism; any act, restraint,
requisition, regulation or direction of any governmental authority (whether or
not valid); shortage of labor, fuel, power or raw materials; inability to obtain
supplies; inability to obtain or delays of transportation facilities; any Act of
God; or any other event beyond the reasonable control of the Party whose
performance is affected (each, an “Event of Force Majeure”). The Party whose
performance is so affected shall provide prompt written notice to the other,
shall indicate the estimated duration of such Event of Force Majeure, and shall
use all commercially reasonable efforts to mitigate the effects of such Event of
Force Majeure. If, by reason of any such Event of Force Majeure, Unigene is
excused from performance, then, to the extent Product are not delivered to
Novartis in the quantities or at the times required hereunder, Novartis may
purchase a replacement product from other sources without liability or
obligation to Unigene. In the event Novartis purchases a replacement product
from another source, then Novartis may, to the full extent of such purchases,
reduce its quantity purchase commitment, if any, hereunder. All such quantities
of replacement product so purchased by Novartis shall be considered Product
purchased from Unigene for purposes of calculating discounts based on volume
allowed under this Agreement, if any. During any period of shortage due to any
of said Events of Force Majeure, Unigene shall allocate its supply of Product
fairly and equitably among its customers, including Novartis. In addition,
Novartis may, at its option, extend the Term of this Agreement to permit partial
or total delivery of Product not delivered because of any such Event of Force
Majeure. If such Event of Force Majeure continues for more than sixty (60) days,
Novartis has the option, at any time thereafter during which the Event of Force
Majeure is continuing, to terminate this Agreement without liability to Unigene,
except to pay for Product already accepted.

 

12. TERMINATION

 

  A. This Agreement and the Task Order issued hereunder may be terminated by
Novartis with or without cause upon thirty (30) days written notice to Unigene;
provided, however, that, if Novartis terminates this Agreement without cause,
together with the delivery of such written notice, Novartis shall deliver to
Unigene a termination payment**; provided further, however, that if Novartis
terminates this Agreement with cause, within thirty (30) days after such written
notice, Novartis shall deliver to Unigene a termination payment for costs
incurred by Unigene for any fulfillment of Unigene’s obligations under this
Agreement through the date of such written notice. Upon receipt of such written
notice, Unigene shall cease all activities under this Agreement related to the
manufacture and delivery of the Product, except as to the delivery of Product
already accepted and paid for.

 

A - 6



--------------------------------------------------------------------------------

  B. In the event that (a) either Party becomes insolvent or is unable to pay
its debts as they become due, or a petition in bankruptcy or for reorganization
is filed by or against them, or a receiver is appointed of the whole or any
substantial portion of its property; or (b) either Party is in material breach
of its obligations hereunder, which breach remains uncured for sixty
(60) business days following receipt of written notice from the other specifying
the breach, then the other Party shall have the right to terminate this
Agreement with immediate effect, and without prejudice to its other rights or
remedies, by written notice of such election.

 

  C. This Agreement and the Task Order may be terminated by either party for a
material breach upon sixty (60) days prior written notice, during which period
the other party shall have the opportunity to cure such breach. Notwithstanding
the above, in the case of a failure of Novartis to pay any payment due
hereunder, the period for cure of any such failure to pay following written
notice from Unigene thereof shall be thirty (30) days and, unless payment is
made by Novartis within such period or unless Novartis has notified Unigene that
a good faith dispute exists regarding Novartis’ failure to pay, the termination
shall become effective at the end of such thirty (30) day period.

 

13. CONFORMANCE WITH LAW AND ACCEPTED PRACTICE; WARRANTIES

 

  A. Unigene shall perform this Agreement: (i) in a professional manner; and
(ii) in conformance with that level of care and skill ordinarily exercised in
similar circumstances by other manufacturers of products that are the same as or
similar to the Product. Unigene warrants that all Product furnished hereunder
has been manufactured, prepared for shipment and delivered to Novartis’
commercial carrier in accordance with all applicable federal, state and local
laws, rules, regulations, orders, ordinances and guidelines and good industry
practice. Unigene has and will maintain all licenses, permits, and similar
authorizations required for the manufacturing, processing and packaging of the
Product.

 

  B. Unigene warrants that all Product supplied hereunder: (i) is owned by
Unigene free of any lien, claim or encumbrance; (ii) conforms fully to every
specification set forth in the Task Order; (iii) conforms fully to every
specification set forth in the Quality Assurance Agreement; (iv) to Unigene’s
knowledge and belief, is free from contamination and any latent or patent
defects in design, materials or workmanship; (v) does not, to Unigene’s
knowledge and belief, infringe any patent, any other intellectual property right
or any other proprietary right of any third party for which Unigene does not
have a license; and (vi) is, to Unigene’s knowledge and belief, suitable for use
in humans; (vii) **; (viii) **. Without limiting the generality of the
foregoing, Unigene acknowledges and understands that Novartis may use the
Product, in Novartis’ sole discretion, as the active pharmaceutical ingredient
in clinical (human) trials, and Novartis acknowledges and understands that
Unigene: (1) has not received any governmental approval in the United States for
the use of the Product in humans; and (2) has no knowledge of any further
formulation of the Product by Novartis, nor of the protocol that Novartis may
utilize for human administration of the Product.

 

A - 7



--------------------------------------------------------------------------------

14. SUBCONTRACTORS

Unigene shall not subcontract any of this Agreement without the prior written
approval of Novartis. Any such approval shall not relieve Unigene of its
obligations under this Agreement.

 

15. APPLICABLE LAW

This Agreement shall be construed by and enforced in accordance with the laws of
the State of New Jersey without regard to principles of conflicts of laws. Any
lawsuit which may arise with respect to this Agreement shall be brought only in
a court of competent jurisdiction located in the State of New Jersey.

 

16. INDEPENDENT CONTRACTOR

 

  A. In the performance of this Agreement, Unigene shall be deemed to be and
shall be an independent contractor and, as such, neither the Unigene nor its
employees shall be entitled to any benefits applicable to employees of Novartis.

 

  B. Neither Party is authorized or empowered to act as agent for the other for
any purpose and shall not on behalf of the other enter into any contract,
warranty or representation as to any matter. Neither Party shall be bound by the
acts or conduct of the other.

 

17. ENTIRE AGREEMENT

This Agreement, together with the Task Order (annexed hereto as Exhibit A), the
Quality Assurance Agreement (annexed hereto as Exhibit B), the License Agreement
including all its Exhibits represent the entire understanding between the
Parties with respect to the subject matter hereof and merge and supercede all
prior and contemporaneous agreements or understandings, oral or written with
respect thereto. None of the Agreements referenced in this Paragraph shall be
modified except by a writing signed by the Parties to the particular Agreement
to be modified specifying that it is a modification to the particular Agreement
to be modified

 

18. SEVERABILITY

The invalidity or unenforceability of any term or provision of this Agreement
shall not affect the validity or enforceability of any other term or provision
hereof.

 

19. ASSIGNMENT

This Agreement shall not be assignable by either Party to any third party
without the written consent of the other Party hereto; provided, however, that
either party may assign this Agreement, without such consent, to (i) an
affiliate; or (ii) an entity that acquires all or substantially all of the
capital stock, business or assets of Unigene to which this Agreement pertains,
(whether by merger, reorganization, acquisition, sale, or otherwise) and agrees
in writing to be bound by the terms and conditions of this Agreement. The terms
and conditions of this Agreement shall be binding on and inure to the benefit of
the permitted successors and assigns of the Parties.

 

A - 8



--------------------------------------------------------------------------------

20. WAIVER

The failure of a Party to insist upon strict adherence to any term of this
Agreement on any occasion shall not be considered a waiver or deprive that Party
of the right to insist upon strict adherence to that term or any other term of
this Agreement. Any waiver must be in writing and signed by the Party making the
waiver.

 

21. DEBARMENT CERTIFICATION

Unigene hereby represents and warrants that neither Unigene nor any person
employed by Unigene in connection with any work to be performed for or on behalf
of Novartis has been debarred under Section 306(a) or (b) of the Federal Food,
Drug and Cosmetic Act, and that no debarred person will in the future be
employed by the Unigene in connection with any work to be performed for or on
behalf of Novartis. If at any time after execution of this Agreement, the
Unigene becomes aware that the Unigene or any person employed by the Unigene in
connection with any work to be performed for or on behalf of Novartis shall
become or shall be in the process of being debarred, the Unigene hereby agrees
to so notify Novartis at once.

 

22. SURVIVAL

The provisions of Paragraphs 5, 6, 7, 8B, 9, 10, 15, 18, 19 and 20 and this
Paragraph 22 shall survive the expiration or termination of this Agreement as
well as all payment obligations pending at the time of expiration or
termination, if any.

 

A - 9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their respective duly authorized representatives as of the day and year first
above written.

 

NOVARTIS PHARMA AG

/s/ Herve Girsault

Name:   Herve Girsault Title:   Head, Global Partnering

/s/ Bettina Egli

Name:   Bettina Egli Title:   Legal Counsel UNIGENE LABORATORIES, INC.

/s/ Warren P. Levy

Name:   Warren P. Levy Title:   President and Chief Executive Officer

 

A - 10



--------------------------------------------------------------------------------

EXHIBIT A

TASK ORDER

 

1. Product: recombinant calcitonin **

 

2. Quantity of Product: a total of **, to be supplied as follows:

 

** (Obligated Amount)

 

** (Obligated Amount)

 

** (Obligated Amount)

 

** (Additional Amount)

 

** (Additional Amount)

 

** (Additional Amount)

 

3. To be delivered to:

Robert Gallagher

One Health Plaza

East Hanover, NJ 07936

 

4. Product Specifications: as attached hereto in Schedule 1

 

5. Price: **

 

6. Supplier Procedure Documentation:

Unigene will provide the following documents and/or information to Novartis, it
being understood that any and all data to be provided in accordance with this
Task Order shall be in compliance with Section 2.2.4 (Right of Reference) of the
License Agreement:

 

  A. **

 

  B. **

 

  C. **

 

  D. **

 

  E. **

 

  F. **

 

A - 1



--------------------------------------------------------------------------------

  G. **

 

  H. **

 

  I. **

 

  J. **

 

  K. **

 

  L. **

 

  M. **

 

  N. **

 

  O. **

 

7. Contacts:

 

If to Novartis for Technical Matters:

  If to Supplier for Technical Matters:

Simon Bateman, Ph.D/

  Paul Shields, Ph.D.

Director, Technical Research and Development

  Director, Plant Operations

Novartis Pharmaceuticals Corporation

  Unigene Laboratories, Inc.

One Health Plaza

  83 Fulton St.

East Hanover, New Jersey 07936

  Boonton, New Jersey 07005

If to Novartis for Administrative Matters:

  If to Supplier for Administrative Matters:

Robert Wager

  James P. Gilligan, Ph.D, MSIB   Vice President of Product Development

Novartis Pharmaceuticals Corporation

  Unigene Laboratories, Inc.

One Health Plaza

  110 Little Falls Road

East Hanover, New Jersey 07936

  Fairfield, New Jersey 07004

 

A - 2



--------------------------------------------------------------------------------

SCHEDULE 1

PRODUCT SPECIFICATIONS

**



--------------------------------------------------------------------------------

NOVARTIS PHARMACEUTICALS CORPORATION

AND

UNIGENE LABORATORIES, INC.

QUALITY ASSURANCE AGREEMENT

This Quality Assurance (QA) Agreement is between Novartis Pharmaceuticals
Corporation (Novartis) and Unigene Laboratories, Inc. (Unigene).

 

Address:    Unigene    83 Fulton Street    Boonton, New Jersey 07005    and   
Novartis    One Health Plaza    East Hanover, NJ 07936-1080

 

1. Objective of the Agreement

This agreement covers the quality assurance aspects of any manufacturing and
control performed by Unigene for Novartis with respect to clinical studies
conducted by Novartis.

This agreement shall form an integrated part of any contract or project work
order entered into in the future between Novartis and Unigene with respect to
the manufacturing of API clinical materials (“API”) except as expressly stated
otherwise in such contract or project work order.

Unigene shall comply with all current FDA, ICH and EU Good Manufacturing
Practice (cGMP) regulation (“Regulations”) with respect to the API supplied by
Unigene.

 

2. Specifications for the Product

Each lot of API manufactured by Unigene shall meet the product specifications as
agreed in writing by the parties (“Specifications”).

 

3. Definitions

-Manufacturing: Any component, excipient, or comparator involved in the
manufacturing of API by Unigene for Novartis.



--------------------------------------------------------------------------------

EXHIBIT B

 

-Storage Conditions: The requirements for temperature and humidity under which a
product must be held to assure it will meet specifications for the prescribed
time period.

 

4. Starting Materials

All starting materials shall be either supplied by Novartis or Unigene, or
purchased by Unigene from suppliers approved by Novartis. All applicable
products or raw materials used by Unigene in Manufacturing shall meet the
requirements of all then-current EU Directives concerning Transmissible
Spongifoam Encephalopathy (TSE). This includes all appropriate documentation and
TSE Questionnaire being included with the material.

 

5. Testing and Release

Upon receipt of starting materials for Manufacturing, the shipping containers
must be checked by Unigene for:

Completeness and accuracy of material shipment

External condition

Intact and authentic seal

Identity of material

Unigene must maintain records of each batch of starting material used in
Manufacturing consisting of quantity delivered, usage of each batch, and
investigation into any discrepancy.

If Unigene orders starting materials for use in Manufacturing, Unigene is
responsible for testing and release of material according to agreed upon test
methods and specifications.

 

6. Retained Samples of Starting Materials—Not Required

 

7. Storage

Unigene stores all materials according to the supplier’s specifications.

 

8. Manufacturing

General

Manufacturing is carried out according cGMP Regulations and Specifications.

At any time immediately prior to or during Manufacturing, Unigene agrees to
advise Novartis of any other products or processes in Unigene’s manufacturing
facility which

 

- 2 -



--------------------------------------------------------------------------------

EXHIBIT B

 

may present a potential hazard or adversely affect the quality of the
API(s)(e.g. b-Lactam/Cephalosporin antibiotics).

Unigene agrees not to subcontract to a third party or have done by a third party
any of the work entrusted to it under this agreement without Novartis prior
written approval.

Manufacturing of Clinical Supplies

Unigene will prepare a master batch record for each API to be manufactured.
Unigene will generate the complete batch documentation that is necessary in
accordance with cGMP.

The complete batch documentation will be archived by Unigene for 20 years from
the date of manufacture and then transferred to Novartis, East Hanover.

The complete batch manufacturing record must include the following information:

 

  •  

Name of product

 

  •  

Batch number of product

 

  •  

Starting and finishing date of product manufacture

 

  •  

Designation of all starting materials (including batch number and quantity) used
during manufacture

 

  •  

Reference to equipment used

 

  •  

Checked technical readiness for manufacture (line clearance/cleaning status)

 

  •  

Product with batch number manufactured in same equipment immediately prior to
Novartis product(s)

 

  •  

Detailed data and observations concerning all important operations, especially
the critical manufacturing steps, including the data obtained from automatic
control devices

 

  •  

Information and explanation about deviations from norms and exceptional events
(e.g. deficiencies and respective corrective measures) initialed by a
responsible manager

 

  •  

Signatures of persons authorized to perform and monitor the processes

 

  •  

Results of in-process controls and decisions taken accordingly initialed by an
authorized person

 

  •  

yield(s)

 

  •  

Double signature according to FDA-GMP guidelines

 

9. Samples of Products

Novartis will be responsible for storing retained samples under appropriate
Storage Conditions.

 

10. Transport – To be addressed in contract or project work order.

 

- 3 -



--------------------------------------------------------------------------------

EXHIBIT B

 

11. Release of Products for Clinical Studies

The release of API and products for clinical studies is the responsibility of
Novartis.

 

12. Waste Material and Remaining Product

Subject to any contract or project work order, disposition of all waste or
unused API in the possession of a party shall be the responsibility of the
possessing party.

Each party agrees to destroy all material in a secure and legal manner in
accordance with all Federal, State and local environmental laws and regulations.

 

13. Failure Investigations

Unigene agrees to investigate failure of API to meet Specifications within 30
days and will keep Novartis completely informed.

 

14. Inspections by Novartis

Upon reasonable advance written notice by Novartis to Unigene, Novartis shall
have the right to inspect the Manufacturing and warehousing operations of
Unigene to assure that the operations are done in accordance with cGMP
Regulations.

Novartis shall have access to all mutually agreed upon relevant documentation
(e.g. equipment qualification, calibration, etc.) related to cGMP Regulations
and Manufacturing. Novartis shall be entitled to send a representative to
Unigene any time during the manufacture upon advance written notice.

If health authority inspections are required with respect to an API, Unigene
hereby agrees to cooperate with Novartis with respect to such inspection even
after the completion of its work under this Agreement, upon Novartis’ reasonable
written request and at Novartis expense.

 

15. Inspection by Regulatory Authority

Unigene agrees to inform Novartis promptly of any inspections of regulatory
authorities related to any API.

 

16. Change Control

Unigene will have a change control procedure in place.

 

17. Persons to whom Communications should be addressed

 

- 4 -



--------------------------------------------------------------------------------

EXHIBIT B

 

Persons who should be contacted by Unigene and Novartis in matters of quality
assurance and contractural agreements are set forth in Enclosure A and in any
separate agreement.

 

18. Changes in the Contract

This agreement and the relevant enclosures may not be changed except by written
agreement signed by the parties hereto.

 

Novartis Pharmaceutical Corporation     Unigene Laboratories, Inc. By:  

Kathleen Greene

    By:  

Warren P. Levy

Date:   April 4, 2003     Date:   April 16, 2003

Enclosure A: Persons to whom communications should be addressed.

Persons who should be contacted in matters of Quality Assurance and QA
agreements are:

 

Novartis

 

**

 

Unigene

 

**

Persons who should be contacted in contractual agreements and related matters:

Novartis

 

**

 

Unigene

 

**

Novartis

 

**

 

Unigene

 

**

 

- 5 -



--------------------------------------------------------------------------------

AMENDMENT No. 1

to

QA AGREEMENT between NOVARTIS and UNIGENE

This Quality Assurance (QA) Agreement Amendment aims:

 

•  

to clarify the original approved QA Agreement dated April 16, 2003 between
Novartis Pharmaceuticals Corporation (Novartis) and Unigene Laboratories, Inc.
(Unigene) and

 

•  

to comply with internal and external Regulatory changes that have occurred since
the original QA became valid.

General Remarks:

a) The word “API”, “product” or “drug substance” can be used interchangeably as
the intended meaning in all cases is the substance with all impurities which
result from synthesis or processing/engineering. In the following text the word
“PRODUCT(S)” will be used.

b) Due to new requirements of the European Union, laid down in the new Clinical
Trial Directive, Unigene shall provide Novartis with a GMP certificate or a copy
of the newest license or permission of the health authority to produce drug
products for human use for clinical trial purposes.

c) Unless otherwise specified in the Business Contract, raw data and all GMP
relevant documentation covered by this agreement have to be sent by Unigene to
NOVARTIS in case of discontinuation of service by Unigene.

Paragraph 4 (Starting Materials)

If starting materials or raw materials are provided by Unigene, Unigene ensures
and certifies that their quality is in compliance with the current TSE
Guidelines published by the relevant European Authorities (EMEA/410/01Rev1). The
Novartis questionnaires are the basis for an assessment of safety with regard to
TSE. For authorities asking for more documentation (e.g., Japan), Unigene shall
use its reasonable commercial efforts to provide the requested documentation
provided such documentation is in its possession or, if appropriate, Unigene is
able to obtain the documentation from a third party supplier. All costs
associated with such documentation shall be the responsibility of Novartis.

Paragraph 6 (Retained Samples of Starting Material)

Unigene will keep - from each bulk-batch released for human use—a quantity of
starting material as retention samples enough to repeat the release analysis
twice.

The container-label will indicate the PRODUCT(S) name, Unigene material code,
sampler and sampling date.

Unigene will keep the retention sample for 12 years. In case of unstable
material shorter retention periods are possible, if justification is documented.

 

NOVARTIS initials:                                       
                                        
                                              UNIGENE initials:

--------------------------------------------------------------------------------

CONFIDENTIAL – contains proprietary information and may not be divulged without
prior approval of Contract parties.

--------------------------------------------------------------------------------

Page 1 of 3



--------------------------------------------------------------------------------

Amendment No. 1 to QA Agreement between Novartis and Unigene

--------------------------------------------------------------------------------

 

Paragraph 8 (Manufacturing)

 

•  

Cleaning Assessment

Unigene commits to perform a cleaning assessment for batches to be supplied to
Novartis with respect to prevention of contamination of PRODUCT(S) by previous
batches as well as contamination of subsequent batches by PRODUCT(S) and to
perform cleaning verifications / validations as needed.

 

•  

Analytical record:

Unigene shall use validated analytical methods for all analytical measurements
related to the release of PRODUCT(S). Unigene shall prepare the complete
analytical documentation which is required for the release of the PRODUCT. The
complete analytical record, including raw data, will be archived by Unigene at
least 20 years from the date of analysis. In addition to the analytical results
the analytical documentation must include the following information:

Name of the PRODUCT(S)

Batch number of the PRODUCT(S)

Date of Analysis

Reference to the equipment used

Reference to the testing instruction version used

Detailed information and explanation of any deviations from the testing
instructions

Investigation report for out specification test results

Signature of the person(s) responsible for carrying out the testing and the
person(s) who reviewed and/or approved the test results.

 

•  

Batch Record Review

A copy of the first batch master, allbatch records (bulk manufacture, bulk
analytics, bulk packaging) and the corresponding batch record review sheets
prepared by Unigene QA of PRODUCT(S) are reviewed by Novartis TRD QA Services at
the Unigene facilities for release by Novartis.

If the batch master document is changed, it needs to be approved again by
Novartis TRD QA Services prior to manufacture.

Paragraph 11 (Release of Products for Clinical Studies)

Unigene issues a certificate of analysis of the PRODUCT(S) using the
specifications given in the batch record. Novartis upon receipt of the
PRODUCT(S) will perform an identity and potency testing.

 

NOVARTIS initials:                                       
                                        
                                              UNIGENE initials:

--------------------------------------------------------------------------------

CONFIDENTIAL – contains proprietary information and may not be divulged without
prior approval of Contract parties.

--------------------------------------------------------------------------------

Page 2 of 3



--------------------------------------------------------------------------------

Amendment No. 1 to QA Agreement between Novartis and Unigene

--------------------------------------------------------------------------------

 

The decision to release the PRODUCT(S) for technical and/or investigational
human use shall be the responsibility of Novartis.

Paragraph 16 (Change Control)

Unigene has a change control procedure in place.

Novartis has to be informed by Unigene prior to any planned change for batches
supplied to Novartis. Change requests should be supported by appropriate
technical documentation (test data, drawings, explanations etc.) to support the
change and to confirm that technical performance has not been altered. Prior to
the implementation of a quality relevant change related to the manufacture and
analysis of PRODUCT(S), Novartis has to be informed and must agree in writing.

Signatures:

 

Unigene Laboratories, Inc.      

 

     

 

NAME  

 

    NAME  

 

Date  

 

    Date  

 

Novartis Pharmaceutical Corporation      

 

      NAME  

 

    NAME  

 

Date  

 

    Date  

 

NOVARTIS initials:                                       
                                        
                                              UNIGENE initials:

CONFIDENTIAL – contains proprietary information and may not be divulged without
prior approval of Contract parties.

Page 3 of 3



--------------------------------------------------------------------------------

EXHIBIT B

CONTRACT MANUFACTURING AGREEMENT

dated as of

by and between

Unigene Laboratories, Inc.

and

Sandoz GmbH



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.    DEFINITIONS    1 2.    ANALYTICAL PHASE    8 3.    PILOT PHASE    9 4.   
CONTRACT MANUFACTURE PHASE AND MINIMUM PURCHASE OBLIGATION    10 5.    RAW
MATERIALS    14 6.    DELIVERY    14 7.    PERSON-IN-PLANT; AUDITS AND
INSPECTIONS; SAFETY ISSUES    15 8.    DURATION    17 9.    FORECAST AND SUPPLY
   17 10.    FIRM ORDERS    19 11.    PRICING    20 12.    INTELLECTUAL PROPERTY
   20 13.    PAYMENT    24 14.    LIMITATION OF LIABILITY    24 15.    PRODUCT
SPECIFICATION    24 16.    WARRANTIES AND INDEMNITIES    25 17.    INSURANCE   
27 18.    CONFIDENTIALITY AND EXCHANGE OF INFORMATION    27 19.    PRODUCT
RECALLS    30 20.    TERMINATION    31 21.    CONSEQUENCES OF TERMINATION    32
22.    ACCEPTANCE    34 23.    FORCE MAJEURE    35 24.    SPECIFIC INVESTMENTS
   35 25.    NOTICES    36 26.    ENTIRE AGREEMENT    37 27.    RESERVED    37
28.    MISCELLANEOUS PROVISIONS    37 29.    GOVERNING LAW AND JURISDICTION   
39 30.    DISPUTE RESOLUTION    39

 

- i -



--------------------------------------------------------------------------------

Exhibit B

CONTRACT MANUFACTURING

AGREEMENT

THIS AGREEMENT is made on                 , 2004

 

  •  

BETWEEN:

 

(1) Unigene Laboratories, Inc., 110 Little Falls Road, Fairfield, NJ 07004
(“Unigene”), and

 

(2) Sandoz GmbH, whose principal office is at Biochemiestrasse 10, A6250 Kundl,
Austria (“Sandoz”);

WHEREAS:

 

(A) Novartis Pharma AG (“Novartis”) and Unigene have entered into a License
Agreement in which inter alia, Unigene grants Novartis and its Affiliates an
exclusive license to manufacture API under the Licensed Technology for Unigene
for use in Unigene’ s Oral Product and Novartis assumes the cost of the
technology transfer

 

(B) Sandoz, a Novartis Affiliate, carries on the business of, inter alia, bulk
manufacture of pharmaceutical products,

 

(C) Novartis and Unigene wish for Sandoz to manufacture API for use in Unigene
Drug Product and Novartis Drug Product under the Licensed Technology exclusively
licensed to Novartis under the License Agreement;

 

(D) Sandoz is willing to manufacture API under the Licensed Technology for use
in Unigene Drug Product under the terms and conditions set out in this Agreement
and for Novartis under the terms and conditions set out in a separate agreement;

 

  •  

IT IS AGREED as follows:

 

1. DEFINITIONS

 

  (1) In this Agreement:

“Affiliates” means any legal entity (such as a corporation, partnership, or
limited liability company) that Controls, is Controlled by or is under common
Control with a Party to this Agreement. For the purposes of this definition, the
term “Control” means: (i) beneficial ownership of at least fifty percent
(50%) of the voting securities of a corporation or other business organization
with voting securities (or such lesser percentage which is the maximum allowed
by a foreign corporation in a particular jurisdiction); (ii) a fifty percent
(50%) or greater interest in the net assets or profits of a partnership or other
business organization without voting securities; or (iii) the ability to direct
the affairs of any such entity.



--------------------------------------------------------------------------------

“Agreement” means this contract manufacturing agreement

“Amidating Enzyme” means a recombinant enzyme used to convert non amidated
peptides or proteins to amidated peptides or proteins.

“Analytical Phase” means the period of time during which Sandoz will conduct the
analytical tests as set out in Clause 2.

“Analytical Phase Protocol” means the protocol describing (a) the analytical
tests to be conducted by Sandoz during the Analytical Phase and (b) the expected
duration of the Analytical Phase, which are to be agreed upon in writing by the
parties before commencement of the Analytical Phase.

“API” or “Active Pharmaceutical Ingredient” means recombinant salmon calcitonin
manufactured under or using the Licensed Technology, in bulk active ingredient
form according to the description in Schedule 8.

“API Specifications” means the specification of the lyophilized API, along with
the set of analytical tests, methods and acceptance criteria for API attributes.
The initial API Specifications are contained in Schedule 2, as amended in
accordance with Clause 15.

“Bankruptcy” has the meaning as set forth in Clause 20(1)(b).

“Batch” means uniquely identified or identifiable API that has been Processed in
one process or series of processes.

“Confidential Information” means (i) any proprietary or confidential information
or material in tangible form disclosed hereunder that is marked as
“Confidential” at the time it is delivered to the receiving Party,
(ii) proprietary or confidential information disclosed orally hereunder which is
identified as confidential or proprietary when disclosed and such disclosure of
confidential information is confirmed in writing within forty-five (45) days
thereafter by the disclosing Party.

“Confidentiality Agreement” means the Confidentiality and Non-Disclosure
Agreement, dated November 6, 2002, between Novartis AG and Unigene.

“Certificate of Analysis” means a document signed by an authorized employee of
Sandoz stating and confirming that the API to which such document refers has
been Manufactured in accordance with this Agreement, including the API
Specifications and cGMP.

“cGMP” means the United States’ current Good Manufacturing Practices pursuant to
the U.S. Federal Food, Drug, and Cosmetic Act, as amended (21 U.S.C. Sect. 301
et seq.), and pursuant to relevant regulations found in Title 21 of the U.S.
Code of Federal Regulations (including Parts 210, 211, 600 and 611) and any
comparable laws, rules or regulations of any agreed-upon foreign jurisdiction,
as each may be amended from time to time. At the time of this agreement, this
includes compliance with European Union and United States regulatory and
statutory

 

- 2 -



--------------------------------------------------------------------------------

requirements relating to good manufacturing, laboratory, warehousing and
distribution practices and adherence to any applicable product license
requirements and relevant current U.S., E.U. guidance documents.

“CMC” means the Chemistry, Manufacturing, and Controls content of regulatory
applications including all INDs and NDAs (and amendments thereto) filed by
Unigene.

“Contract Manufacture” means commercial Manufacture of the API during the period
of time after completion of the Pilot Phase through the termination of this
Agreement, as further described in Clause 4.

“Demonstration Lot Campaign” means a campaign of ** (**) Batches at ** w.v. (**
(**) Engineering and ** (**) cGMP Batches), commencing on TBD

“Effective Date” means the date of this Agreement.

“Engineering” means, as relevant to the Batch, that such Batch is not
necessarily manufactured according to cGMP and any resulting API may not meet
the API Specifications.

“Excess Orders” has the meaning as set forth in Clause 9(3).

“Field” means the use by oral administration of the API for the prophylactic
and/or therapeutic treatment of any human diseases or disorders, including, but
not limited to, osteoporosis.

“Firm Order” has the meaning as set forth in Clause 10 and is understood to be
binding on the parties pursuant to the terms of this Agreement.

“Future Novartis Products” means any and all drug products developed or licensed
by Novartis for use outside the Field during the term of this Agreement, but not
yet developed or licensed upon Effective Date, in any formulation containing or
incorporating API, alone or in combination with any pharmacologically active
ingredient.

“Improvements” shall collectively mean Joint Improvements, Non-Severable Joint
Improvements, Novartis Non-Severable Sole Improvements, Novartis Severable Sole
Improvements and Unigene Sole Improvements.

“IND” means an Investigational New Drug Application.

“Initial Termination Notice” has the meaning as set forth in Clause 8.

“Intellectual Property” means (i) copyrights, patent rights and extensions
thereof, know-how, confidential information, database rights, and rights in
trade marks and designs (whether registered or unregistered); (ii) applications
for registration, and the right to apply for registration, for any of the same,
iii) Supplementary Protection Certificates and (iv) all other intellectual
property rights and equivalent or similar forms of protection existing anywhere
in the world.

 

- 3 -



--------------------------------------------------------------------------------

“Intermediate” means API precursors generated during the process of
manufacturing API.

“Joint Improvement” means any improvements, inventions, discoveries, processes,
improved cell lines, cell banks, clones, vectors, cassettes, and other
knowledge, whether or not patentable (including patents, patent applications,
divisions, continuations, continuation-in-part, reissues, reexaminations,
extensions or supplemental patent certificates) that are (a) jointly made after
the Effective Date of this Agreement by at least one individual or individuals
under an obligation to assign their rights to such improvements to Unigene
and/or its Affiliate as applicable and at least one individual or individuals
under an obligation to assign their rights to such improvements to Sandoz and/or
its Affiliate as applicable and (b) implemented in the ** by Novartis and/or its
Affiliate and c) not derived from Unigene Confidential Information, Unigene
Licensed Technology or from technology disclosed in any patent which is owned or
controlled, in whole or in part, by license, assignment or otherwise by Unigene
and/or its Affiliate as applicable, and d) not derived from Sandoz and/or its
Affiliate’s Confidential Information or from technology disclosed in any patent
which is owned or Controlled, in whole or part, by license from a Third Party,
assignment or otherwise by Sandoz and/or its Affiliate as applicable.

“Joint Venture” means any entity, collaboration or association between Unigene
and a Third Party for, inter alia, manufacturing API solely for use in Other
Unigene Products, in which Unigene has a **) % or greater direct ownership of
the interest of such entity, collaboration or association and has a significant
and active management role.

“Launch” means **) days after first commercial sale of Unigene’s Oral Product to
a wholesaler, healthcare management organization, hospital or pharmacy in either
the United States or the European Union after Regulatory Approval is issued.

“Licensed Technology” means the Unigene Know-How and the Unigene Patent Rights
as described in the License Agreement.

“License Agreement” means the license agreement between Novartis and Unigene on
a date even with this Agreement.

“Manufacture” means the production of the API in bulk from the Raw Materials
using the Process and shall, where relevant, include manufacturing, packaging,
storing, handling, testing and quality control, and “Manufactured” and
“Manufacturing” shall be interpreted accordingly.

“Manufacturing Records” means all documents relating to the Manufacture of a
Batch, including manufacturing instructions, deviations, test results, out of
specification results, investigations, bills of materials and certificates of
analysis.

“Modification” means any modification, addition, improvement, or adaptation,
material or otherwise.

“NDA” means New Drug Application, or the comparable application required by the
European Union, filed for the API in final dosage form by Unigene, its
Affiliate, licensee, distributor or

 

- 4 -



--------------------------------------------------------------------------------

designee, with the U.S. FDA or EMEA and all subsequent submissions, supplements
or amendments related thereto.

“Non-Severable Joint Improvements” means all improvements, inventions,
discoveries, processes, improved cell lines, cell banks, clones, vectors, and
cassettes, and other knowledge, whether or not patentable (including patents,
patent applications, divisions, continuations, continuation-in-part, reissues,
reexaminations, extensions or supplemental patent certificates) that are
(a) derived from Unigene Licensed Technology, or from technology disclosed in
any patent which is owned or controlled, in whole or in part, by license,
assignment or otherwise by Unigene and/or its Affiliates as applicable, and
implemented in the ** by Sandoz and/or its Affiliate and (b) made after the
Effective Date of this Agreement solely by an individual or individuals having
access to Unigene Know How and being under an obligation to assign their rights
to such improvements to Sandoz and/or its Affiliate as applicable, provided,
however, that if such improvement was made jointly with an individual or
individuals being under an obligation to assign their rights to such improvement
to Unigene and/or its Affiliates, as applicable, Unigene’s and/or its
Affiliate’s right, title and interest in such Non-Severable Joint Improvements
shall be deemed to be a Unigene Sole Improvement. Sandoz’s and/or its
Affiliate’s right, title and interest in such Non-Severable Joint Improvements
shall be deemed to be a **.

“Novartis Drug Products” means (a) the Novartis Oral Product, (b) the Future
Novartis Products and (c) the Other Novartis Products.

“Novartis Non-Severable Sole Improvements” means all improvements, inventions,
discoveries, processes, improved cell lines, cell banks, clones, vectors and
cassettes, and other knowledge, whether or not patentable (including patents,
patent applications, divisions, continuations, continuation-in-part, reissues,
reexaminations, extensions or supplemental patent certificates) that are
(a) derived from Unigene Licensed Technology, or from technology disclosed in
any patent which is owned or controlled, in whole or in part, by license,
assignment or otherwise by Unigene and/or its Affiliates as applicable, and
implemented in the ** by Sandoz and/or its Affiliate and (b) made after the
Effective Date of this Agreement solely by an individual or individuals having
access to Unigene Know How and being under an obligation to assign their rights
to such improvements to Sandoz and/or its Affiliate as applicable.

“Novartis Oral Product” means the drug product for use in the Field in
development by Novartis upon the Effective Date, in finished pharmaceutical form
suitable for oral administration, containing or incorporating API, alone or in
combination with any pharmacologically active ingredient.

“Novartis Severable Sole Improvements” means all improvements, inventions,
discoveries, processes, improved cell lines, cell banks, clones, vectors,
cassettes, and other knowledge, whether or not patentable (including patents,
patent applications, divisions, continuations, continuation-in-part, reissues,
reexaminations, extensions or supplemental patent certificates) that are either
(a) derived from other than Unigene Licensed Technology upon having been made
after the Effective Date of this Agreement solely by an individual or
individuals being under an

 

- 5 -



--------------------------------------------------------------------------------

obligation to assign their rights to such improvements to Sandoz and/or its
Affiliate as applicable and implemented in the ** by Sandoz and/or its Affiliate
or (b) derived by any individual or individuals under an obligation to assign
their rights to such improvements to either Sandoz, Unigene, or their Affiliates
after the Effective Date of this Agreement from Sandoz Confidential Information
or from technology disclosed in any patent which is owned or Controlled, in
whole or part, by license from a Third Party, assignment or otherwise by Sandoz
and/or its Affiliate as applicable and implemented in the ** by Sandoz or its
Affiliates.

“Other Novartis Products” means any and all drug products developed or licensed
by Novartis for use outside the Field upon the Effective Date and/or during the
term of this Agreement, in any formulation (in particular but not limited to
nasal and/or injectable) containing or incorporating API, alone or in
combination with any pharmacologically active ingredient.

“Other Unigene Products” means any and all drug products developed or licensed
by Unigene for use outside the Field upon the Effective Date, in any formulation
(in particular but not limited to nasal and/or injectable), containing or
incorporating API, alone or in combination with any pharmacologically active
ingredient.

“Per Gram Price” means the price of API calculated on a per gram basis in
accordance with Schedule 7 and other provisions of this Agreement.

“Pilot Batches” means a consistent series of **) Batches at ** w.v., unless the
parties otherwise agree on a greater number of Batches.

“Pilot Phase” means the period of time during which Sandoz will implement the
Process in its facilities and conduct the pilot Manufacture of the Pilot
Batches.

“Process” means the series of methods and techniques provided by Unigene by
which the API is Manufactured, as defined in the Manufacturing Records and
Process Transfer Information, and “Processed” and “Processing” shall be
interpreted accordingly. The Process may be changed from time to time by
agreement of the parties and in accordance with Schedule 3.

“Process Transfer Information” means all know-how, registration data,
experience, instructions, standards, methods, test and trial results,
manufacturing processes, hazard assessments, quality control standards,
formulae, specifications, storage data, samples, drawings, designs, validation
reports of analytical methods and all other relevant information relating to the
API, the Process, Manufacture or storage of the API, including the information
and the Process Transfer Materials as set out in Schedule 4.

“Process Transfer Materials” means the working cell bank vials, reference
standards and antibody reagents to be provided by Unigene to Sandoz for the
Analytical Phase, as listed in Schedule 4.

“Raw Materials” means the raw materials set out in Schedule 6, which are
required by Sandoz to conduct the Manufacture, as amended in writing by the
parties from time to time.

 

- 6 -



--------------------------------------------------------------------------------

“Regulatory Approval” means any product license, marketing authorization or
clinical trials certificate issued by the relevant Regulatory Authority and in
terms permitting, as appropriate, the importation, distribution, sale, marketing
or use of a drug product for human use containing API.

“Regulatory Authority” means the European Medicines Evaluation Agency (“EMEA”)
or the U.S. Food and Drug Administration (“FDA”) or any equivalent competent
governmental regulatory body in each non-U.S. jurisdiction in which the API in
its final dosage form is being marketed, distributed or used.

“Released” means the mechanism by which Sandoz states that the API was
Manufactured in accordance with this Agreement, including cGMP, and conforms
with the API Specifications based on the results of all API tests listed on
Schedule 2. Release is demonstrated by issue of a Certificate of Analysis.

“Rolling Commercial Forecast” has the meaning as set forth in Clause 9(1)(b).

“Technology Transfer Plan” means the plan set forth in Exhibit C of the License
Agreement (attached hereto as Schedule 9) for transferring Unigene’s analytical
tests, Process Transfer Information and API Specifications to Sandoz.

“Third Party(ies)” means any party(ies) other than Unigene, Novartis or their
respective Affiliates.

“Unigene’s Oral Product” means the drug product in development by Unigene upon
Effective Date for use in the Field, containing or incorporating API, alone or
in combination with any pharmacologically active ingredient.

“Unigene Drug Product” means (a) Unigene’s Oral Product and (b) the Other
Unigene Products.

“Unigene Sole Improvements” means all improvements, whether or not severable,
inventions, discoveries, processes, improved cell lines, cell banks, clones,
vectors, cassettes, separations, purifications and other knowledge, whether or
not patentable (including patents, patent applications, divisions,
continuations, continuation-in-part, reissues, reexaminations, extensions or
supplemental patent certificates), derived from Licensed Technology and made
after the Effective Date of this Agreement solely by an individual or
individuals under an obligation to assign their rights to such improvements to
Unigene and/or its Affiliate as applicable. Unless patented, or a published
patent application, all Unigene Improvements shall constitute a part of the
Unigene Know-How.

“w.v.” means working volume scale.

 

  (1) Words importing the singular shall include the plural and vice versa.

 

- 7 -



--------------------------------------------------------------------------------

  (2) Words denoting persons shall include bodies corporate and unincorporated
associations of persons and vice versa.

 

  (3) Clauses 1(1) and 1(2) apply unless the contrary intention expressly
appears elsewhere in this Agreement.

 

  (4) Any reference, express or implied, to any law includes references to

 

  (a) that law as amended, extended or applied by or under any other law (before
or after the signature of this Agreement) and

 

  (b) any subordinate legislation made (before or after the signature of this
Agreement) under that law, as amended, extended or applied as described in
Clause 1(4)(a).

 

  (5) The headings in this Agreement are for convenience of reference only and
do not affect the interpretation or scope of this Agreement or any provision
herein.

 

  (6) Wherever any provision of this Agreement uses the term “including” (or
“includes”), such term shall be deemed to mean “including, without limitation”
and “including, but not limited to” (or “includes, without limitation” and
“includes, but is not limited to”) regardless of whether the words “without
limitation” or “but not limited to” actually follow the term “including” (or
“includes”).

 

  (7) The Schedules attached hereto are an integral part of this Agreement and
are incorporated herein by reference.

 

2. ANALYTICAL PHASE

 

  (1) Upon written request from Novartis, Unigene will begin supplying and
transferring to Sandoz all Process Transfer Information that is reasonably
required for Sandoz to Manufacture and deliver the API as set forth in the
Technology Transfer Plan. Unigene will use its commercially reasonable endeavors
to ensure that the Process Transfer Information is supplied and transferred to
Sandoz in accordance with the timetable set out in the Technology Transfer Plan.

 

  (2) Unigene will provide such technical assistance as is required to enable
the effective transfer of the Process Transfer Information referred to in Clause
2(1) including but not limited to demonstration of the Process in Unigene’s
facilities in accordance with the Technology Transfer Plan.

 

  (3)

Sandoz shall carry out analytical testing of the Process Transfer Information in
accordance with the Analytical Phase Protocol set forth in the Technology

 

- 8 -



--------------------------------------------------------------------------------

 

Transfer Plan. Sandoz will perform all such activities at its or its Affiliates’
facilities, but it may subcontract tests to laboratories subject to Clause
28(7).

 

  (4) If during the Analytical Phase the parties identify an unforeseeable
technical problem, which prevents Sandoz from conducting analytical tests
pursuant to the Analytical Phase Protocol, then the following procedure shall
apply:

 

  (a) Sandoz may request further reasonable technical assistance from Unigene
and Unigene shall according to Clause 4(8)(a)provide technical assistance as
reasonably deemed appropriate by Sandoz.

 

  (b) Sandoz shall use its commercially reasonable endeavors to resolve the
problem and Unigene shall be entitled to have a representative present at the
Sandoz site and to fully participate in solving such problem to ensure that this
provision is satisfied.

 

  (c) If the parties are unable to resolve the problem in the manner described
in Clause 2(4)(b) within **) weeks of identification thereof, unless the parties
are progressing to a mutually agreeable resolution of the problem, then Sandoz
may terminate this Agreement, in which case the parties’ obligations hereunder
shall terminate, other than each party’s obligation of confidentiality and to
return the other party’s Confidential Information.

 

  (5) Upon completion of the Analytical Phase, Sandoz shall provide a written
report to Unigene confirming in reasonable detail that the agreed targets as set
out in the Analytical Phase Protocol have been reached. The parties will then
commence the Pilot Phase as set out in Clause 3.

 

3. PILOT PHASE

 

  (1) Upon completion of the Analytical Phase Sandoz shall implement the Process
in its facilities and Manufacture the Pilot Batches of the API, although not
necessarily in compliance with the API Specifications, for the purpose of
qualifying the Process. In accordance with the Technology Transfer Plan, the
Pilot Phase shall run for a minimum of **) **, with the actual number of total
** to be agreed upon by Unigene and Sandoz based on the results of the Pilot
Phase. The parties acknowledge that Sandoz’s ability to conduct the Pilot Phase
in accordance with this timetable is dependent on timely delivery by Unigene in
accordance with the Technology Transfer Plan of agreed-upon Process Transfer
Information. The parties agree to use their commercially reasonable endeavors to
ensure that the timeline for the Pilot Phase is met.

 

  (2) If during the Pilot Phase the parties identify an unforeseeable technical
problem, which prevents Sandoz from Manufacturing the Pilot Phase Batches, then
the following procedure shall apply:

 

- 9 -



--------------------------------------------------------------------------------

  (a) Sandoz may request further reasonable technical assistance from Unigene
and Unigene shall according to Clause 4(8)(a)provide technical assistance as
reasonably deemed appropriate by Sandoz.

 

  (b) Sandoz shall use its commercially reasonable endeavors to resolve the
problem to both parties’ satisfaction and Unigene shall be entitled to have a
representative present at the Sandoz site and to fully participate in solving
such problem to ensure that this provision is satisfied.

 

  (3) If the parties are unable to resolve the problem in the manner described
in Clause 3(2)(b) and are not progressing to a mutually agreeable resolution of
the problem within a minimum of **) weeks of identification thereof, then Sandoz
may terminate this Agreement, in which case the parties’ obligations hereunder
shall terminate, other than each party’s obligation of confidentiality and to
return the other party’s Confidential Information.

 

  (4) Subject to completion of the Pilot Phase, Sandoz will conduct the
Demonstration Lot Campaign, and will deliver the Product produced therefrom to
Novartis Pharma AG upon completion of such campaign. The parties agree that the
Demonstration Lot Campaign means that Sandoz shall Manufacture (a) up to **
Engineering Batches of API and (b) ** cGMP Batches of API that meet the API
Specifications, within the timeline stated in Clauses 9(1)(c) and 11(1). If
during the Demonstration Lot Campaign the parties identify an unforeseeable
technical problem, which prevents Sandoz from Manufacturing the Demonstration
Lot Campaign, then Sandoz may request further reasonable technical assistance
from Unigene and Unigene shall according to Clause 4(8)(a) provide technical
assistance as reasonably deemed appropriate by Sandoz.

 

  (5) Deliverables during the technology transfer shall be provided by Unigene
in accordance with Schedule 10.

 

4. CONTRACT MANUFACTURE PHASE AND MINIMUM PURCHASE OBLIGATION

 

  (1) Unigene’s Oral Product

 

  (a) Subject to completion of the Pilot Phase and the Demonstration Lot
Campaign, Sandoz shall have the exclusive right and obligation to Manufacture
the API for Unigene, its Affiliates, licensees and distributors for commercial
use in Unigene’s Oral Product during five (5) years after Launch (unless this
Agreement is terminated earlier in accordance with the terms herein); After such
five year period (unless this Agreement is terminated earlier in accordance with
the terms herein) Unigene’s purchase obligation shall be reduced to **% of its
requirements of API for use in Unigene’s Oral Product for an additional period
of five (5) years.

 

- 10 -



--------------------------------------------------------------------------------

These first ten years shall be considered to be the Initial Term as defined in
Section 8 of this Agreement; provided, however, that subject to Clause 10
Unigene shall be entitled to Manufacture on its own or have manufactured by a
Third Party any amount of API that Sandoz does not Manufacture for Unigene.

 

  (b) Other Unigene Products

Subject to completion of the Pilot Phase and the Demonstration Lot Campaign,
Sandoz shall have the right and obligation to Manufacture the API for Unigene,
its Affiliates, licensees and distributors for commercial use for Other Unigene
Products, in accordance with this Agreement to the extent such API shall not be
manufactured by Unigene, its Affiliates and/or Joint Ventures; provided,
however, that subject to Clause 10, Unigene shall be entitled to have
Manufactured by a Third Party any amount of API not Manufactured by Unigene, its
Affiliates and/or Joint Ventures that Sandoz does not Manufacture for Unigene.

 

  (2) Requirements for API of all other distributors, licensees or Affiliates of
Unigene other than Novartis shall be covered by Unigene’s forecasts and orders.

 

  (3) Subject to the terms of this Agreement, starting from January 1, of the
year following the earlier of the Regulatory Approval by FDA or EMEA of
Unigene’s Oral Product, during the term of this Agreement Unigene shall purchase
a minimum quantity of ** of API per calendar year or pay the corresponding
amount.

 

  (4) Subject to completion of the Demonstration Lot Campaign, Sandoz will
commence Contract Manufacture. The amount of API to be Manufactured by Sandoz
and purchased by Unigene during the Contract Manufacture is subject to the
forecasts to be provided by Unigene as described in Clause 9.

 

  (5) Sandoz covenants that:

 

  (a) It has and will maintain during the term of this Agreement, a
manufacturer’s license.

 

  (b) It will Manufacture the API in accordance with this Agreement, including
utilizing the Process and complying with cGMP and the API Specifications except
for

 

- 11 -



--------------------------------------------------------------------------------

  •  

the first ** Engineering Batches each upon scale up to ** w.v. or ** w.v. and

 

  •  

the first Engineering Batch in the event of production interruption of more than
** months or as a result of Process changes.

 

  (c) Any Raw Materials employed by Sandoz in the Manufacture and not supplied
by or on behalf of Unigene will at the time of use conform to the requirements
stated in Clause 5(3).

 

  (d) It will maintain complete and adequate records pertaining to its
Manufacture, analysis and distribution of the API (including the Manufacturing
Records) in accordance with the types of records to be maintained as described
in cGMP, the format and content of such records to be agreed upon by the
parties, provided that the parties will use reasonable efforts to agree upon
Sandoz’s standard form to the extent appropriate in light of Unigene’s
regulatory filing requirements. In addition to the foregoing, Sandoz shall
maintain all site-relevant and CMC-relevant documents necessary to the filing of
an IND and an NDA by Unigene, and samples of the API as are required by cGMP.
Unigene shall have access to all such records and samples during normal business
hours after reasonable advance written notice. In the event Unigene requires
records or documentation, other than those to be maintained by Sandoz as
described above, in order to file applications comparable to an NDA in countries
other than the United States or those in the European Union, Sandoz will assist
Unigene in the preparation of such records and documentation to the extent
requested by Unigene, and Unigene will compensate Sandoz for such assistance at
a rate of ** Euro per man-day with each man-day equal to at least eight
(8) working hours.

 

  (e) The API will be labeled, prepared and packed for shipment in accordance
with labeling requirements as specified by Unigene from time to time.

 

  (f) It will be responsible for the treatment and/or disposal of all waste
generated as a result of Manufacturing the API in accordance with all applicable
laws, regulations and directives, and the maintenance of detailed and complete
records related thereto.

 

  (6)

It will not incorporate any Improvements into the Process without Unigene’s
prior agreement, which Unigene will not unreasonably withhold. Upon
implementation of Joint Improvements, **% of the cost savings shall be applied
to lower the cost per gram of API by applying Schedule 7. Upon implementation of
any other improvements, the cost savings shall be applied to lower the cost per
gram of API

 

- 12 -



--------------------------------------------------------------------------------

 

by applying Schedule 7 in a ratio of **, it being understood that the majority
of the saving is enjoyed by the originator of the Improvement (Sandoz or
Unigene).

 

  (7) Sandoz may at any time undertake any change (including routine maintenance
and repair work) to any of its premises or facilities or equipment directly used
in the Manufacture; provided that any such change shall not be a detriment to
the API or adversely affect the per gram price of the API to Unigene.

 

  (8) Sandoz shall assist Unigene in the preparation of, in a form suitable for
submission to the FDA and the EMEA, a drug master file or other such
documentation in relation to the Manufacture of the API as may be reasonably
required by Unigene in support of Unigene’s submissions to the FDA and the EMEA
in respect of the API. Sandoz shall also respond in a timely manner to all
queries and requests for information from the FDA and the EMEA, and shall
maintain information about the API and its Manufacture for such time and in such
manner as required by the FDA and the EMEA; provided, however, that Sandoz shall
notify Unigene prior to responding to the FDA or the EMEA and permit Unigene to
consult with it in formulating such response. Sandoz shall also assist Unigene
(to the extent requested by Unigene) in the preparation of documentation in
relation to the Manufacture of the API for the purpose of supporting Unigene’s
submission to any other Regulatory Authorities and shall respond (to the extent
requested by Unigene) to any queries and requests for information from such
other Regulatory Authorities, and Unigene shall compensate Sandoz for such
assistance at a rate of ** Euro per man-day (with each man-day equal to at least
eight (8) working hours). For such submission the documents shall be provided in
the English language at no cost to Unigene, except for batch records and SOPs.
Unigene shall bear the cost of translating into English the batch records and
SOPs if such translation is requested by Unigene or a Regulatory Authority.

 

  (9) Unigene covenants that:

 

  (a)

in accordance with the Technology Transfer Plan (attached hereto as Schedule 9),
Unigene shall provide Sandoz upon written request by Sandoz with technical
support with respect to the transfer, implementation and use of the Unigene
Know-How in the manufacture of API and Amidating Enzyme and Intermediates (the
“Technical Support”). The Technical Support will be provided ** to Sandoz and **
of out-of pocket expenses (including, without limitation, food, lodging and
travel-related expenses) incurred by Unigene (including, without limitation,
those incurred by its FTEs) in connection with the provision of the Technical
Support. The Technical Support will be provided at the locations designated in
the Technology Transfer Plan; provided, however, that Technical Support provided
at Unigene’s facilities shall not be permitted to interfere with the day-to-day
operations thereof. All Technical Support shall be provided in English. All
information provided by Unigene in

 

- 13 -



--------------------------------------------------------------------------------

 

carrying out the Technical Support and summarized in writing shall be deemed to
be Unigene’s Confidential Information. It is understood, that the Technical
Support to be provided by Unigene at Sandoz’ site may be reallocated by Sandoz
to different tasks of the Technology Transfer Plan as needed. It is also
understood that activities, scale, locations, timing and man days as listed in
the Technology Transfer Plan, are best estimates only and may require adaptation
as well as additional activities and additional man days by Unigene with the
agreement of the Parties and as governed by the License Agreement.

 

  (b) It will maintain throughout the term of this Agreement appropriate
Regulatory Approvals for Unigene Drug Products for any jurisdiction or territory
in which Unigene is marketing or distributing such products.

 

  (c) It shall, as soon as it becomes aware of the same, notify Sandoz of any
hazards to the health or safety of any personnel of Sandoz or the possibility of
cross contamination of any other products being manufactured or stored by
Sandoz.

 

  (d) Pilot Batches and non-cGMP Batches will not be used for clinical trials.

 

5. RAW MATERIALS

 

  (1) Unigene shall not supply any Raw Materials.

 

  (2) Sandoz will contract with third parties and pay for the supply of all Raw
Materials necessary to Manufacture and package the API in accordance with this
Agreement.

 

  (3) All Raw Materials obtained by Sandoz from a third party and employed in
the Manufacture of the API will at the time of use (a) comply with the relevant
specification as may be agreed upon by the parties and (b) with respect of
ruminant-sourced Raw Materials, will conform with the Note for Guidance on
Minimizing the Risk of Transmitting Animal Spongiform Encephalopathy Agents via
Medicinal APIs, Revision September 2000 (CPMP/BWP/1230/98 rev.1).

 

6. DELIVERY

 

  (1) Unless the parties otherwise agree from time to time with respect to
specific Batches of API, no API (other than the Engineering Batches) will be
delivered unless it has first been Released by Sandoz. Delivery will be made
only if Unigene secures payment as described in Clause 10.

 

- 14 -



--------------------------------------------------------------------------------

For avoidance of doubt delivery of the **) cGMP Demonstration Batches of API
shall be made by Sandoz to Novartis.

Delivery of the API ordered by Unigene shall be made by Sandoz to Unigene, or
such nominee as designated by Unigene in writing, on an ex works Sandoz facility
basis (Incoterms 2000) and in accordance with the specific delivery provisions
set out in the applicable Firm Order (as described in Clause 10). All API sent
to Unigene shall meet API Specifications and shall be stored and shipped in
accordance with Schedule 1.

 

  (2) Sandoz will arrange for transportation of the API from Sandoz’s premises
to Unigene or its designee by a reputable transportation agent, subject to
Unigene’s written approval.

 

  (3) All costs and expenses for the transportation of the API (including
transportation insurance, and dedicated transportation containers) from Sandoz’s
premises to Unigene (or its designee) shall be borne by Unigene. All such costs
shall be billed to and paid by Unigene directly.

 

  (4) Title in the Product and any samples produced under this Agreement shall
pass from Sandoz to Unigene upon transfer to Unigene’s designated transportation
agent.

 

7. PERSON-IN-PLANT; AUDITS AND INSPECTIONS; SAFETY ISSUES

 

  (1) Upon Sandoz’s receipt of at least seven (7) days’ prior notice from
Unigene during the Contract Manufacture phase of this Agreement, Unigene may
place up to two (2) employees or authorized representatives (with such
authorized representatives being subject to Sandoz’s prior reasonable approval)
on-site at Sandoz’s manufacturing facility during the Manufacture of the API
hereunder. Unigene’s employees or representatives at Sandoz shall accept
Sandoz’s reasonable procedures regulating external customer relationships
(including cGMP training, hygiene, confidentiality and controlled access to
facilities and documents) and will obtain Sandoz’s agreement prior to any active
participation in the Process or analytical testing.

 

  (2)

Upon Sandoz’s receipt of at least two (2) months notice from Unigene, Sandoz
will permit Unigene employees or authorized representatives (with such
authorized representatives being subject to Sandoz’s prior reasonable approval)
to conduct an audit and inspection of all documents, processes and facilities of
Sandoz or of any approved subcontractor applicable to the Manufacture of the API
(hereinafter an “Audit”). The scope and manner of each Audit shall be determined
by Unigene in consultation with Sandoz; provided, however, that Unigene shall
conduct such Audits only (a) during regular business hours at the time that
Sandoz is Manufacturing the API or when the plant is idle and (b) for

 

- 15 -



--------------------------------------------------------------------------------

 

the purpose of making quality control inspections to ensure compliance with this
Agreement and applicable laws. Without limitation to the foregoing, Unigene
shall be entitled (a) to conduct an annual two-day full-quality Audit of the
Process and Sandoz’s facilities and (b) to conduct a two-day pre-approval
inspection preparation Audit prior to the launch of any Unigene Drug Product,
each of which shall be conducted in the manner to be determined by Unigene in
consultation with Sandoz. Sandoz will provide Unigene with a written response
within thirty (30) days to any written Audit observations made by Unigene.
Unigene’s right to conduct such Audits, however, is subject to the conditions
described in Clause 7(4).

 

  (3) If Sandoz is required by any governmental authority or Regulatory
Authority to have inspected or approved the site of Manufacturing or storing the
API or any Raw Materials, Sandoz shall permit and cooperate with officials of
the governmental authority or Regulatory Authority to inspect such sites.

 

  (4) During commercial Manufacture of the API, persons in plant or visits by
Unigene up to **) full days (i.e., up to eight (8) hours per day, two (2) people
at the same time) in total per year shall be at no cost to Unigene.

API relevant visits specifically for Unigene Drug Product by government
authority representatives, by Regulatory Authority representatives or by Unigene
(other than as provided in Clause 7(4), in the Technology Transfer Plan or
otherwise in this Agreement) will be charged by Sandoz to Unigene per visit or
presence of persons in the plant at the rate of ** Euro per day or ** Euro per
month (office hours, Monday to Friday). Sandoz’s obligation to allow visitors
who are employees of Unigene or authorized representatives (with such authorized
representatives being subject to Sandoz’s prior reasonable approval) is on
condition that: (a) such visitors agree in writing to observe the reasonable
customary requirements of Sandoz regarding security, health and safety,
confidentiality or any other applicable regulations at the relevant premises;
(b) any visit shall be under the specific supervision of Sandoz (without
relieving any visitors of any obligations with respect to any damage or injury
caused by them); and (c) Unigene uses reasonable endeavors to ensure that any
visit and the number of visits is of minimal disruption to Sandoz’s day-to-day
business. Unigene shall provide Sandoz with reasonable notice prior to each
Unigene visit, communicate to Sandoz the reason for each Unigene visit and
ensure that Unigene visits are made by relevant personnel only. Unigene, in
consultation with Sandoz, will develop an agenda for each Unigene visit.

Unigene shall be responsible to obtain all domiciliary licenses or any other
licenses prescribed by law or the competent authorities for all persons visiting
Sandoz’s plant. In addition Unigene shall be responsible for all costs related
to the

 

- 16 -



--------------------------------------------------------------------------------

visit of persons including but not limited to costs for transport to Sandoz’s
plant, hotel accommodation, medical treatment or daily allowances.

 

  (5) Sandoz shall provide Unigene with prompt notice of any information it
receives relating to the safety of the API, including any confirmed or
unconfirmed information on adverse, serious or unexpected events associated with
the use of the API regardless of the source. For serious (based on a good-faith
evaluation) unexpected events, notice must be given by telephone within one
(1) business day after receipt of the information and followed by written notice
not less than one (1) week thereafter. Unigene, with Sandoz’s cooperation, shall
be responsible for responding to the FDA and filing any reports with the FDA
concerning such reactions (including Drug Experience Reports) caused by the API.

 

  (6) Sandoz shall be responsible for ensuring the safe operation of the
Manufacture of the API in its premises and, in particular, that the Process
Transfer Materials supplied by Unigene can be safely used in Sandoz’s premises.

 

8. DURATION

Subject to the provisions for earlier termination contained herein, this
Agreement shall come into force on the Effective Date hereof and shall continue
in force thereafter for ten (10) years after Launch (herein referred to as the
“Initial Term”). This Agreement will terminate upon expiration of the Initial
Term only if one party provides the other party with notice of termination no
less than twenty-four (24) months prior to the end of the Initial Term (the
“Initial Termination Notice”). In the event neither party provides the other
party with an Initial Termination Notice, this Agreement will automatically
continue and will terminate, unless earlier terminated in accordance with the
provisions of this Agreement, only after one party provides the other with no
less than twenty-four (24) month’s written notice (which notice may be given
prior to or after the expiration of the Initial Term).

 

9. FORECAST AND SUPPLY

 

  (1) The parties shall work on the basic premise that Unigene shall at all
times endeavor to give Sandoz as much advance notice as possible of any changes
in its forecasts, and Sandoz shall use its commercially reasonable efforts to
accommodate such changes.

 

  (a) Non binding rolling forecast. Unigene will use its best efforts in
planning and investigating its requirements and will starting by ** provide for
API, a rolling three (3) calendar year forecast and will update such forecast
yearly.

 

  (b)

Rolling Commercial Forecasts, Firm Orders. Upon the earlier of Regulatory
Approval by FDA or EMEA of Unigene’ s Oral Product the forecast shall consist of
(i) a Firm Order for API for Calendar Year 1 of such three (3) year forecast,
and (ii) requirements for API for the subsequent calendar years 2 and 3. The
forecasts for subsequent calendar

 

- 17 -



--------------------------------------------------------------------------------

 

years 2 and 3 shall be updated quarterly, and shall be a Firm Order for each
subsequent year upon June 30 for the subsequent Calendar Year and **% of such
forecasted requirements for the subsequent calendar year 2 shall constitute a
binding minimum requirement to the extent exceeding ** kg. (subsequent calendar
year 2 being the calendar year immediately following that for which a Firm Order
is provided) (collectively such information is referred to as a “Rolling
Commercial Forecast”). Except for separate agreement Unigene agrees that it will
not deliver a Firm Order for API that will require Manufacture of API in excess
of ** per calendar year at ** w.v. scale or requires Manufacture at ** w.v.

Firm Orders which Unigene may place before Regulatory Approval shall be placed
also not later than by June 30 of the previous year and shall not require
Manufacture of API before **, unless agreed otherwise by the parties. Such Firm
Orders shall not be for less than ** of API.

 

  (c) Initial Seven Year Forecast. Unigene’s current non-binding seven (7) year
forecast for API is attached as Schedule 5 for information purposes only.

 

  (2) With respect to each Firm Order (a) Unigene will be obligated to purchase
** of the quantity of API set forth in such Firm Order and (b) Sandoz will be
obligated to fulfill ** of the quantity of API set forth in the Firm Order,
except as justified by Batch volumes based on the number of ** of API ordinarily
produced per Batch and provided that the Firm Order shall not exceed the
previous year’s forecast for such calendar year (i.e., when the year was the
second year of a Rolling Commercial Forecast) by more than **. In the event
Unigene requests API from Sandoz in excess of ** of the Firm Order (“Excess
Orders”), Sandoz will use its commercially reasonable efforts to accommodate
such Excess Orders consistent with this Agreement (including, without
limitation, upon financial terms no higher than described herein) in an attempt
to meet Unigene’s requirements for the API. Sandoz shall inform Unigene whether
it will fill Excess Orders within thirty (30) days of receiving the applicable
Firm Order so as to permit Unigene to manage its inventory of API and respond to
market demand.

 

  (3) The parties agree that manufacture of API will be conducted in principle
at the ** w.v. unless the parties mutually agree on increasing the production
scale to ** w.v. scale. In planning the supply of API for the following year,
Sandoz shall agree in advance with Unigene which capacity of manufacture will be
utilized, and in doing so, Sandoz shall endeavor that Unigene’s supply
requirements and all regulatory requirements (including the provision by Sandoz
of validation and regulatory support if necessary) are met.

 

- 18 -



--------------------------------------------------------------------------------

  (4) If a Unigene Firm Order will require a manufacturing campaign of greater
than a total of ** in a given calendar year in the principal scale of ** w.v.,
as measured by determining the average yield of the two most recent campaigns,
Sandoz may scale up the Process to ** w.v. as applicable. For purposes of the
foregoing, the term “**” shall mean **, plus the time required for an initial
batch. Such scale up is subject to Unigene’s approval if it would result in an
increase of the Per Gram Price.

 

10. FIRM ORDERS

 

  (1) Each Rolling Commercial Forecast, including the related Firm Order, shall
be delivered by Unigene in such manner as reasonably requested by Sandoz. Each
Firm Order shall constitute a binding obligation upon Sandoz to Manufacture API,
provided, Unigene provides Sandoz in connection with a Firm Order with security
for payment, (e.g. irrevocable and unconditional guarantee by a first class bank
being accepted by Sandoz, payment in advance or any other security being
reasonably acceptable to Sandoz) and Unigene to accept and pay for the
quantities of API ordered therein if, and to the extent that, such API is
Manufactured in accordance with the Process, meets the API Specifications and is
delivered in accordance with the terms of the related Firm Order. (2)(3)(4)11.

 

  (2) All Firm Orders shall be in writing and shall identify and reference the
quantity of API ordered, the price to be paid for such API, packaging
requirements, preferred delivery schedule, delivery locations, invoice
information and instructions. A Firm Order shall always constitute a binding
obligation even if one of the items as aforementioned is missing. Upon receipt
of a Firm Order, Sandoz shall confirm within four (4) weeks its receipt of the
Firm Order and provide Unigene with Manufacturing dates and depending on
Sandoz’s available capacity accommodating as close as possible to Unigene’s
preferred delivery schedule.

 

  (3) Sandoz shall immediately notify Unigene by telephone and in writing (a) if
Sandoz acquires any information that it will not be able to fill the then most
recent Firm Orders or (b) of any other production issues or other information of
which Sandoz becomes aware that may affect the regulatory status of drug
products containing API, or relate to the ability of Sandoz to supply API in
accordance with this Agreement and/or any Firm Orders. Sandoz shall only be
relieved of its obligation to supply Product in accordance with this Agreement
upon the occurrence of a Force Majeure or uncured material breach by Unigene. In
no event shall Unigene take delivery of API later than 3 months after Release.

 

  (4)

In the event of a shortfall which results in the delivery in a given calendar
year of less than ** of the quantities covered by the Firm Order, Sandoz shall
manufacture for Unigene such delayed quantities in the next Novartis API slot
for Novartis and Unigene on a pro rata basis based on the Firm Orders then

 

- 19 -



--------------------------------------------------------------------------------

 

outstanding. Unigene shall be permitted to terminate this Agreement if the
shortfall is not fully cured within ** months from the date of the shortfall.
However, any cure cannot result in another shortfall of the Firm Order for such
**-month period. A shortfall by more than **% of a confirmed Firm Order in a
given calendar year shall allow Unigene to prematurely terminate the Agreement
according to Clause 20 (1) (a) and/or have API manufactured by Unigene, its
Affiliates, its Joint Ventures or a Third Party if Sandoz does not cure such
shortfall within the ** month period following such shortfall.

 

11. PRICING

 

  (1) All orders for the API for delivery during Contract Manufacture shall be
at the price(s) set out in Schedule 7 and subject to adjustment as expressly
stated in Clause 4(5)(g). Schedule 7 shall be updated for the first time after
the Process is implemented and the Demonstration Lot Campaign batches are
Manufactured and for the second time after 10 additional consistent consecutive
batches of API have been Manufactured for Novartis and/or Unigene.

 

  (2) If, as a result of Sandoz’s Manufacturing the API, a Regulatory Authority
(because of an inspection of Sandoz’s facilities or otherwise) requires a change
in the Process or Manufacture or to the API Specifications that affects the cost
of Manufacturing the API, then upon written notification by either party to the
other, Sandoz and Unigene will meet to discuss (a) any change to the price of
the API, (b) the date upon which such price increase or decrease will take
effect, and (c) any other consequences arising from such change. In the event
that within two (2) months of said notification, the parties cannot agree on an
increased or decreased price or on any other measure that is required to be
taken as a result of such change then the parties shall consult an international
public accounting firm acceptable to both parties, whose opinion shall be
binding, and the costs for which shall be borne equally by the parties, provided
that the effective date of such increase or decrease will be the date on which
the accounting firm issues its opinion to both parties.

 

  (3) In the event the parties agree to change the scale of Contract Manufacture
to ** w.v., then the parties will enter into good-faith negotiations to adjust
the Per Gram Price, applying the same principles as set out in Clauses 11(1) and
(2); provided, however, that the parties are not obligated to make such change
if they cannot reach agreement.

 

12. INTELLECTUAL PROPERTY

 

  (1) Except as expressly provided in this Agreement or the License Agreement,
each party hereby acknowledges that it shall not acquire any rights in respect
of any of the other party’s Intellectual Property.

 

- 20 -



--------------------------------------------------------------------------------

  (2) Except as is necessary for the proper performance of this Agreement by the
parties, or as provided in the License Agreement, no license, express or
implied, is granted by this Agreement by either party to the other under, in or
to any of its Intellectual Property rights.

 

  (3) Subject to the License Agreement, title to and property in all
Improvements, processes, software or any other thing developed by a company
hereunder or any of its employees in performance of this Agreement (including
Manufacturing Records and validation data) shall vest in **.

 

  (4) The original Manufacturing Records shall be held by Sandoz, provided that
all information contained in the Manufacturing Records shall be treated as
Confidential Information of Unigene and shall not be used or disclosed by either
party other than for the purposes of permitting each party to exercise its
rights or fulfill its obligations under this Agreement and, where necessary, for
disclosure to the relevant Regulatory Authorities in order to comply with
regulatory requirements relating to the Manufacture of the API by Sandoz. Upon
termination of this Agreement, Sandoz will deliver all such records and
information (including the Process Transfer Information and Manufacturing
Records) to Unigene, but it may retain one copy solely for archival purposes to
ensure compliance with its confidentiality obligations under this Agreement.

 

  (5) The disposition and licensing of Improvements shall be governed by the
terms of the License Agreement, including but not limited to section 2.4 and
2.5, which shall analogously apply on the relationship between Sandoz and
Unigene and being outlined in Schedule 11 hereto.

 

  (6) Ownership and Inventorship of Sole and Joint Improvements.

 

  (a) Ownership. Unigene shall solely own all right, title, and interest in all
Unigene Sole Improvements. Sandoz and or its Affiliates shall solely own all
right, title, and interest in all Novartis Non-Severable Sole Improvements and
Novartis Severable Sole Improvements. Each Party shall own an undivided right,
title, and interest, as defined under the applicable U.S. law, in any Joint
Improvements and Non-Severable Joint Improvements, and whether patentable or not
patentable subject to the provisions of this Agreement. Each Party shall
reasonably promptly disclose to the other Party all Improvements made by it.
Each Party shall notify the other Party if it wishes to file a patent
application concerning an Improvement no later than thirty (30) days before the
anticipated date of such filing. If an express grant of rights from one Party to
the other is required in any country to give full force and effect to this
provision, the Parties shall execute any instrument necessary to accomplish the
intent of the foregoing grant.

 

- 21 -



--------------------------------------------------------------------------------

  (b) Inventorship. Inventorship and, subject to this Agreement the rights of
ownership, of inventions and other Intellectual Property rights conceived and/or
reduced to practice in connection with the development activities hereunder
shall be determined in accordance with the laws of the United States. It is
understood that, except as otherwise provided in the License Agreement or
herein, neither Party shall have any obligation to account to the other for
profits, or to obtain any approval of the other Party to license, assign,
mortgage or exploit a Joint Improvement by reason of joint ownership of any such
intellectual property, and may otherwise undertake all activities a sole owner
might undertake with respect to such Joint Improvement without the consent and
without accounting to the other joint owner, except as otherwise provided in
this Agreement or as the Parties may otherwise agree in writing.

 

  (7) Filing, Prosecution, Maintenance and Enforcement of Patents.

 

  (a) Licensed Technology. If Unigene elects not to prosecute or maintain such
patent applications or ensuing patents or claims included in Unigene Patent
Rights in any country of the Territory, Unigene shall give Sandoz notice thereof
within a reasonable period prior to allowing such patent applications or patents
or such claims encompassed by such patent applications or patents to lapse or
become abandoned or unenforceable, and Sandoz shall thereafter have the right,
at its sole expense, to prepare, file, prosecute and maintain such patent
applications and patents or divisional applications related to such claims
encompassed by such patent applications or patents in countries of Sandoz’s
choice throughout the world. Patents which Sandoz has assumed the prosecution
and maintenance of shall no longer be included in the Unigene Patent Rights.

 

  (b)

Sole Improvements. Each of Unigene and Sandoz (“Filing Party”) shall be
responsible for the reasonable and diligent filing and prosecution of all patent
applications relating to its Sole Improvements under this Agreement, but no
party shall have an obligation to file an application relating to such Sole
Improvement. Each Filing Party shall bear the cost and responsibility for the
filing and prosecution of all such patent applications. The Filing Party shall
provide the other Party with (a) a brief summary of the Sole Invention, and
(b) the main claim at least thirty (30) days before the patent application is
planned to be filed. The other Party may comment and make recommendations about
content and filing strategy, which comments the Filing Party shall take under
consideration. The Filing Party shall also keep the other Party informed of all
material issues relating to the preparation, filing and prosecution of such
patent applications. Neither Party shall file any patent application which shall
lead to the disclosure of the other Party’s Confidential Information unless the
other Party has first agreed in writing to the filing. If Sandoz decides not to
continue to prosecute or maintain a patent application or patent in a country
for Novartis Non-Severable Sole Improvements after such patent

 

- 22 -



--------------------------------------------------------------------------------

 

or patent application has been published and Unigene wishes to do so, then the
Novartis Non-Severable Sole Improvement and resulting patent applications and
patents shall be assigned to Unigene and such patent applications and patents
shall become part of Unigene Patent Rights and shall no longer be a Novartis
Non-Severable Sole Improvement. Prior to publication, Sandoz and/or its
Affiliates will have no obligation to assign such patents or patent applications
to Unigene.

 

  (c) Joint Improvements. In the case of Joint Improvements and Non-Severable
Joint Improvements, the Parties shall decide whether or not to secure patent
protection and which Party shall bear the primary responsibility for preparing,
filing and prosecuting the Patent applications resulting there from.
Patent-related expenses for Joint Improvements and Non-Severable Joint
Improvements are **. If the Parties cannot agree which Party shall bear the
primary responsibility for preparing, filing, and prosecuting Patent
Applications resulting from a Joint Invention or a Non-Severable Joint
Improvement, then counsel mutually agreeable to the Parties shall prepare, file
and prosecute the patent applications and the Parties shall ** related thereto.
Each Party shall promptly render all necessary assistance reasonably requested
by the other Party in applying for and prosecuting the patent applications.
Neither Party shall file any patent application on Joint Improvements or a
Non-Severable Joint Improvement which shall lead to the disclosure of the other
Party’s Confidential Information, unless the other Party has first agreed in
writing to the filing. If a Party responsible for the prosecution or maintenance
of a patent or patent application directed to a Joint Improvement or a
Non-Severable Joint Improvement elects not to continue prosecution or
maintenance of such patent or patent application, the Party will give the other
Party notice of such election within a reasonable period prior to allowing such
patent or patent application to lapse or become unenforceable, and the other
Party will have the right to continue prosecution or maintenance of such patent
or patent application; and if ** decides not to file a patent application for a
Non-Severable Joint Improvement, ** shall be permitted to do so. If a Party (the
“Relinquishing Party”) declines to pay its share of patent-related expenses for
any patent application or patent directed to a Joint Improvement or a
Non-Severable Joint Improvement, the other Party may assume payment of the
Relinquishing Party’s share of the patent-related expenses, and the
Relinquishing Party will assign title to such patent application or patent to
Party assuming payment.

 

- 23 -



--------------------------------------------------------------------------------

  (d) Enforcement of Unigene Patent Rights, enforcement of Joint Improvement
Patent Rights, infringement claims and litigation activities update shall be
governed by the terms and conditions of the License Agreement, including but not
limited to Sections 6.2.4, 6.2.5, 6.2.6. and 6.2.7., which shall analogously
apply on the relationship between Sandoz and Unigene and being outlined in
Schedule 11 hereto.

 

13. PAYMENT

 

  (1) Except as expressly stated elsewhere in this Agreement, invoices based on
a Per Gram Price, will be submitted to Unigene for each cGMP Batch made pursuant
to a Firm Order when the cGMP Batch of API has been Released, and is delivered
to Unigene or Unigene’s transportation agent by Sandoz in accordance with this
Agreement. Unigene will pay to Sandoz the full invoice price for the API to the
bank account designated by Sandoz within **) days after the date of receipt of
the invoice, provided that such payment shall not prejudice Unigene’s right to
analyze each Batch in accordance with Clause 22 and to claim replacement
quantities.

 

  (2) Sandoz shall maintain accurate and complete accounting records
specifically relating to the Manufacture of the API under this Agreement, in
accordance with generally accepted accounting principles and practices
consistently applied. To the extent such records may be relevant, in Unigene’s
reasonable opinion, determining whether Sandoz is complying with its obligations
under this Agreement, Unigene may appoint an independent international public
accounting firm reasonably acceptable to Sandoz to audit such records during
Sandoz’s normal working hours subject to providing five (5) days written notice
of such audit to Sandoz. For this purpose, Sandoz shall retain such records for
a period of seven (7) years from the date of payment of each invoice by Unigene.

 

14. LIMITATION OF LIABILITY

EXCEPT AS A RESULT OF GROSS NEGLIGENCE, RECKLESSNESS, WILLFUL AND KNOWING
MISCONDUCT OR ILLEGAL ACTIVITY, NEITHER PARTY SHALL IN ANY CIRCUMSTANCES BE
LIABLE TO THE OTHER FOR ANY CONSEQUENTIAL OR INDIRECT LOSS OR DAMAGE OR LOSS OF
PROFIT OF WHATSOEVER NATURE, INCLUDING DAMAGE TO GOODWILL, LOSS OF MARKET SHARE,
EXISTING OR PROSPECTIVE, OR THE COST OF ANY DELAY OF ANY REGULATORY PROGRAM.

 

15. PRODUCT SPECIFICATION

 

  (1)

The parties acknowledge that they may adjust the API Specifications during the
course of the Analytical Phase and the Pilot Phase. Unigene, in consultation
with Sandoz, will reasonably establish the final API Specifications (taking into
account the information relating to the API learned during the Analytical Phase
and the Pilot Phase) prior to submission of the first application for Regulatory
Approval.

 

- 24 -



--------------------------------------------------------------------------------

 

Until the final API Specifications are so established, the draft API
Specifications, as amended from time to time by agreement of the parties, shall
apply for the purposes of the obligations set out in this Agreement.

 

  (2) Once the API Specifications are fixed by agreement of the parties for
submission of the first application for Regulatory Approval, the API
Specifications may be amended from time to time (a) as dictated by the FDA and
applicable laws or (b) by Unigene, provided that the Unigene amended API
Specifications are reasonable in light of Sandoz’s technical capabilities and
capacity. Unigene shall be responsible for the cost of validation after such
amendment and any increases in cost of Manufacturing the API as a result of such
amendment.

 

16. WARRANTIES AND INDEMNITIES

 

  (1) Sandoz represents and warrants that (a) the API will be Manufactured in
compliance with the Process, cGMP and the requirements of the FDA or the EMEA
(as applicable), (b) the API will be in conformity with the API Specifications
when delivered to Unigene except for the first ** Engineering Batches each upon
scale up to ** w.v. and ** w.v., (c) it will comply with all applicable
environmental laws and regulations in Austria, (d) it has and shall maintain all
necessary and applicable licenses and permits for the Manufacture of the API,
(e) it shall deliver with the API a Certificate of Analysis in a form to be
agreed upon by the parties, and (f) it is not debarred and has not and will not
knowingly use in any capacity the services of any person debarred under
Section 306(a) or (b) of the U.S. Generic Drug Enforcement Act of 1992 or any
comparable law of any non-U.S. jurisdiction, as each may be amended from time to
time.

 

  (2) Sandoz represents and warrants that it performs internal cGMP audits no
less than once per year in order to ensure compliance with the requirements of
the API Specifications and agrees to give a written certification of compliance
with cGMP, in English and at no cost to Unigene, to (a) Unigene upon Unigene’s
request and/or (b) Regulatory Authorities upon such Regulatory Authorities’
request. Unigene shall have the right upon reasonable notice during business
hours to audit the quality systems of Sandoz, including inspecting the
facilities used in Manufacture, warehousing and shipping of the API. If Sandoz
becomes aware that any shipment of the API to Unigene does not meet all the
requirements of the API Specifications, Sandoz will promptly notify Unigene.

 

  (3) Unigene represents and warrants that as of the Effective Date it is not
aware of any other third party patent rights, under which Unigene is not already
licensed with the right to sub-license, that may be asserted to be valid and
infringed by the Manufacture of the API by Sandoz under the terms of this
Agreement.

 

- 25 -



--------------------------------------------------------------------------------

  (4) EXCEPT FOR THE EXPRESS WARRANTIES CONTAINED IN THIS AGREEMENT, THE PARTIES
PROVIDE NO OTHER WARRANTIES, EXPRESS OR IMPLIED, REGARDING THE PRODUCT AND
DISCLAIM ALL OTHER EXPRESS AND IMPLIED WARRANTIES, INCLUDING (A) THE IMPLIED
WARRANTIES OF MERCHANTABILITY, OF FITNESS FOR A PARTICULAR PURPOSE, AND OF
NONINFRINGEMENT, AND (B) ANY IMPLIED WARRANTIES ARISING FROM ANY COURSE OF
DEALING, USAGE OR TRADE PRACTICE.

 

  (5) Sandoz shall indemnify and hold Unigene, its Affiliates and their
respective directors, officers, employees and agents harmless from and against
all losses, liabilities, damages and expenses (including reasonable attorneys’
fees and costs) resulting from all claims, demands, actions and other
proceedings by any Third Party to the extent arising from (a) breach of any
representation, warranty or covenant of Sandoz under this Agreement or (b) the
negligence, reckless or willful misconduct of Sandoz in the performance of its
obligations and its permitted activities under this Agreement and based on
applicable law, including the Manufacture of the API.

 

  (6) Unigene shall indemnify and hold Sandoz, its Affiliates and their
respective officers, employees and agents harmless from and against all losses,
liabilities, damages and expenses (including reasonable attorneys’ fees and
costs) resulting from all claims, demands, actions and other proceedings by any
Third Party to the extent arising from (a) the breach of any representation,
warranty or covenant of Unigene under this Agreement, (b) the research,
development, commercialization or marketing by Unigene of Unigene Drug Product
containing API manufactured and sold to Unigene by Sandoz, or (c) the
negligence, recklessness or willful misconduct of Unigene in the performance of
its obligations and its or their permitted activities under this Agreement and
based on applicable law.

 

  (7) Unigene shall indemnify and hold Sandoz, its Affiliates and their
respective officers, employees and agents harmless from and against all losses,
liabilities, damages and expenses (including reasonable attorneys’ fees and
costs) resulting from all claims, demands, actions and other proceedings by any
Third Party arising from any infringement by Sandoz of any third party
Intellectual Property arising from its use of the Process and the Process
Transfer Information for Manufacture of the API; provided that Sandoz had not
made any modifications, improvements, adaptations or additions to the Process or
the Process Transfer Information, whichever is the subject of the infringement
claim, from how they were received from Unigene, except for those modifications
requested by Unigene.

 

- 26 -



--------------------------------------------------------------------------------

  (8) The party claiming the benefit of any indemnity hereunder must promptly
notify the other of any claim as soon as it becomes aware of any claim, permit
the other party to control the defense of the action, not accept any compromise
or settlement of such claim or take any material steps in relation to such claim
without the prior consent of the other party (not to be unreasonably withheld or
delayed) and shall fully cooperate with the other party in the handling of any
such claim.

 

17. INSURANCE

 

  (1) Following supply of API from Sandoz to Unigene, Unigene shall have in
place product liability insurance with a reputable insurer in an amount it deems
appropriate for its business and products of the type that are the subject of
this Agreement, and for its obligations under this Agreement. At Sandoz’s
request, Unigene shall provide Sandoz with evidence of the existence and
maintenance of such cover.

 

  (2) Sandoz shall have in place public and product liability insurance with a
reputable insurer in an amount it deems appropriate for its business and
products of the type that are the subject of this Agreement, and for its
obligations under this Agreement. At Unigene’s request, Sandoz shall provide
Unigene with evidence of the existence and maintenance of such cover.

 

18. CONFIDENTIALITY AND EXCHANGE OF INFORMATION

 

  (1) Confidential Information. Except as expressly provided herein, the Parties
agree that, for the Term of this Agreement and for ten (10) years thereafter,
the receiving Party shall keep completely confidential and shall not publish or
otherwise disclose and shall not use for any purpose except for the purposes
contemplated by this Agreement any Confidential Information furnished to it by
the disclosing Party hereto pursuant to this Agreement, except that to the
extent that it can be established by the receiving Party by competent proof that
such Confidential Information:

 

  (a) was already known to the receiving Party, other than under an obligation
of confidentiality, at the time of disclosure;

 

  (b) was generally available to the public at the time of its disclosure to the
receiving Party;

 

  (c) became generally available to the public after its disclosure and other
than through any act or omission of the receiving Party in breach of this
Agreement;

 

- 27 -



--------------------------------------------------------------------------------

  (d) was independently developed by the receiving Party without reference to
any information or materials disclosed by the disclosing Party; or

 

  (e) was subsequently disclosed to the receiving Party by a person other than a
Party without breach of any legal obligation to the disclosing Party.

 

  (2) Permitted Disclosures.

 

  (a) Each Party hereto may disclose the other’s Confidential Information to the
extent such disclosure is reasonably necessary in connection with the conduct of
the development activities to be conducted hereunder, prosecuting or defending
litigation, complying with applicable governmental regulations or otherwise
submitting information to tax or other governmental authorities or conducting
clinical trials, provided that if a Party is required to make any such
disclosure of another Party’s Confidential Information, it will give reasonable
advance notice to the latter Party of such disclosure, and will use its
commercially reasonable best efforts to secure confidential treatment of such
information prior to its disclosure (whether through protective orders or
otherwise). In no event shall Sandoz, its Affiliate or any Third party include
Unigene Confidential Information in any patent application without written
consent from Unigene, nor disclose such information to any non-governmental
Third Party unless the Third Party has entered into a Confidentiality Agreement
at least as protective as this Clause 18. Similarly, in no event shall Unigene,
its Affiliate or any Third Party include Sandoz Confidential Information in any
patent application without written consent from Sandoz, nor disclose such
information to any non-governmental Third Party unless the Third Party has
entered into a Confidentiality Agreement at least as protective as this Clause
18.

 

  (b)

Notwithstanding anything in this Agreement or in any other agreement to the
contrary, each Party to this Agreement (and each employee, representative, or
other agent of each Party) may (but is not required to) disclose to any and all
persons, without limitation of any kind, the tax treatment and tax structure of
the transaction contemplated by this Agreement and the other agreements and
instruments to be executed in connection herewith, as of the earlier of (a) the
date of public announcement of discussions relating to the transactions
contemplated by this Agreement, (b) the date of public announcement of such
transactions, or (c) the date of the execution of the Agreement to enter into
such transactions; provided, however, that such disclosure shall be prohibited
to the extent required to comply with any applicable federal or state securities
laws; and provided further that the confidentiality provisions of this Agreement
and the other agreements and instruments relating to the transactions between
the Parties shall continue to apply to information that is irrelevant to
understanding the tax treatment or tax structure of the

 

- 28 -



--------------------------------------------------------------------------------

 

transactions contemplated hereby and thereby (including, without limitation, the
names and other identifying details of any Party to this Agreement). The
preceding sentences are intended to cause the transaction contemplated herein to
be treated as not having been offered under conditions of confidentiality for
purposes of Section 1.6011-4(b)(3) (or any successor provision) of the Internal
Revenue Code (the “Code”) and shall be construed in a manner consistent with
such purpose. Each Party recognizes that the privilege each has with respect to
the confidentiality of the transaction contemplated by this Agreement or the
confidentiality of a communication relating to such transaction, including a
confidential communication with its attorney or with a federally authorized tax
practitioner under Section 7252 of the Code, is not intended to be waived by the
foregoing.

 

  (c) Sandoz and its Affiliates hereby agree to be parties to the
Confidentiality Agreement described in Clause 1(1) as of its effective date.

 

  (3) Public Announcements. No public announcement or other disclosure to Third
Parties concerning the existence of, terms, or subject matter of this Agreement
shall be made, either directly or indirectly, by any Party to this Agreement,
except as may be legally required or as may be required for recording purposes,
without first obtaining the approval of the other Party and agreement upon the
nature and text of such announcement or disclosure. The Party desiring to make
any such public announcement or other disclosure (including, without limitation,
those which are legally required or may be required for recording purposes)
shall inform the other Party of the proposed announcement or disclosure in
reasonably sufficient time prior to public release, which shall be at least
three (3) business days prior to release of such proposed announcement or
disclosure, and shall provide the other Party with a written copy thereof, in
order to allow such other Party to comment upon such announcement or disclosure.
Each Party agrees that it shall cooperate fully with the other with respect to
all disclosures regarding this Agreement to the Securities Exchange Commission
and any other governmental or regulatory agencies, including, without
limitation, requests for confidential treatment of proprietary information of
either Party included in any such disclosure.

 

  (4) Publications. Neither Party shall submit for written or oral publication
any manuscript, abstract or the like which includes data or other information
containing the other Party’s Confidential Information without first obtaining
the prior written consent of the other Party, which consent shall not be
unreasonably withheld, and shall be promptly given or refused. In no event shall
either party be required to approve publication of its Know-How or other
Confidential

 

- 29 -



--------------------------------------------------------------------------------

Information. Nothing herein shall be construed to prevent Sandoz from disclosing
on a need to know basis any information received from Unigene hereunder to an
Affiliate, Third Party distributor, research or clinical contractor of Sandoz or
its Affiliates, provided, such recipient shall be bound by confidentiality
obligations as set out herein with respect to Confidential Information. Nothing
herein shall be construed to prevent Unigene from disclosing any information on
a need to know basis received from Sandoz or its Affiliate to a Third Party
distributor, research or clinical contractor, licensee or potential licensee of
Unigene provided such recipient shall be bound by confidentiality provisions set
out herein with respect to Confidential Information.

 

  (5) Bankruptcy. All Confidential Information disclosed by one Party to the
other shall remain the Intellectual Property of the disclosing Party. In the
event that a court or other legal or administrative tribunal, directly or
through an appointed master, trustee or receiver, assumes partial or complete
control over the assets of a Party to this Agreement based on the insolvency or
bankruptcy of such Party, the bankrupt or insolvent Party shall promptly notify
the court or other tribunal (i) that Confidential Information received from the
other Party under this Agreement remains the property of the other Party, and
(ii) of the confidentiality obligations under this Agreement. In addition, the
bankrupt or insolvent Party shall, to the extent permitted by law, take all
steps necessary or desirable to maintain the confidentiality of the other
Party’s Confidential Information and to ensure that the court, other tribunal or
appointee maintains such information in confidence in accordance with the terms
of this Agreement.

 

19. PRODUCT RECALLS

 

  (1) If Sandoz or Unigene is required or requested by any government authority,
or if Unigene in its sole discretion otherwise elects, to recall or dispose of
any API for any reason, Unigene shall be responsible for conducting any recall
or disposal of such API, and Sandoz shall cooperate with and give all reasonable
assistance to Unigene in conducting any such recall or disposal, at Unigene’s
expense. If Sandoz determines a recall or disposal may be necessary, then Sandoz
will notify Unigene promptly in writing. In any event, Sandoz shall use its
commercially reasonable efforts to promptly replace all recalled or disposed API
(but in no event later than ** months after the commencement of the recall).

 

  (2) Sandoz shall provide Unigene with prompt notice of any information it
receives relating to the safety of the API, including any confirmed or
unconfirmed information on adverse, serious or unexpected events associated with
the use of the API regardless of the source. For serious (based on a good-faith
evaluation) unexpected events, notice must be given by telephone within one
(1) business day after receipt of the information and followed by written notice
not less than one (1) week thereafter. Unigene, with Sandoz’s cooperation, shall
be responsible for responding to the FDA and filing any reports with the FDA
concerning such reactions (including Drug Experience Reports) caused by the API.

 

- 30 -



--------------------------------------------------------------------------------

  (3) Unigene shall keep Sandoz informed of any information it receives
involving the API that relates to any hazards to the health or safety of any
personnel of Sandoz.

 

20. TERMINATION

 

  (1) Each party may, without prejudice to its other rights and remedies,
terminate this Agreement immediately by written notice to the other party if the
other party

 

  (a) is in material breach of any of its obligations under the Agreement and
either that breach is incapable of remedy or the other party has failed to
remedy the breach within six (6) months after receiving written notice requiring
it to remedy that breach, except for payments due wherein the time to remedy the
breach is thirty (30) days; or

 

  (b) becomes unable to pay its debts or becomes insolvent, or an order is made
or a resolution passed for the liquidation, administration, winding up,
bankruptcy or dissolution of the other party (otherwise than for the purposes of
a solvent amalgamation or reconstruction), or an administrative or other
receiver, manager, trustee, liquidator, administrator or similar officer is
appointed over all or any substantial part of the assets of the other party, or
the other party enters into or proposes any composition or arrangement with its
creditors generally, or anything analogous to any of these events occurs in any
applicable jurisdiction (collectively, “Bankruptcy”).

 

  (2) Unigene may terminate this Agreement one (1) month following Unigene’s
written notice that development or sale of Unigene’s Oral Product is
discontinued for any business, scientific, regulatory or safety reasons or no
Launch of Unigene’s Oral Product is performed. Upon receiving such notice Sandoz
shall use reasonable commercial efforts to mitigate any costs or expenses. In
the event Unigene resumes development or sale of Unigene’s Oral Product within a
three-year period after discontinuation then this Agreement shall revive.

 

  (3)

In the event Sandoz becomes aware of or receives written notice of a threatened
patent infringement claim relating to Sandoz’s Manufacturing the API, and such
patent infringement claim does not relate to technical information or know-how
incorporated into the Manufacturing process by Sandoz, Sandoz shall promptly
notify Novartis Pharma AG and Unigene in writing of such claim. As soon as
practicable after Unigene receives such written notice, the parties and their
respective patent legal counsel will meet to discuss in good faith the validity
of such infringement claim, applicable legal precedence and all possible
resolutions of the matter, including Unigene’s proposals. If (x) continued
performance by

 

- 31 -



--------------------------------------------------------------------------------

 

Sandoz thereafter of its obligations under this Agreement will be held to
constitute an infringement of a third party’s valid patent rights, (y) any
Unigene proposal will not likely be successful in avoiding such infringement
(e.g., by attempting to procure a license to such valid patent rights at
Unigene’s expense), and (z) the indemnification provided by Unigene pursuant to
this Agreement or in addition to this Agreement is not adequate, then Sandoz may
terminate this Agreement on ** days’ prior written notice to Unigene.

 

  (4) Termination of this Agreement shall not affect any accrued rights or
liabilities of either party, nor shall it affect the coming into force or the
continuation in force of any provision of this Agreement that is expressly or by
implication intended to come into force or continue in force on or after
termination.

 

  (5) This Agreement may be terminated by Sandoz if the parties are unable to
resolve a problem under clauses 2(4)(c), 3(3) or 3(4).

 

  (6) This Agreement shall not terminate upon termination of the License
Agreement.

 

21. CONSEQUENCES OF TERMINATION

 

  (1) Upon expiration of this Agreement or its termination for any reason:

 

  (a) Each party shall return to the other all information and materials
supplied by the other party; in particular, the Process Transfer Information
(including the Process Transfer Materials) supplied by Unigene pursuant to
Clause 2 shall be promptly returned to Unigene;

 

  (b) Sandoz shall continue to maintain information about the facility, API and
its production for such time and in such manner as required by any Regulatory
Authority in the Territory and shall continue to respond in a timely manner to
all queries and requests for information from Regulatory Authorities;

 

  (c) Sandoz shall, at Unigene’s option, immediately cease Manufacture or
complete in-process Manufacture;

 

  (d) Subject to Clause 21(1)(b), each party shall deliver to the other all
materials, reports, and other documents (including copies thereof) in its
possession or control containing Confidential Information of the other party,
and each will cease to make use of the other’s Confidential Information;

 

  (e)

Unigene shall pay for all API which meets API Specifications that has been
ordered pursuant to Firm Orders as forecasted for year 1 of the Rolling
Commercial Forecast, or, missing Firm Orders after June 30 due

 

- 32 -



--------------------------------------------------------------------------------

 

to a delay in ordering, the minimum quantity as per Clause 4 at prices then
prevailing; and shall take delivery of all such API as well as pay for the
minimum purchase obligation of **% as forecasted for the year 2 of the Rolling
Commercial Forecast. Only in the event the forecast for year 2 exceeds or equals
** Sandoz shall manufacture and Unigene shall take delivery of such **%
obligation API to be paid for by Unigene. For quantities below ** there shall be
no obligation for Sandoz to manufacture but there shall be an obligation for
Unigene to pay for the minimum purchase obligation of **% as forecasted for the
year 2 of the Rolling Commercial Forecast., In the event of a termination before
June 30 and no Firm Order being pending for the subsequent year Unigene shall
only pay for the minimum purchase obligation of **% as forecasted for the
subsequent year. Only in the event the forecast for such subsequent year exceeds
or equals ** Sandoz shall manufacture and Unigene shall take delivery of such
**% obligation API to be paid for by Unigene. For quantities below ** there
shall be no obligation for Sandoz to manufacture but there shall be an
obligation for Unigene to pay for the minimum purchase obligation of **% as
forecasted for the subsequent year.

The payment of the minimum purchase obligation of **% as forecasted for the year
2 of the Rolling Commercial forecast shall be excused in the event of withdrawal
of FDA approval of Unigene’s Oral Product and termination by Unigene according
to Clause 20(2).

If Unigene has terminated this Agreement for an uncured breach by Sandoz,
Unigene’s only obligation under this subpara e) is to pay for all API which
meets API Specifications that has been ordered pursuant to a Firm Order and
Manufactured at the time of termination at prices then prevailing according to
Schedule 7 in the then current version.

 

  (f) Sandoz shall, at Unigene’s option, either (i) arrange for transportation,
at Unigene’s expense, of any Raw Materials paid for by Unigene to Unigene or
Unigene’s designated representative or (ii) dispose of such Raw Materials on
Unigene’s behalf.

 

  (2) In the event the License Agreement continues, Clause 21(1)(a), (c) and
(d) shall not apply to Sandoz.

 

  (3)

Upon expiry of this Agreement, its termination by Unigene pursuant to Clauses
20(1) or 20(3) or its termination by Sandoz pursuant to Clause 20(3), or for API
not Manufactured by Sandoz as contemplated by this Agreement, then Sandoz shall
provide information, support and assistance, including technical assistance, as
is reasonably necessary for the effective transfer of the Manufacturing of the
API and Technical Information to Unigene or to another entity nominated by
Unigene. Except in the case of termination by Unigene for a material breach by
Sandoz, Unigene shall bear the manpower costs of reasonable technical assistance
provided pursuant to this clause at a rate of ** Euro per man-day with each man-

 

- 33 -



--------------------------------------------------------------------------------

 

day equal to at least eight (8) working hours plus traveling and accommodation
expenses. Off-site assistance provided by Sandoz shall be limited to sixty
(60) man days. In the event of termination by Unigene according to Clause
20(1)(a) Sandoz’ assistance shall be provided free of charge, and be limited to
sixty (60) man days in total.

 

  (4) Following termination of this Agreement, Sandoz shall be permitted, so
long as the License Agreement is in effect, only to make API, Intermediates and
Amidating Enzyme for Novartis and its Affiliates for use in Novartis Drug
Products.

 

  (5) Following termination of this Agreement and the License Agreement, Sandoz
shall not use any Licensed Technology or Unigene Confidential Information for
any purpose.

 

22. ACCEPTANCE

 

  (1) Sandoz shall notify Unigene in writing when each Batch of the API has been
Released and is ready for delivery.

 

  (2) Within forty-five (45) days after delivery, Unigene or its representatives
may, at Unigene’s option, analyze each Batch.

 

  (3) Any complaints by Unigene that a Batch does not comply with the
requirements of the API Specifications shall be delivered to Sandoz in writing
within forty-five (45) days after Unigene’s receipt of such Batch, with such
complaint being accompanied by supporting data for purposes of consideration and
verification by Sandoz.

 

  (4) If Sandoz receives a complaint under Clause 22(3), the following
procedures shall apply:

 

  (a) If the alleged defect concerns the quantity or quality of the API
delivered and Sandoz accepts the details submitted by Unigene as to the API’s
noncompliance, Sandoz shall supply to Unigene (at Sandoz’s cost, including the
cost of raw materials and components related thereto) the replacement quantity
of the API that was allegedly missing or defective from the original Batch.

 

  (b)

If the alleged defect concerns the quantity or quality of the API delivered and
Sandoz does not accept the details submitted by Unigene, then within thirty
(30) days from the date on which the details of Unigene’s complaint are received
by Sandoz, Sandoz will appoint an independent scientific and

 

- 34 -



--------------------------------------------------------------------------------

 

technical expert acceptable to Unigene to review Unigene’s details supporting
its complaint of noncompliance. Unigene shall not unreasonably refuse to accept
the appointment of the independent scientific and technical expert identified by
Sandoz. The findings of the expert shall be final and conclusively binding on
the parties as to whether the API complies with the API Specifications. If the
analysis of the expert does not confirm Unigene’s complaint, Unigene shall pay
for any replacement quantities delivered by Sandoz. If the expert holds that the
API is defective, all the fees and costs of the expert and the independent
laboratory appointed by the expert to analyze the API shall be paid by Sandoz,
and Unigene shall have no obligation to pay for such replacement quantities of
API and Sandoz shall be responsible for all costs associated therewith
(including the cost of raw materials, components and shipment related thereto).
If the expert rejects Unigene’s complaint, all such fees and costs of the
laboratory and the expert will be paid by Unigene, Unigene shall pay for any
replacement quantities delivered by Sandoz in addition to the original
quantities delivered, and Unigene shall be considered to have finally and
completely accepted such Batch of the API.

 

23. FORCE MAJEURE

 

  (1) Neither party shall be liable to the other for any delay or nonperformance
of its obligations under this Agreement if such non fulfillment is due to
strikes, riots, war, invasion, acts of God, fire, explosion, floods, delay of
carrier, acts of government agencies, judicial action, labor disturbance and/or
other contingencies beyond its reasonable control, subject to the affected party
promptly notifying the other party in writing of the cause and the likely
duration of the delay or nonperformance and provided that the affected party
shall use reasonable endeavors to limit the effect of such event on the other
party; the performance of the affected party’s obligations, to the extent
affected by the cause, shall be suspended during the period that the cause
persists. Sandoz shall have no obligation to obtain supplies, raw materials,
energy, utilities, labor and APIs from a Third Party in order to supply Sandoz’s
excused shortfall under this Agreement. Any shortfall shall be pro rated between
Unigene and Novartis or its Affiliates based on the Firm Orders pending during
the period covered by the Force Majeure. The failure to be granted either U.S.
FDA or EMEA approval of Unigene Drug Product shall not be deemed a Force Majeure
situation according to the terms of this Agreement.

 

24. SPECIFIC INVESTMENTS

 

  (1)

If after the Demonstration Lot Campaign i) the specific attributes of API, ii)
Unigene and/or iii) a Regulatory Authority (because of an inspection of Sandoz’s
facilities or otherwise) require a change in the Process or Manufacture or to
the

 

- 35 -



--------------------------------------------------------------------------------

 

API Specifications that affects the cost of Manufacturing the API, then upon
written notification by either party to the other, Sandoz and, Unigene will meet
to discuss (a) any change to the Fees, (b) the date upon which such Fee increase
will take effect, and (c) any other consequences arising from such change.

 

  (2) In the event such change in the Process or Manufacture after the
Demonstration Lot Campaign or to the API Specifications, result in start up
costs (including but not limited to investments) then Unigene shall indemnify
Sandoz for such costs in the year of completion of such activities in quarterly
installments according to progress of work. Investments which may exceed EUR **.
during the term of this Agreement in total are subject to separate agreement.

 

  (3) In the event such change in the Process or Manufacture after the
Demonstration Lot Campaign or to the API Specifications is a consequence of
requirements of Novartis and Unigene or Novartis Drug Product and Unigene Drug
Product and result in start up costs (including but not limited to investments)
then Sandoz shall charge Unigene and Novartis equally for such costs in the year
of completion of such activities in quarterly installments according to progress
of work. Investments which may exceed EUR **. during the term of this Agreement
in total are subject to separate agreement.

 

25. NOTICES

 

  (1) Any notice or other information required or permitted to be given under
this Agreement shall be in writing and shall be delivered in person, or sent to
the other by a recognized international courier service, fax or comparable means
of communication followed by delivery in person or by a recognized international
courier service addressed as follows:

 

  (a) if to Unigene, address to:

Unigene Laboratories, Inc.

110 Little Falls Road

Fairfield, NJ 07004

USA

Telephone No: +1-973-882-0860

Fax No: +1-973-227-6088

Attention: President

 

  (b) if to Sandoz, address to:

Sandoz GmbH

Biochemiestrasse 10

A6250 Kundl

Austria

 

- 36 -



--------------------------------------------------------------------------------

Telephone No:+43-5338-200-680

Fax No: +43-5338-200-442

Attention: Head of Biotech Cooperations

or to other such address or addresses as may be specified from time to time in a
written notice.

 

  (2) Any notice, request, approval or other document shall be deemed to have
been served

 

  (a) if delivered by courier, at the time of delivery or

 

  (b) if posted by air mail, at 10.00 a.m. (of the time of the recipient) on the
fourth business day after it was put in the post or

if sent by fax, two (2) hours after the time of dispatch, if dispatched before
3:00 p.m. (local time at the place of destination) on a business day, and in any
other case at 10:00 a.m. (local time at the place of destination) on the next
business day after the date of dispatch provided that such fax is confirmed in
accordance with Clause 25(2) (a) or (b).

 

26. ENTIRE AGREEMENT

 

  (1) This Agreement, the License Agreement and the Confidentiality Agreement
together contain the entire agreement between the parties with respect to its
subject matter and supersede all previous agreements, understandings,
representations and statements between the parties relating to the subject
matter of this Agreement.

 

  (2) Each party acknowledges that, in agreeing to enter into this Agreement, it
has not relied on any representation, warranty, collateral contract or other
assurance made by or on behalf of any other party, other than those
representations and warranties expressly made by the parties in this Agreement,
the License Agreement or the Confidentiality Agreement.

 

27. RESERVED

 

28. MISCELLANEOUS PROVISIONS

 

  (1)

Assignment. Unless otherwise expressly permitted hereunder, neither party may
assign any of its rights or delegate any of its duties under this Agreement
without the express prior written consent of the other party; provided, however,
that either party may assign its rights and obligations under this Agreement
without the other party’s consent to a third party in the event of (a) a merger
with or acquisition by such third party or (b) such third party’s purchase of
all or a substantial part of the business to which this Agreement relates.
Without limitation to the foregoing restrictions on assignment, this Agreement
shall be binding upon and shall inure

 

- 37 -



--------------------------------------------------------------------------------

 

to the benefit of each of the parties hereto and its successors and permitted
assignees.

 

  (2) Relationship. Nothing in this Agreement shall create, or be deemed to
create, a partnership, agency or joint venture between the parties, and, except
as expressly set forth herein, neither party shall have any right by virtue of
this Agreement to bind the other party in any manner whatsoever.

 

  (3) Survival of Provisions. The termination of this Agreement, howsoever
occasioned, shall be without prejudice to any obligations or rights on the part
of either party that accrued prior to termination. The following Clauses of this
Agreement shall survive termination hereof: 4(5)(d), 4.7, 4.8(d), 5(1),
6(3)-(4), 7(2)(only to survive in respect to the two-day-pre-approval
inspections), 7.3, 7.4 (only to survive for API relevant visits of Regulatory
and government authorities, and for Unigene as long as Sandoz is manufacturing
for Unigene, i.e. 21(1)(e)), 12 through 14, 16 through 19, 20(4), 21 through 26,
and 28 through 30. (4)

 

  (4) Waivers. The failure of either party at any time to enforce any of the
terms, provisions or conditions of this Agreement or to exercise any right under
this Agreement shall not constitute a waiver of the same or affect that party’s
right thereafter to enforce the same.

 

  (5) Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under present or future laws effective while this
Agreement remains in effect, the legality, validity and enforceability of the
remaining provisions shall not be affected thereby, and in lieu of each such
illegal, invalid or unenforceable provision, there shall be added automatically
as a part of the document a provision that is legal, valid and enforceable, and
as similar in terms to such illegal, invalid or unenforceable provision as may
be possible while giving effect to the benefits and burdens for which the
parties have bargained hereunder.

 

  (6) Counterparts. This Agreement is executed simultaneously in two
counterparts. These two counterparts shall collectively constitute one and the
same Agreement.

 

  (7) Subcontracting. If Sandoz determines that proper Manufacturing of the API
requires the retention of one or more subcontractors or consultants, Sandoz will
obtain the prior written approval of Unigene and of the FDA (if required) before
using any subcontractors or consultants. Sandoz will be fully responsible to
Unigene for any portion of the services performed by any subcontractor or
consultant to the same extent as if such portion of the services was performed
directly by Sandoz.

 

- 38 -



--------------------------------------------------------------------------------

  (8) Amendments. No modification or alteration of any of the terms of this
Agreement shall be of any effect unless in writing signed by both parties.

 

29. GOVERNING LAW AND JURISDICTION

This Agreement is governed by and shall be construed in accordance with the laws
of the State of New Jersey, without reference to conflicts of laws principles.
Each of the Parties irrevocably submits to the exclusive jurisdiction of the
state and federal courts situated in the State of New Jersey for purposes of any
suit, action or other proceeding arising out of this Agreement or any
transaction contemplated hereby and agrees not to commence any action, suit or
proceeding relating hereto except in such courts. Each of the Parties further
agrees that service of any process, summons, notice or document by U.S.
registered mail to such Party’s respective address set forth in Clause 25.1
shall be effective service of process for any action, suit or proceeding with
respect to any matters to which it has submitted to jurisdiction as set forth in
the immediately preceding sentence. NO PARTY HERETO SHALL CHALLENGE OR CONTEST
THE SUBJECT MATTER OR PERSONAL JURISDICTION OF ANY SUCH COURT OR ITS VENUE OR
ASSERT THE DEFENSE OF “FORUM NONCONVENIENS” AND EACH PARTY AGREES TO ACCEPT AND
NOT TO CONTEST THE ADEQUACY OF SERVICE BY REGISTERED OR CERTIFIED MAIL.

 

30. DISPUTE RESOLUTION

The parties agree to attempt to settle any dispute, controversy or difference
that may arise between them out of, in relation to, or in connection with this
Agreement, including the breach thereof, by good-faith discussions. Any such
dispute which cannot be settled by mutual understanding of the parties shall be
submitted for resolution to the Chief Executive Officers of each party who shall
promptly meet and endeavor to reach resolution through good-faith negotiations.
In the event the parties’ Chief Executive Officers cannot reach resolution
within twenty (20) days of their first meeting, then either party may commence
litigation as described in Clause 29 unless the parties agree to arbitrate the
dispute under New Jersey law in New York, New York under the rules of the
American Arbitration Association for commercial disputes.

AS WITNESS the hands of the parties (or their duly authorized representatives)
on the date which appears first on page 1.

 

Unigene:     SANDOZ: Unigene Laboratories, Inc.     Sandoz GmbH By:  

 

    By:  

 

 

- 39 -



--------------------------------------------------------------------------------

Name:   Warren P. Levy     Name:   E. dolejsi                                F.
Nachtmann Title:   President & CEO     Title:  

Schedules

1. Delivery Procedure

2. API Specifications

3. Quality and Regulatory

4A. Process Transfer Information

4B. Batch Records

5. Seven Year Non-Binding Forecast

6. Raw Materials

7. Batch Sizes, Prices, Fees

8. API Description

9. Technology Transfer Plan

10. Deliverables of Unigene during technology transfer

11. Outline of License Agreement

 

- 40 -



--------------------------------------------------------------------------------

SCHEDULE 1 to the contract manufacturing agreement by and between Sandoz GmbH
and Unigene Laboratories, Inc. dated                     .

Delivery Procedure

Bulk Containers

Label for Bulk Containers

 

•  

Name and address of Sandoz and Unigene.

 

•  

Import Permit Number (if required).

 

•  

Pre-Approval: “Caution: For manufacturing, processing, or repacking in the
preparation of a new drug limited by Federal law to investigational use.”
Post-Approval: “Caution: For manufacturing, processing, or repacking.”

 

•  

API identifier for BBS (Bulk Biological Substance).

 

•  

Container no.

 

•  

Batch or production run number.

 

•  

Code generated at Sandoz.

 

•  

Filling Volume (L).

 

•  

Date of manufacture.

 

•  

Date and Signature (of Operator).

Shipping Label

 

•  

The universal biohazard symbol.

 

•  

The name, address and contact details (include contact name, telephone and fax
number) of the importer.

 

•  

The permit number. (If it is not on the permit, it is not necessary that it be
printed on the shipper label).

 

•  

The expiration date of the permit is also issued to the importer, along with the
permit put inside the envelope with the shipper label.

 

•  

United Nations symbol.

 

- 41 -



--------------------------------------------------------------------------------

•  

Pre-Approval: “Caution: For manufacturing, processing, or repacking in the
preparation of a new drug limited by Federal law to investigational use.”
Post-Approval: “Caution: For manufacturing, processing, or repacking.”

 

•  

NDA Number or IND Number.

 

•  

The name, address and contact details (include contact name, telephone and fax
number) of the API Sponsor Company (Unigene).

 

•  

Labels showing that the shipment is done on dry ice.

 

•  

**

 

•  

** included in the carton.

 

•  

If applicable: “For Investigational Use Only under BBIND #xxxxx”.

 

•  

If applicable “Caution: New Drug—Limited by Federal (or United States) law to
investigational use.”

 

•  

Contact information in case of a delay.

 

- 42 -



--------------------------------------------------------------------------------

SCHEDULE 2 to the contract manufacturing agreement by and between Sandoz GmbH
and Unigene Laboratories, Inc. dated September 24, 2004

API Specifications

 

Parameter

 

Test Method

 

Acceptance Criteria

**   **   ** **   **   ** **   **   ** **   **   ** **   **   ** **   **   ** **
  **   ** **   **   ** **   **   ** **   **   ** **   **   **

SCHEDULE 3 to the contract manufacturing agreement by and between Sandoz GmbH
and Unigene Laboratories, Inc. dated September 24, 2004

Quality and Regulatory

A quality agreement between Unigene and Sandoz shall be prepared within 3 months
after the effective date of this Contract Manufacturing Agreement.

 

- 43 -



--------------------------------------------------------------------------------

SCHEDULE 4A to the contract manufacturing agreement by and between Sandoz GmbH
and Unigene Laboratories, Inc. dated September 24, 2004

Process Transfer Information

Analytical Methods:

**

 

- 44 -



--------------------------------------------------------------------------------

Process Flow Chart:

SCHEDULE 4B to the contract manufacturing agreement by and between Sandoz GmbH
and Unigene Laboratories, Inc. dated September 24, 2004.

Master Batch Records

** Copies of all referenced sub-assembly batch records and SOPs will be
provided.

 

- 45 -



--------------------------------------------------------------------------------

SCHEDULE 5 to the contract manufacturing agreement by and between Sandoz GmbH
and Unigene Laboratories, Inc. dated September 24, 2004.

Seven Year Non-Binding Forecast

 

Year

   **    **    **    **    **    **    **

Kilograms

   **    **    **    **    **    **    **

 

- 46 -



--------------------------------------------------------------------------------

SCHEDULE 6 to the contract manufacturing agreement by and between Sandoz GmbH
and Unigene Laboratories, Inc. dated September 24, 2004.

Raw Materials

Raw Materials – Salmon Calcitonin

 

Unigene
Part No.

  

Raw Material Description

   Supplier    Cat #    Components of
Animal Origin    Country of
Animal Origin

**

              

 

- 47 -



--------------------------------------------------------------------------------

Raw Materials – Amidating Enzyme

 

Unigene
Part No.

  

Raw Material Description

   Supplier    Cat #    Components of
Animal Origin    Country of
Animal Origin

**

              

 

- 48 -



--------------------------------------------------------------------------------

SCHEDULE 7 to the contract manufacturing agreement by and between Sandoz GmbH
and Unigene Laboratories, Inc. dated September 24, 2004.

Batch Sizes, Prices, Fees

 

1. Tentative per gram price for API **

 

2. Assumptions

For the avoidance of doubt, the following values in the price calculation above
are considered as assumptions and shall be adapted according to clause 11(1):

For the calcitonin process:

**

 

•  

** campaign within a year.

For the ** process:

**

 

2. General

Fees, Prices and other rates as listed in this Agreement shall be understood
free of VAT. VAT shall be added if required by law. Payment shall be made
without any deduction or discount and free and clear of and without deduction of
taxes, duties, customs duties, fees (including banking fees) and other deduction
required by any competent authority. Withholding taxes shall be fully absorbed
by the paying party to the extent credit is not allowed against creditor’s
income tax liability (Double Taxation Treaty missing).

Fees, Prices and other rates as listed in this Agreement may be increased to be
effective on January 1 of each year to provide for inflation. Such increases
shall be based on the change of the Austrian Consumer Price Index, from October
of the previous year to October of the year of notification. The basis for the
first adaptation shall be October 2004. Sandoz shall provide notice to Unigene
of each increase as soon as possible after publication of the relevant index
details.

 

- 49 -



--------------------------------------------------------------------------------

SCHEDULE 8 to the contract manufacturing agreement by and between Sandoz GmbH
and Unigene Laboratories, Inc. dated September 24, 2004.

API Description

NAMES

The API is salmon calcitonin produced by recombinant DNA technology (rsCT). The
United States Adopted Name (USAN) for rsCT is salmon calcitonin, the same USAN
as for salmon calcitonin produced by chemical synthesis (ssCT). The
International Non-Proprietary Name (INN) is calcitonin (salmon) or
calcitonin-salmon, which is also the INN for ssCT. Trivial names for salmon
calcitonin include calcitonin salmon (1-32) and thyrocalcitonin.

The Chemical Abstr acts Service (CAS) registry number for salmon calcitonin is
[47931-85-1].

STRUCTURE

The chemical structure of rsCT is identical to that of ssCT, each being of the
same sequence and structure as the salmon calcitonin from natural sources:

LOGO [g68840logo.jpg]

Similarly, the molecular weight of both ssCT and rsCT is 3,432 daltons, and the
molecular formula is C145H240N44O48S2.

 

- 50 -



--------------------------------------------------------------------------------

SCHEDULE 9 to the contract manufacturing agreement by and between Sandoz GmbH
and Unigene Laboratories, Inc. dated September 24, 2004.

Technology Transfer Plan

**



--------------------------------------------------------------------------------

SCHEDULE 10 to the contract manufacturing agreement by and between Sandoz GmbH
and Unigene Laboratories, Inc. dated September 24, 2004.

Deliverables of Unigene during technology transfer

Cell Banks

1. A reasonable amount of ** for the calcitonin process and the PAM process to
enable implementation of the process in Sandoz’ pilot facilities and performing
the subsequent Demonstration Lot Campaign. Estimated to be ** for the ** and **
for the **.

2. Performance of the tests for testing of the process implementation at pilot
scale and validation of the process at ** scale.

Methods:

**

Samples:

The following samples will be tested:

**

Batches:

The following batches will be tested:

**



--------------------------------------------------------------------------------

SCHEDULE 11 to the contract manufacturing agreement by and between Sandoz GmbH
and Unigene Laboratories, Inc. dated September 24, 2004.

Sections 2.4, 2.5, 6.2.4, 6.2.5, 6.2.6, and 6.2.7 of the License Agreement

2.4. Improvement License Grants from Novartis to Unigene to manufacture API.

2.4.1. For Novartis Non-Severable Sole Improvements and Non-Severable Joint
Improvements.

2.4.1.1 During the term of the Contract Manufacturing Agreement and/or this
Agreement. During the term of the Contract Manufacturing Agreement and/or this
Agreement Novartis and/or its Affiliate as applicable shall upon implementation
of Novartis Non-Severable Sole Improvements or Non-Severable Joint Improvements
in its manufacture of API, Intermediates or Amidating Enzyme, grant to Unigene,
its Affiliates and/or Joint Ventures a ** (except as to **), ** license, without
the right to **, to Novartis Non-Severable Sole Improvements solely to
manufacture API, Intermediates or Amidating Enzyme.

2.4.1.2. Upon termination of the Contract Manufacturing Agreement and this
Agreement. After both the Contract Manufacturing Agreement and this Agreement
have terminated any license granted to Unigene under Section 2.4.1.1 above shall
be converted to a ** (even as to **), ** license with the right to **, to
Novartis Non-Severable Sole Improvements and Non-Severable Joint Improvements
solely to manufacture and have manufactured API, Intermediates or Amidating
Enzyme.

2.4.1.3. Novartis and its Affiliates shall not at any time license Novartis
Non-Severable Sole Improvements and/or Non-Severable Joint Improvements to any
Third Party, and shall only employ Novartis Non-Severable Sole Improvements
and/or Non-Severable Joint Improvements to manufacture API, Intermediates or
Amidating Enzyme for Novartis Drug Products or for Unigene.

2.4.2 For Novartis Severable Sole Improvements.

2.4.2.1 During the term of the Contract Manufacturing Agreement and this
Agreement. During the term of the Contract Manufacturing Agreement and this
Agreement Novartis and/or its Affiliate as applicable shall upon implementation
of Novartis Severable Sole Improvements in its manufacture of API, Intermediates
or Amidating Enzyme, grant to Unigene, its Affiliates a ** license, without the
right to **, to Novartis Severable Sole Improvements solely to manufacture API,
Intermediates or Amidating Enzyme, said licenses to expire upon termination of
the **.

2.4.2.2. Upon termination of the Contract Manufacturing Agreement and/or the
term of this Agreement. Upon termination of the Contract Manufacturing Agreement
and/or the term of this Agreement the Parties shall negotiate in good faith the
terms of a **



--------------------------------------------------------------------------------

license, without the right to ** solely to manufacture or have manufactured for
Unigene, its Affiliates and/or Joint Ventures API, Intermediates or Amidating
Enzyme.

2.4.3. Third Party Manufacturing. Unigene shall have the right to grant the
rights granted under ** to a ** and/or ** in case ** for use in ** by a ** is
required as per Section ** and/or as contemplated under the terms of the **,
provided that such ** and/or ** is bound to confidentiality with respect to any
information shared in the implementation of such rights and such ** and/or **
are bound by the terms and limitations of such licenses as set forth herein.

2.5. Improvement License Grants from Novartis to Unigene to manufacture proteins
or peptides other than API.

2.5.1. For Novartis Non-Severable Sole Improvements. Upon the request of
Unigene, the Parties shall negotiate in good faith the terms of an ** license
for ** for use in the production of proteins or peptides other than API. Such
licenses will be negotiated on an ** basis, unless agreed to the contrary in
writing by the Parties. The right to ** will also be negotiated in good faith on
an ** basis.

2.5.2. For Novartis Severable Sole Improvements. Upon the request of Unigene,
the Parties shall negotiate in good faith the terms of a ** license for ** for
use in the production of proteins or peptides other than API. Such licenses will
be negotiated on an ** basis, unless agreed to the contrary in writing by the
Parties. The right to ** will also be negotiated in good faith on an ** basis.

6.2.4. Enforcement of Unigene Patent Rights. Subject to Section 6.2.5 below, in
the event that a Party learns that any Unigene Patent Rights necessary for the
manufacture, use and/or sale of API are infringed or misappropriated by a Third
Party in any country in the Territory, or is subject to a declaratory judgment
action arising from such infringement in such country, such Party shall promptly
notify the other Party hereto. Unigene shall have the initial right (but not the
obligation) to enforce such Unigene Patent Rights by initiating an appropriate
suit or action against such Third Party, or defend any declaratory judgment
action with respect thereto, at its expense, and to use Novartis’ name in
connection therewith; provided that such use without Novartis’ written consent
may only occur where necessary or indispensable for Unigene to bring such suit
or action. Novartis shall have the right to join in any suit or action initiated
by Unigene within 90 days of the bringing of such suit or action by Unigene.
Novartis may retain counsel of its choosing, at Novartis’ sole expense, or
Novartis may utilize the counsel selected and directed by Unigene and share
equally in the costs associated therewith. In the event that Unigene fails to
initiate a suit or action to enforce such Unigene Patent Rights against such a
Third Party in any jurisdiction in the Territory within ninety (90) days after
notification of such infringement, Novartis may initiate such suit or action in
its own name with regard to the

 

- 2 -



--------------------------------------------------------------------------------

applicable Unigene Patent Rights against such infringement, at the expense of
Novartis, and to use Unigene’s name in connection therewith; provided that such
use without Unigene’s written consent may only occur where necessary or
indispensable for Novartis to bring such suit or action. If Novartis initiates
such a suit or action, Unigene will have the right to join within ninety
(90) days of the bringing of such suit or action by Novartis. Unigene may retain
counsel of its choosing, at Unigene’s sole expense, or Unigene may utilize the
counsel selected and directed by Novartis and share equally in the costs
associated therewith. If only one Party is prosecuting a suit or action, the
Party involved in the suit or action (the “Enforcing Party”), shall keep the
other Party hereto reasonably informed of the progress of any such action.
Unigene and/or Novartis shall recover their respective actual out-of-pocket
expenses, or equitable proportions thereof, associated with any litigation or
settlement thereof from any recovery made in a suit or action to which they were
an active Party. Any excess amount recovered shall be allocated as follows: if
the suit is joined by both Parties, the excess amount recovered is divided
equally, and if only one Party brings the suit (the “Litigating Party”) and is
not joined by the other Party, then only the Litigating Party shall receive the
excess amount recovered.

6.2.5. Enforcement of Joint Improvement Patent Rights. Notwithstanding anything
to the contrary in Section 6.2.4 above, in the event that any patent that is
jointly owned by Unigene and Novartis under Section 6.1.1 of this Agreement is
infringed or misappropriated by a Third Party, Novartis and Unigene shall
discuss whether, and, if so, how, to enforce such jointly owned patent or defend
such jointly owned patent in an infringement action, declaratory judgment or
other proceeding. In the event only one Party wishes to participate in such
proceeding, it shall have the right to proceed alone, at its expense, and may
retain any recovery; provided, however, that at the request and expense of the
participating Party, the other Party agrees to cooperate and join in any
proceedings in the event that a Third Party asserts that the co-owner of such
Joint Improvement patent rights or Non-Severable Joint Improvement patent rights
is necessary or indispensable to such proceedings. The participating Party shall
keep the other Party hereto reasonably informed of the progress of such
proceeding. Damages recovered by a Party or Parties in an action under this
Section 6.2.5 are to be allocated according to the scheme set out in
Section 6.2.4, above.

6.2.6. Infringement Claims. If the manufacture, use, or sale of API in the
Territory pursuant to this Agreement results in any claim, suit or proceeding
alleging patent infringement against Unigene or Novartis, or their Affiliates,
such Party shall promptly notify the other Party hereto. If Novartis or its
Affiliate is not named as a Party in such a claim, suit or proceeding, Novartis
or its Affiliate may, at its own expense and through counsel of its own choice,
seek leave to intervene in such claim, suit or proceeding. Unigene agrees not to
oppose such intervention. If Novartis or its Affiliate, and not Unigene, is
named as a Party to such claim, suit or proceeding, Novartis shall

 

- 3 -



--------------------------------------------------------------------------------

have the right to control the defense and settlement of such claim, suit or
proceeding, at its own expense, using counsel of its own choice. Unigene,
however, at its own expense and through counsel of its own choice, may seek to
intervene if the claim, suit or proceeding relates to the commercialization of
the API in the Field, and in such event, Novartis and its Affiliates agree not
to oppose such intervention. If Novartis or its Affiliate is named as a Party,
or if Novartis or its Affiliate is successful in intervening in actions brought
against Unigene or its Affiliate, and Unigene shall, at any time, tender its
defense to Novartis or its Affiliate, then Novartis shall defend Unigene in such
claim, suit or proceeding, at Novartis’ own expense and through counsel of its
own choice, and Novartis shall control the defense and settlement of any such
claim, suit or proceeding; provided, Novartis shall not enter into any agreement
which (i) extends or purports to exercise Novartis’ rights under Unigene’s
Licensed Technology beyond the rights granted pursuant to this Agreement,
(ii) makes any admission regarding (a) wrongdoing on the part of Unigene, or
(b) the invalidity, unenforceability or absence of infringement of any Unigene
Patent Rights or patent claiming a Joint Invention, without the prior written
consent of Unigene, which consent shall not be unreasonably withheld. The
Parties shall cooperate with each other in connection with any such claim, suit
or proceeding and shall keep each other reasonably informed of all material
developments in connection with any such claim, suit or proceeding.

6.2.7. Litigation Activities Update. The Parties shall keep one another informed
of the status of and of their respective activities regarding any litigation or
settlement thereof concerning API, provided however that no settlement or
consent judgment or other voluntary final disposition of any suit defended or
action brought by a Party pursuant to this Article 6 may be entered into without
the written consent of the other Party, which consent shall not be unreasonably
withheld or delayed.

 

- 4 -



--------------------------------------------------------------------------------

EXHIBIT C

TECHNOLOGY TRANSFER PLAN

**



--------------------------------------------------------------------------------

EXHIBIT D

UNIGENE SOLE IMPROVEMENTS

CONFIDENTIAL

 

1)   

**

   ** 2)   

**

   ** 3)   

**

   **



--------------------------------------------------------------------------------

EXHIBIT E

 

Invention

 

Country

 

Status

 

Application/Patent #

 

Application/Issued

 

Expiration date

 

Number of Patents

**

    **   **   **   **   **                          

**

  **   **   **   **   **   **

**

  **   **   **   **   **   **



--------------------------------------------------------------------------------

EXHIBIT F

PRODUCT SUPPLY AGREEMENT

THIS PRODUCT SUPPLY AGREEMENT (this “Agreement”) is entered into as of
September 24, 2004 (the “Effective Date”), by and between Novartis Pharma AG, a
Swiss corporation (“Novartis”), and Unigene Laboratories, Inc., a Delaware
corporation (“Unigene”) (each a “Party” and collectively, the “Parties”). All
terms not otherwise defined herein shall have their respective meaning as set
forth in the License Agreement and the Contract Manufacturing Agreement (as
defined below).

 

1. GENERAL SCOPE OF AGREEMENT

In connection with that certain License Agreement, dated as of the date hereof,
by and between Novartis and Unigene (the “License Agreement”), and that certain
Contract Manufacturing Agreement between Sandoz GmbH and Unigene (the “Contract
Manufacturing Agreement”), Novartis and/or its Affiliate hereby agree to
manufacture, sell and deliver to Unigene the quantities of API described in the
Task Order attached hereto as Exhibit A (the “Product”), and in conformity with
the terms of the Task Order and the Quality Assurance Agreement entered into by
Unigene and Novartis, whereas the Quality Assurance Agreement shall be
negotiated between the parties in good faith within three (3) months of
Effective Date and that shall be attached hereto as Exhibit B (the Task Order
and the Quality Assurance Agreement are referred to collectively herein as the
“Quality Requirements”).

 

2. TERM OF AGREEMENT

Unless sooner terminated pursuant to Paragraph 12, this Agreement shall commence
on the date set forth above and shall continue in force until the Termination
Date as defined herein. The Termination Date shall be the date on which Unigene
accepts the final shipment of Product to be delivered pursuant to Paragraph 3C
of this Agreement.

 

3. ACCEPTANCE AND PAYMENT

 

A. Acceptance

 

  (a) Product delivered pursuant to this Agreement shall be subject to
inspection at Unigene’s facilities for compliance with the Quality Requirements.

 

  (b) Within ** days after the applicable shipment of the Product is received by
Unigene at the specified Unigene location, and Novartis has provided the
documentation required by the Task Order, Unigene may analyze the shipment of
the Product. If Unigene determines that any shipment of Product, in whole or in
part, fails to conform to the Quality Requirements, Unigene shall so inform
Novartis in writing describing the reason for such rejection in detail and
providing copies of all written materials upon which such rejection is based.



--------------------------------------------------------------------------------

B. Consequences of Rejection.

If Novartis receives a complaint under Paragraph 3 (A), the following procedures
shall apply:

 

  (a) If the alleged defect concerns the quantity or quality of the API
delivered and Novartis accepts the details submitted by Unigene as to the API’s
noncompliance, Novartis shall supply to Unigene (at Novartis’ cost, including
the cost of raw materials and components related thereto) the replacement
quantity of the API that was allegedly missing or defective from the original
batch.

 

  (b) If the alleged defect concerns the quantity or quality of the API
delivered and Novartis does not accept the details submitted by Unigene, then
within ** days from the date on which the details of Unigene’s complaint are
received by Novartis, Novartis will appoint an independent scientific and
technical expert acceptable to Unigene to review Unigene’s details supporting
its complaint of noncompliance. Unigene shall not unreasonably refuse to accept
the appointment of the independent scientific and technical expert identified by
Novartis. The findings of the expert shall be final and conclusively binding on
the parties as to whether the API complies with the Quality Requirements. If the
analysis of the expert does not confirm Unigene’s complaint, Unigene shall pay
for any replacement quantities delivered by Novartis. If the expert holds that
the API does not meet the Quality Requirements, all the fees and costs of the
expert and the independent laboratory appointed by the expert to analyze the API
shall be paid by Novartis, and Unigene shall have no obligation to pay for such
replacement quantities of API and Novartis shall be responsible for all costs
associated therewith (including the cost of raw materials, components and
shipment related thereto). If the expert rejects Unigene’s complaint, all such
fees and costs of the laboratory and the expert will be paid by Unigene, Unigene
shall pay for any replacement quantities delivered by Novartis in addition to
the original quantities delivered, and Unigene shall be considered to have
finally and completely accepted such batch of the API.

 

C. Except as otherwise provided in Paragraph 3B (b) Unigene shall pay for
Product accepted by it within ** days after receipt by Unigene of an invoice
from Novartis unless in dispute. All sums due to Novartis shall be payable in
United States Dollars by bank wire transfer in immediately available funds to
such bank account as Novartis shall designate. The Product will be shipped, at
Unigene’s cost, from Novartis [FCA, site of manufacture] INCOTERMS 2000 in
accordance with Unigene’s shipping instructions as provided in writing to
Novartis. In addition, Novartis shall use Unigene’s designated carrier and shall
ship the Product to the address designated on the Task Order. Risk of loss in
transit from Unigene’s designated carrier shall lie with Unigene. Novartis shall
cooperate with Unigene’s designated carrier and provide all required carrier
documentation for the shipment of Product. Unigene shall be responsible only for
those taxes imposed on a purchaser by operation of law.

 

- 2 -



--------------------------------------------------------------------------------

D. Novartis shall deliver a total of ** of Product (“Initial Quantity”) to
Unigene free of charge pursuant to the terms and conditions of the Task Order.

E. Unigene is obligated to purchase from Novartis a total amount of the Product
to be determined by Unigene by ** (the “Obligated ** Quantity”) to be delivered
in accordance with the Task Order by the Obligated Date (as defined in the Task
Order) at a price per gram to be determined pursuant to Section 11(1) and
Schedule 7 of the Contract Manufacturing Agreement (the “Obligated Price”). For
the avoidance of doubt the parties hereby agree, that the Obligated Price shall
correspond to the price determined in Schedule 7 upon Effective Date and updated
for the first time after the Process is implemented and the Demonstration Lot
Campaign batches are Manufactured pursuant to Section 11(1) of the Contract
Manufacturing Agreement. If Unigene fails to purchase the Obligated ** Quantity
by the Obligated Date, then within ** days after the Obligated Date, Unigene
shall pay to Novartis the difference between (i) the Obligated Amount multiplied
by the Obligated Price, and (ii) the amount actually paid to Novartis by Unigene
for Product purchased pursuant to this Agreement.

F. Unigene may employ Product supplied by Novartis and/or its Affiliates under
this Agreement, in connection with human clinical trials.

 

4. COMMUNICATIONS

In the Task Order, the Parties shall identify individuals who shall serve as the
Parties’ representatives as to technical and administrative matters. Except in
case of emergency, all communications between Novartis and Unigene shall be made
through these representatives. Any written communication required or deemed
necessary hereunder shall be deemed to have been properly served or sent if
delivered in person, sent by a recognized overnight delivery service, or
deposited in the United States mail, postage prepaid, for mailing by registered
or certified mail, and addressed to these representatives.

Novartis shall immediately inform Unigene of any occurrence that creates
material uncertainty as to Novartis’ ability to comply fully with any aspect of
the Task Order. Without limiting Novartis’ obligations pursuant to this
Paragraph, the Parties’ technical representatives shall establish a regular
schedule of conferences to facilitate such communications.

 

5. INTELLECTUAL PROPERTY

Intellectual property matter shall be governed by Article 6 of the License
Agreement.

 

6. CONFIDENTIALITY AND EXCHANGE OF INFORMATION

Confidentiality and the Exchange of Confidential Information shall be governed
by Article 8 of the License Agreement.

 

- 3 -



--------------------------------------------------------------------------------

7. PUBLICITY

A. Except as otherwise permitted by Section 8.3 of the License Agreement,
neither Party shall disclose either the fact or terms of this Agreement without
the prior written consent of the other Party except as required by law.

B. Neither Party will use, or authorize others to use, the name, symbols, or
marks of the other Party in any advertising or publicity material or make any
form of representation or statement with regard to this Agreement or any Task
Order issued hereunder which would constitute an express or implied endorsement
by the other Party of any commercial product or service without that other
Party’s prior written approval.

 

8. DOCUMENTATION, INSPECTIONS AND AUDITING

A. Novartis and/or its Affiliate will document all aspects of its procedures as
described in the Task Order and Quality Assurance Agreement and will deliver to
Unigene (or, where applicable, make available to Unigene for inspection during
mutually agreeable times during normal business hours) in a timely manner all of
the documentation described in the Task Order. In addition, to the extent that
such requests do not include Novartis’ and/or its Affiliate’s proprietary or
trade secret information and do not conflict with other contractual or legal
obligations of Novartis and/or its Affiliate, Novartis and/or its Affiliate will
cooperate in good faith to provide any additional documentation that Unigene may
reasonably require to determine whether to accept or reject the Product. If
Novartis and/or its Affiliate decline to provide any additional documentation in
its possession and requested by Unigene, then Unigene may, in its sole
discretion, reject the Product.

B. During the term of this Agreement and for three (3) years thereafter (or for
such longer period as may be required by law, regulation, or other
administrative requirement), Novartis and/or its Affiliate will maintain all
books, records and other documents (including but not limited to the documents
referred to in Paragraph 8A) relating to the performance of this Agreement or
required to be kept by law or permit.

 

9. INDEMNIFICATION

A. Novartis agrees to indemnify, defend and hold Unigene and its subsidiaries
and affiliates (including all officers, directors, employees, contractors and
agents of the foregoing) harmless from and against any and all third party
claims, demands, causes of action, damages, liabilities, losses, costs and
expenses, including attorneys’ fees (collectively, the “Claims”), arising out of
the negligence or willful misconduct of Novartis in the performance of
obligations under this Agreement (including, but not limited to, the performance
of Novartis’ and/or its Affiliates’ employees, subcontractors or agents); or
from the breach by Novartis of its warranties, except to the extent that such
Claims were caused by the negligence or willful misconduct of Unigene. Novartis
further agrees to indemnify, defend and hold Unigene and its subsidiaries and
affiliates (including all officers, directors, employees, contractors and agents
of the foregoing) harmless from and against any and all Claims arising out of
the actual or alleged infringements of any patents, trademarks, copyrights or
other third party intellectual property rights arising from the

 

- 4 -



--------------------------------------------------------------------------------

manufacture of the Product by Novartis and/or its Affiliates. Novartis’
obligation to indemnify Unigene for Claims pursuant to this Paragraph 9A shall
not exceed the aggregate dollar amount actually paid to Novartis under this
Agreement.

B. Unigene agrees to indemnify, defend and hold Novartis and its subsidiaries
and affiliates (including all officers, directors, employees, contractors and
agents of the foregoing) harmless from and against any and all Claims, arising
out of the negligence or willful misconduct of Unigene in the performance of its
obligations under this Agreement (including, but not limited to, the performance
of Unigene’s employees, subcontractors or agents); or from the administration or
use of the Product by Unigene, except to the extent that such Claims were caused
by the negligence or willful misconduct of Novartis and/or its Affiliates in the
performance of its obligations under this Agreement (including, but not limited
to, the performance of Novartis’ and/or its Affiliates’ employees,
subcontractors or agents); or from the breach by Novartis of its warranties.

C. The Party seeking indemnification (“Indemnitee”) will notify promptly the
Party from which indemnification is sought (“Indemnitor”) of any complaint,
claim or injury relating to any loss subject to indemnification hereunder.
Indemnitor shall have the right to select defense counsel and to direct and
control the defense or settlement of any such liability, claim, action or suit.
Indemnitee shall cooperate fully with Indemnitor and its legal representatives
in the investigation and defense relating to any loss subject to indemnification
hereunder.

D. EXCEPT AS EXPRESSLY STATED IN THIS AGREEMENT, NOVARTIS MAKES NO WARRANTIES AS
TO THE PRODUCT, AND SPECIFICALLY DISCLAIMS ANY IMPLIED WARRANTIES, INCLUDING AS
TO THE MERCHANTABILITY OF THE PRODUCT OR ITS FITNESS FOR A PARTICULAR PURPOSE OR
THAT THE USE OF THE PRODUCT WILL NOT INFRINGE ANY PATENT OR PROPRIETARY RIGHTS
HELD BY A THIRD PARTY.

 

10. INSURANCE

A. Novartis agrees that it shall maintain liability insurance that is similar in
type and amount to insurance that Novartis customarily maintains for a period of
** years following termination of this Agreement.

B. Upon execution of this Agreement, Novartis will provide Unigene with evidence
of Novartis’ insurance. In the event that Novartis becomes aware of any changes
to its insurance program, Novartis will promptly notify Unigene in writing of
such changes.

 

11. FORCE MAJEURE

Neither Party shall be liable to the other for any failure to deliver or receive
Product or for any delay in delivery or receipt of Product when such failure or
delay shall be caused (directly or indirectly) by fire; flood; accident;
explosion; equipment or machinery breakdown; sabotage; strike or any labor
disturbance (regardless of the reasonableness of the demands of labor); civil
commotion; riot; invasion; war; act of terrorism; any act, restraint,
requisition, regulation or

 

- 5 -



--------------------------------------------------------------------------------

direction of any governmental authority (whether or not valid); shortage of
labor, fuel, power or raw materials; inability to obtain supplies; inability to
obtain or delays of transportation facilities; any Act of God; or any other
event beyond the reasonable control of the Party whose performance is affected
(each, an “Event of Force Majeure”). The Party whose performance is so affected
shall provide prompt written notice to the other, shall indicate the estimated
duration of such Event of Force Majeure, and shall use all commercially
reasonable efforts to mitigate the effects of such Event of Force Majeure. If,
by reason of any such Event of Force Majeure, Novartis is excused from
performance, then, to the extent Product are not delivered to Unigene in the
quantities or at the times required hereunder, Unigene may purchase a
replacement product from other sources without liability or obligation to
Novartis. In the event Unigene purchases a replacement product from another
source, then Unigene may, to the full extent of such purchases, reduce its
quantity purchase commitment, if any, hereunder. All such quantities of
replacement product so purchased by Unigene shall be considered Product
purchased from Novartis for purposes of calculating discounts based on volume
allowed under this Agreement, if any. During any period of shortage due to any
of said Events of Force Majeure, Novartis and/or its Affiliates shall allocate
its supply of Product fairly and equitably among its customers, including
Unigene. In addition, Unigene may, at its option, extend the Term of this
Agreement to permit partial or total delivery of Product not delivered because
of any such Event of Force Majeure. If such Event of Force Majeure continues for
more than sixty (60) days, Unigene has the option, at any time thereafter during
which the Event of Force Majeure is continuing, to terminate this Agreement
without liability to Novartis, except to pay for Product already accepted.

 

12. TERMINATION

A. This Agreement and the Task Order issued hereunder may be terminated by
Unigene with or without cause upon thirty (30) days written notice to Novartis;
provided, however, that, if Unigene terminates this Agreement without cause,
together with the delivery of such written notice, Unigene shall deliver to
Novartis a termination payment equal to the difference between (i) the Obligated
Amount multiplied by the Obligated Price, and (ii) the amount actually paid to
Novartis by Unigene for Product purchased pursuant to this Agreement; provided
further, however, that if Unigene terminates this Agreement with cause, within
thirty (30) days after such written notice, Unigene shall deliver to Novartis a
termination payment for costs incurred by Novartis for any fulfillment of
Novartis’ obligations under this Agreement through the date of such written
notice. Upon receipt of such written notice, Novartis and or its Affiliates
shall cease all activities under this Agreement related to the manufacture and
delivery of the Product, except as to the delivery of Product already accepted
and paid for.

B. In the event that (a) either Party becomes insolvent or is unable to pay its
debts as they become due, or a petition in bankruptcy or for reorganization is
filed by or against them, or a receiver is appointed of the whole or any
substantial portion of its property; or (b) either Party is in material breach
of its obligations hereunder, which breach remains uncured for sixty
(60) business days following receipt of written notice from the other specifying
the breach, then the

 

- 6 -



--------------------------------------------------------------------------------

other Party shall have the right to terminate this Agreement with immediate
effect, and without prejudice to its other rights or remedies, by written notice
of such election.

C. This Agreement and the Task Order may be terminated by either party for a
material breach upon sixty (60) days prior written notice, during which period
the other party shall have the opportunity to cure such breach. Notwithstanding
the above, in the case of a failure of Unigene to pay any payment due hereunder,
the period for cure of any such failure to pay following written notice from
Novartis thereof shall be thirty (30) days and, unless payment is made by
Unigene within such period or unless Unigene has notified Novartis that a good
faith dispute exists regarding Unigene’s failure to pay, the termination shall
become effective at the end of such thirty (30) day period.

 

13. CONFORMANCE WITH LAW AND ACCEPTED PRACTICE; WARRANTIES

A. Novartis and/or its Affiliates shall perform this Agreement: (i) in a
professional manner; and (ii) in conformance with that level of care and skill
ordinarily exercised in similar circumstances by other manufacturers of products
that are the same as or similar to the Product. Novartis and/or its Affiliates
warrant that all Product furnished hereunder has been manufactured, prepared for
shipment and delivered to Unigene’s commercial carrier in accordance with all
applicable federal, state and local laws, rules, regulations, orders, ordinances
and guidelines and good industry practice. Novartis and/or its Affiliate have
and will maintain all licenses, permits, and similar authorizations required for
the manufacturing, processing and packaging of the Product.

B. Novartis warrants that all Product supplied hereunder: (i) is owned by
Novartis free of any lien, claim or encumbrance; (ii) conforms fully to every
specification set forth in the Task Order; (iii) conforms fully to every
specification set forth in the Quality Assurance Agreement; (iv) to Novartis’
knowledge and belief, is free from contamination and any latent or patent
defects in design, materials or workmanship; (v) does not, to Novartis’
knowledge and belief, infringe any patent, any other intellectual property right
or any other proprietary right of any third party for which Novartis does not
have a license; and (vi) is, to Novartis’ knowledge and belief, suitable for use
in humans. Without limiting the generality of the foregoing, Novartis
acknowledges and understands that Unigene may use the Product, in Unigene’s sole
discretion, as the active pharmaceutical ingredient in clinical (human) trials.

 

14. SUBCONTRACTORS

Novartis shall not subcontract any of this Agreement without the prior written
approval of Unigene other than to its Affiliates. Any such approval shall not
relieve Novartis of its obligations under this Agreement.

 

15. APPLICABLE LAW

This Agreement shall be construed by and enforced in accordance with the laws of
the State of New Jersey without regard to principles of conflicts of laws. Any
lawsuit which may arise with

 

- 7 -



--------------------------------------------------------------------------------

respect to this Agreement shall be brought only in a court of competent
jurisdiction located in the State of New Jersey.

 

16. INDEPENDENT CONTRACTOR

A. In the performance of this Agreement, Novartis shall be deemed to be and
shall be an independent contractor and, as such, neither the Novartis nor its
employees shall be entitled to any benefits applicable to employees of Unigene.

B. Neither Party is authorized or empowered to act as agent for the other for
any purpose and shall not on behalf of the other enter into any contract,
warranty or representation as to any matter. Neither Party shall be bound by the
acts or conduct of the other.

 

17. ENTIRE AGREEMENT

This Agreement, together with the Task Order (annexed hereto as Exhibit A), the
Quality Assurance Agreement between Novartis and Unigene to be negotiated within
three (3) months after Effective Date (annexed hereto as Exhibit B), and the
License Agreement including all its Exhibits represent the entire understanding
between the Parties with respect to the subject matter hereof and merge and
supercede all prior and contemporaneous agreements or understandings, oral or
written with respect thereto. None of the Agreements referenced in this
Paragraph shall be modified except by a writing signed by the Parties to the
particular Agreement to be modified specifying that it is a modification to the
particular Agreement to be modified.

 

18. SEVERABILITY

The invalidity or unenforceability of any term or provision of this Agreement
shall not affect the validity or enforceability of any other term or provision
hereof.

 

19. ASSIGNMENT

This Agreement shall not be assignable by either Party to any third party
without the written consent of the other Party hereto; provided, however, that
either party may assign this Agreement, without such consent, to (i) an
affiliate; or (ii) an entity that acquires all or substantially all of the
capital stock, business or assets of Novartis to which this Agreement pertains,
(whether by merger, reorganization, acquisition, sale, or otherwise) and agrees
in writing to be bound by the terms and conditions of this Agreement. The terms
and conditions of this Agreement shall be binding on and inure to the benefit of
the permitted successors and assigns of the Parties.

 

20. WAIVER

The failure of a Party to insist upon strict adherence to any term of this
Agreement on any occasion shall not be considered a waiver or deprive that Party
of the right to insist upon strict adherence to that term or any other term of
this Agreement. Any waiver must be in writing and signed by the Party making the
waiver.

 

- 8 -



--------------------------------------------------------------------------------

21. DEBARTMENT CERTIFICATION

Novartis and/or its Affiliate hereby represent and warrant that neither Novartis
nor any person employed by Novartis and/or its Affiliates in connection with any
work to be performed for or on behalf of Unigene has been debarred under
Section 306(a) or (b) of the Federal Food, Drug and Cosmetic Act, and that no
debarred person will in the future be employed by Novartis and/or its Affiliates
in connection with any work to be performed for or on behalf of Unigene. If at
any time after execution of this Agreement, Novartis becomes aware that Novartis
or any person employed by Novartis in connection with any work to be performed
for or on behalf of Unigene shall become or shall be in the process of being
debarred, Novartis hereby agrees to so notify Unigene at once.

 

22. SURVIVAL

The provisions of Paragraphs, 5, 6, 7, 8B, 9, 10, 15, 18, 19 and 20 and this
Paragraph 22 shall survive the expiration or termination of this Agreement as
well as all payment obligations pending at the time of expiration or
termination, if any.

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their respective duly authorized representatives as of the day and year first
above written.

 

NOVARTIS PHARMA AG

 

Name:   Kimberly J. Urdahl Title:   Head of Legal, Primary Care

 

Name:   Dr. Tom Chakraborti Title:   Senior Legal Counsel UNIGENE LABORATORIES,
INC.

 

Name:   Warren P. Levy Title:   President and Chief Executive Officer

 

- 9 -



--------------------------------------------------------------------------------

EXHIBIT A

TASK ORDER

1. Product: API derived from the ** cGMP batches produced during the
Demonstration Lot Campaign pursuant to the terms of the Contract Manufacturing
Agreement.

2. Quantity of Product:

 

  a A total of ** of Product, ** of Product from each of first ** different cGMP
batches (“Initial Quantity”)

 

  b An amount of Product still to be determined by Unigene by ** for use in
Unigene’s Oral Product for ** (“Obligated ** Quantity”)

3. Specifications: as attached hereto in Schedule 1

4. To be delivered to Unigene:

 

  a Initial Quantity, no later than within ** after release by Sandoz of the **
cGMP batch from the Demonstration Lot Campaign

 

  b ** Quantity, no later than within ** after the completion and the release of
all batches of the Demonstration Lot Campaign by Sandoz (“the Obligated Date”)

5. Price:

 

  a Initial Quantity, **

 

  b ** Quantity, at the Obligated Price

6. Supplier Procedure Documentation

Novartis and/or its Affiliates will provide the following documents and/or
information to Unigene, it being understood that any data provided in accordance
with this Task Order shall be in compliance with Section 2.2.4 (Right of
Reference) of the License Agreement:

 

  A. **

 

  B. **

 

  C. **

 

  D. **

 

  E. **



--------------------------------------------------------------------------------

  F. **

 

  G. **

 

  H. **

 

  I. **

 

  J. **

 

  K. **

 

  L. **

 

  M. **

Contacts:

 

If to Novartis for Technical Matters:   If to Supplier for Technical Matters: **
  ** If to Novartis for Administrative Matters:   If to Supplier for
Administrative Matters: **   **



--------------------------------------------------------------------------------

Schedule 1:

Product Specifications

 

Parameter

 

Test Method

 

Acceptance Criteria

**   **   ** **   **   ** **   **   ** **   **   ** **   **   ** **   **   ** **
  **   ** **   **   ** **   **   ** **   **   ** **   **   **



--------------------------------------------------------------------------------

EXHIBIT B

QUALITY ASSURANCE AGREEMENT

The Quality Assurance Agreement shall be negotiated between Unigene and Novartis
and/or its Affiliates within three months of the Effective Date of the Contract
Manufacturing Agreement.

7.



--------------------------------------------------------------------------------

EXHIBIT G

PATENT SECURITY AGREEMENTS

Filed as Exhibits 10.38 and 10.39 to Unigene’s Post-Effective Amendment No. 2 to
Form S-3 on Form S-1 Registration Statement, filed December 12, 2001.



--------------------------------------------------------------------------------

EXHIBIT H

UNIGENE PRESS RELEASE

Filed as Exhibit 99.1 to Unigene’s Current Report on Form 8-K, filed on April 8,
2004.